Exhibit 10.1
Execution Version
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 3, 2010
among
IMATION CORP.
and
IMATION ENTERPRISES CORP.,
as the US Borrowers,
IMATION EUROPE B.V.,
as the European Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent
and L/C Issuer,
and
THE OTHER LENDERS PARTY THERETO,
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent
and
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    43  
1.03 Accounting Terms
    43  
1.04 Rounding
    44  
1.05 References to Agreements and Laws
    44  
1.06 Times of Day
    44  
1.07 Letter of Credit Amounts
    44  
1.08 Uniform Commercial Code
    45  
1.09 Exchange Rates; Currency Equivalents; Applicable Currency.
    45  
1.10 Dutch Terms
    45  
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    46  
2.01 Loans; Advances.
    46  
2.02 Borrowings, Conversions and Continuations of Loans.
    47  
2.03 Letters of Credit.
    51  
2.04 Prepayments.
    60  
2.05 Termination or Reduction of Commitments
    62  
2.06 Repayment of Loans
    63  
2.07 Interest.
    63  
2.08 Fees
    63  
2.09 Computation of Interest and Fees
    64  
2.10 Evidence of Debt.
    64  
2.11 Payments Generally.
    65  
2.12 Sharing of Payments
    68  
2.13 Marshaling; Payments Set Aside
    68  
2.14 Increase in Commitments.
    69  
2.15 Effect of Termination; Survival
    70  
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    70  
3.01 Taxes.
    70  
3.02 Illegality
    73  
3.03 Inability to Determine Rates
    73  
3.04 Increased Costs.
    74  
3.05 Compensation for Losses
    75  
3.06 Mitigation Obligations; Replacement of Lenders.
    76  
3.07 Circumstances Affecting Euro Availability
    76  
3.08 Lender Representations
    77  
ARTICLE IV. CONDITIONS PRECEDENT
    77  
4.01 Conditions to Closing
    77  
4.02 Conditions to all Credit Extensions
    80  
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    81  
5.01 Existence, Qualification and Power; Compliance with Laws
    81  
5.02 Authorization; No Contravention
    81  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)

          Section   Page  
5.03 Governmental Authorization; Other Consents
    82  
5.04 Binding Effect
    82  
5.05 Financial Statements; No Material Adverse Effect; Solvency
    82  
5.06 Litigation
    83  
5.07 No Default
    83  
5.08 Ownership of Property
    83  
5.09 Environmental Compliance
    83  
5.10 Insurance
    83  
5.11 Taxes
    84  
5.12 ERISA Compliance
    84  
5.13 Subsidiaries
    85  
5.14 Margin Regulations; Investment Company Act
    85  
5.15 Disclosure
    85  
5.16 Compliance with Laws
    86  
5.17 Intellectual Property; Licenses, Etc
    86  
5.18 Accounts
    86  
5.19 Payable Practices
    87  
5.20 Labor Relations
    87  
5.21 Trade Relations
    87  
5.22 Surety Obligations
    88  
5.23 Bank Accounts
    88  
5.24 Validity and Priority of Security Interest
    88  
5.25 Material Agreements
    88  
5.26 Complete Disclosure
    88  
5.27 Retention of Title
    89  
ARTICLE VI. AFFIRMATIVE COVENANTS
    89  
6.01 Financial Statements
    89  
6.02 Certificates; Other Information
    90  
6.03 Notices
    92  
6.04 Payment of Obligations
    93  
6.05 Preservation of Existence, Etc
    94  
6.06 Maintenance of Properties
    94  
6.07 Maintenance of Insurance
    94  
6.08 Compliance with Laws
    95  
6.09 Books and Records
    96  
6.10 Inspection Rights; Appraisals
    96  
6.11 Use of Proceeds
    97  
6.12 Taxes
    97  
6.13 Additional Guarantors and Foreign Subsidiaries
    97  
6.14 After-Acquired Collateral
    98  
6.15 Landlord and Storage Agreements
    98  
6.16 Licenses
    99  
6.17 Administration of Inventory
    99  
6.18 Administration of Equipment
    99  
6.19 Commercial Tort Claims
    100  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)

          Section   Page  
6.20 Further Assurances
    100  
ARTICLE VII. NEGATIVE COVENANTS
    100  
7.01 Liens
    100  
7.02 Investments
    102  
7.03 Indebtedness
    104  
7.04 Fundamental Changes
    105  
7.05 Dispositions
    106  
7.06 Restricted Payments
    107  
7.07 Change in Nature of Business
    107  
7.08 Transactions with Affiliates
    107  
7.09 Burdensome Agreements
    108  
7.10 Use of Proceeds
    108  
7.11 Financial Covenant
    108  
7.12 Capital Expenditures
    108  
7.13 Subsidiaries
    108  
7.14 Organic Documents
    108  
7.15 Tax Consolidation
    108  
7.16 Accounting Changes
    108  
7.17 Restrictions on Payment of Borrowed Money
    108  
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    109  
8.01 Events of Default
    109  
8.02 Remedies Upon Event of Default
    111  
8.03 Application of Funds
    112  
ARTICLE IX. ADMINISTRATIVE AGENT
    115  
9.01 Appointment and Authority
    115  
9.02 Rights as a Lender
    115  
9.03 Exculpatory Provisions
    115  
9.04 Reliance by Administrative Agent
    116  
9.05 Delegation of Duties
    117  
9.06 Resignation of Administrative Agent
    117  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    118  
9.08 No Other Duties, Etc
    118  
9.09 Administrative Agent May File Proofs of Claim
    118  
9.10 Collateral and Guaranty Matters
    119  
ARTICLE X. MISCELLANEOUS
    119  
10.01 Amendments, Etc
    119  
10.02 Notices and Other Communications; Facsimile Copies
    121  
10.03 No Waiver; Cumulative Remedies
    123  
10.04 Expenses; Indemnity; Damage Waiver
    123  
10.05 Payments Set Aside
    125  
10.06 Successors and Assigns
    125  
10.07 Treatment of Certain Information; Confidentiality
    129  
10.08 Right of Set-off
    130  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (Continued)

          Section   Page  
10.09 Interest Rate Limitation
    131  
10.10 Counterparts
    131  
10.11 Integration
    131  
10.12 Survival of Representations and Warranties
    131  
10.13 Severability
    131  
10.14 Replacement of Lenders
    132  
10.15 European Borrower Service of Process
    132  
10.16 Governing Law
    133  
10.17 Waiver of Right to Trial by Jury
    133  
10.18 Time of the Essence
    133  
10.19 Entire Agreement
    133  
10.20 Joint and Several Liability of US Borrowers
    134  
10.21 Contribution and Indemnification between the US Borrowers
    135  
10.22 Appointment of Borrower Agent as Agent for Requesting Loans and Receipts
of Loans and Statements
    135  
10.23 USA Patriot Act Notice
    136  
10.24 Binding Effect; Amendment and Restatement of Existing Credit Agreement;
Further Assurances
    136  
10.25 Judgment Currency
    136  
10.26 Confirmation of Share Charge
    137  
10.27 Waiver
    137  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS(Continued)
SCHEDULES

     
1.01(d)
  Applicable Designees
1.01(e)
  Existing Letters of Credit
1.01(f)
  European Security and Pledge Agreements
1.01(m)
  Mandatory Cost Formula
2.01
  Commitments and Pro Rata Shares
5.05
  Supplement to Interim Financial Statements
5.06
  Litigation
5.09
  Environmental Matters
5.12
  ERISA Matters
5.13
  Subsidiaries and Other Equity Investments
5.15
  Restrictive Agreements
5.17
  Intellectual Property Matters
5.20
  Labor Matters
5.23
  Deposit Accounts
5.25
  Material Agreements
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
7.03(A)
  Other Indebtedness
10.02
  Administrative Agent’s Office, Certain Addresses for Notices
10.06
  Processing and Recordation Fees

EXHIBITS

      Form of
A
  Loan Notice
B-1
  US Borrowers Note
B-2
  European Borrower Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Guaranty
F
  Opinion Matters
G
  Joinder Agreement
H
  US Security and Pledge Agreement

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 3, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Credit Agreement” or “Agreement”), among IMATION CORP., a Delaware corporation
(“Imation”) and IMATION ENTERPRISES CORP., a Delaware corporation
(“Enterprises”), (each of Imation and Enterprises is referred to individually
herein as a “US Borrower” and collectively as the “US Borrowers”), IMATION
EUROPE B.V., a company organized under the laws of the Netherlands with a
corporate seat in Amsterdam, the Netherlands (the “European Borrower” and
together with the US Borrowers, each individually a “Borrower” and collectively,
the “Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.
     The Lenders have made available senior secured revolving credit and letter
of credit facilities to the Borrowers pursuant to the Existing Credit Agreement.
The Borrowers have requested that the Lenders amend and restate the Existing
Credit Agreement, which shall continue the senior revolving credit and letter of
credit facilities to the Borrowers, and the Lenders are willing to do so on the
terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Account” has the meaning specified in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.
     “Account Debtor” means a Person who is obligated under an Account, Chattel
Paper or General Intangible.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person (other than a Person that is a Subsidiary), (b) the
acquisition of in excess of 50% of the capital stock, partnership interests,
membership interests or equity of any Person (other than a Person that is a
Subsidiary), or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary).
     “Act” means the USA Patriot Act (Title III of Pub. L 107-56 (signed into
law on October 26, 2001)).
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Aggregate Commitments” means the sum of the Commitments of all the
Lenders.
     “Agreement Currency” has the meaning set forth in Section 10.25.
     “Anti-Terrorism Laws” means any laws relating to terrorism or money
laundering, including the Act.
     “Applicable Designee” means any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of the Administrative
Agent (which such consent shall not be unreasonably withheld, conditioned or
delayed) to fund Loans or issue Letters of Credit to or for the benefit of the
European Borrower. As of the Closing Date, the Applicable Designees of each
Lender are set forth on Schedule 1.01(d) (which schedule may be updated from
time to time upon written notice by any Lender to the Administrative Agent). Any
assignment by a Lender of all or a portion of its Commitment to fund or
participate in Loans or Letters of Credit to or for the benefit of the European
Borrower to an Applicable Designee shall be effected by delivering to the
Administrative Agent an addendum executed by such Lender and its Applicable
Designee, in form and substance satisfactory to the Administrative Agent. For
all purposes of this Agreement, any designation of an Applicable Designee by a
Lender shall not affect such Lender’s rights and obligations with respect to its
Commitment and the Loan Parties, the other Lenders and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents, except as otherwise expressly permitted in this Agreement or in the
applicable addendum.
     “Applicable Eligible Jurisdiction” means (a) in the case of Eligible US
Accounts or Eligible US Inventory, the United States or Canada, (b) in the case
of Eligible European Accounts, an Applicable Foreign Jurisdiction and (c) in the
case of Eligible European Inventory, Germany.
     “Applicable Foreign Jurisdiction” means Spain, France, Germany, United
Kingdom, Netherlands, Portugal, Switzerland, Belgium, Denmark, Norway, Czech
Republic, Hungary, South Africa, Austria, Luxembourg, Sweden, Finland, Ireland,
Israel, Italy, Hong Kong, Japan, Korea, Taiwan and each other country that the
Administrative Agent may add or remove in its Permitted Discretion.

2



--------------------------------------------------------------------------------



 



     “Applicable Rate” means the following percentages per annum, based upon the
average daily Total Availability for the most recently ended fiscal quarter as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):
APPLICABLE RATE

                                                      Eurocurrency Rate        
                Loans /                         Eurocurrency Base              
          Rate Loans /                         European Swingline   US Base Rate
Loans     Average Daily Total   Facility   Loans / Letters of   / US Swingline
Pricing Level   Availability   Fee   Credit   Loans  
1
    ≥ $150,000,000       0.50 %     3.00 %     2.00 %
 
                               
2
  < $150,000,000 but ≥ $75,000,000     0.50 %     3.25 %     2.25 %
 
                               
3
    < $75,000,000       0.50 %     3.50 %     2.50 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the average daily Total Availability for the immediately preceding fiscal
quarter shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, the next higher Pricing
Level shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered, with the next higher
Pricing Level to apply as of each Business Day thereafter that the Compliance
Certificate was not delivered until the applicable Pricing Level is Pricing
Level 3; provided, further, that as of the first Business Day after the date on
which such Compliance Certificate is delivered, the Pricing Level shall revert
to the applicable Pricing Level pursuant to such Compliance Certificate. The
Applicable Rate in effect from the Closing Date through the date the Compliance
Certificate in respect of the fiscal quarter ending September 30, 2010 is
delivered or required to be delivered shall be determined based upon Pricing
Level 2.
     “Approved Consignee” means each of Office Max, Office Depot, Best Buy,
Staples and any other consignee approved in advance by the Administrative Agent
to the extent that (a) such consignee has delivered all of the Required
Consignee Documentation to the Administrative Agent or (b) such consignee
maintains a rating of BB+ (or better) with S&P and Ba1 (or better) with Moody’s.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

3



--------------------------------------------------------------------------------



 



     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Assignment Fee” has the meaning specified in Schedule 10.06.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of Imation and its Subsidiaries for the fiscal year ended December 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Imation and its Subsidiaries,
including the notes thereto.
     “Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) one Business Day prior to the Maturity Date, (b) the date
of termination of the Aggregate Commitments pursuant to Section 2.05, and
(c) the date of termination of the commitment of each Lender to make Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions, pursuant to
Section 8.02.
     “Availability Reserve” means (a) with respect to the US Borrowing Base, the
sum (without duplication) of (i) the Inventory Reserve; (ii) the Rent and
Charges Reserve; (iii) the Bank Product Reserve; (iv) the Real Estate Value
Reserve; (v) the aggregate amount of liabilities secured by Liens upon US
Collateral that are senior to the Administrative Agent’s Liens (but imposition
of any such reserve shall not waive a Event of Default arising therefrom); and
(vi) such additional reserves, in such amounts and with respect to such matters,
as the Administrative Agent in its Permitted Discretion may elect to impose from
time to time and (b) with respect to the European Borrowing Base, the sum
(without duplication) of (i) the Inventory Reserve; (ii) the Rent and Charges
Reserve; (iii) the Bank Product Reserve; (iv) the aggregate amount of
liabilities secured by Liens upon European Collateral that are senior to the
Administrative Agent’s Liens (but imposition of any such reserve shall not waive
a Event of Default arising

4



--------------------------------------------------------------------------------



 



therefrom); and (v) such additional reserves, in such amounts and with respect
to such matters, as the Administrative Agent in its Permitted Discretion may
elect to impose from time to time.
     “Bank of America” means Bank of America, N.A., and its successors.
     “Bank Product” means any of the following products, services or facilities
extended to any Loan Party by the Administrative Agent, any Lender or any of
their respective Affiliates: (a) Cash Management Services; (b) products under
Swap Contracts; (c) commercial credit card and merchant card services and
E-Payables and comparable products; and (d) other banking products or services
as may be requested by any Loan Party, other than Letters of Credit; provided,
however, that for any of the foregoing to be included as an “Obligation”, the
applicable Secured Party and Loan Party must have previously provided written
notice to the Administrative Agent of the existence of such Bank Product (which
notice shall be deemed given automatically upon the creation or incurrence of
any Bank Product provided by the Administrative Agent, Bank of America or any of
their Affiliates).
     “Bank Product Debt” means Indebtedness and other obligations of a Loan
Party relating to Bank Products. The amount of the Bank Product Debt may be
changed from time to time upon written notice to the Administrative Agent by the
Secured Party and the Loan Party. No new Bank Product may be established or
existing Bank Product Debt voluntarily increased at any time that a Default
exists, or if a reserve against such amounts would cause an Overadvance.
     “Bank Product Reserve” means (a) with respect to the US Borrowing Base, the
aggregate amount of reserves established by the Administrative Agent from time
to time in its Permitted Discretion in respect of Bank Product Debt of a US
Borrowing Base Loan Party and (b) with respect to the European Borrowing Base,
the aggregate amount of reserves established by the Administrative Agent from
time to time in its Permitted Discretion in respect of Bank Product Debt of the
European Borrower.
     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C. § 101,
et seq.).
     “Base Rate” means the US Base Rate and/or the Eurocurrency Base Rate, as
applicable.
     “Base Rate Loan” means US Base Rate Loans and/or Eurocurrency Base Rate
Loans, as applicable.
     “Borrowed Money” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

5



--------------------------------------------------------------------------------



 



     (c) capital leases and Synthetic Lease Obligations; and
     (d) all Guarantees of such Person in respect of any of the foregoing.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Agent” has the meaning specified in Section 10.22.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01.
     “Borrowing Base” means the US Borrowing Base, the European Borrowing Base
and/or the Total Borrowing Base, as applicable.
     “Borrowing Base Certificate” means a certificate, in form and substance
satisfactory to the Administrative Agent, by which the Borrowers certify
calculation of the Borrowing Base.
     “Borrowing Base Collateral” means, collectively, (a) the Accounts and
Inventory of the Borrowing Base Loan Parties and (b) the Eligible Real Estate
Assets.
     “Borrowing Base Loan Party” means each US Borrowing Base Loan Party and the
European Borrower.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Chicago, Illinois, San Francisco, California, or in the state where
the Administrative Agent’s Office is located and, if such day relates to (a) any
Eurocurrency Rate Loan, means any such day on which dealings in US Dollar
deposits are conducted by and between banks in the London interbank Eurodollar
market and (b) any Euro Denominated Loans, means any such day that is a TARGET
Day.
     “Capital Expenditures” means, in respect of any Person, for any period:
(a) any payment that is made during such period by a Person plus (b) the
aggregate amount of any Indebtedness incurred by such Person during such period,
in each case for (or in connection with) the rental, lease, purchase,
construction or use of any Property the value or cost of which, under GAAP
should be capitalized or appear on such Person’s balance sheet, without regard
to the manner in which such payments (or the instrument pursuant to which they
are made) are characterized by such Person or any other Person.
     “Cash Collateral” means cash, and any interest or other income earned
thereon, that is delivered to the Administrative Agent to Cash Collateralize any
Obligations.
     “Cash Collateralize” means the delivery of cash to the Administrative
Agent, as security for the payment of the Obligations, in an amount equal to
(a) with respect to L/C Obligations, (i) 105% of the aggregate L/C Obligations
with respect to Letters of Credit denominated in US

6



--------------------------------------------------------------------------------



 



Dollars and (ii) 110% of the aggregate L/C Obligations with respect to Letters
of Credit denominated in Euros, and (b) with respect to any inchoate, contingent
or other Obligations (including Obligations arising under Bank Products), the
Administrative Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.
     “Cash Dominion Trigger Period” means the period (a) commencing (i) at any
time that US Availability is less than $40,000,000, (ii) at any time that US
Availability plus Domestic Controlled Cash is less than $50,000,000 or (iii) at
the option of the Administrative Agent, with the consent of the Required
Lenders, or at the direction of the Required Lenders, on the day that an Event
of Default occurs; and (b) continuing until, during the preceding 30 consecutive
days, no Event of Default has existed, US Availability has been greater than
$65,000,000 at all times and US Availability plus Domestic Controlled Cash has
been greater than $75,000,000 at all times.
     “Cash Equivalents” means (a) marketable obligations issued or
unconditionally guaranteed by, and backed by the full faith and credit of, the
United States government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above and has net assets of at least $500,000,000.
     “Cash Management Services” means any services provided from time to time by
any Lender or any of its Affiliates to any Loan Party in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
     “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:

7



--------------------------------------------------------------------------------



 



     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, the power to exercise, directly or indirectly, a
controlling influence over the management or policies of such Person, or control
over the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of Imation on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 25% or more of
the combined voting power of such securities.
     “Closing Date” means August 3, 2010.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means, collectively, the US Collateral and the European
Collateral.
     “Collateral Documents” means the Security Agreements, Guaranty, Mortgages,
Notice of Grant of Security Interest in Patents, Notice of Grant of Security
Interests in Copyrights, Notice of Grant of Security Interests in Trademarks,
Insurance Assignments, Deposit Account Control Agreements, pledge agreements and
all other documents, instruments and agreements now or hereafter securing (or
given with the intent to secure) any Obligations or evidencing or relating to
any Cash Collateralization undertaken hereunder, together with any and all UCC
financing

8



--------------------------------------------------------------------------------



 



statements, and other instruments, documents and agreements as may be executed
and delivered in order to perfect, protect or enforce the Liens created thereby.
     “Commitment” means, as to each Lender, its obligation to (a) make Loans to
the Borrowers pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations; in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any Subject Period, for Imation and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes of Imation
and its Subsidiaries for such period, (iii) depreciation and amortization
expense, and (iv) non-cash charges from (A) asset sales (other than sales of
inventory in the Ordinary Course of Business), (B) asset impairments (including
intangible asset impairments), (C) severance, (D) stock options, stock grants
and similar employment compensation arrangements, (E) restructuring expenses and
(F) litigation related accruals minus (b) to the extent increasing Consolidated
Net Income, non-cash gains from asset sales (other than sales of inventory in
the Ordinary Course of Business), and cash payments made in such period on
account of non-cash charges noted above expensed in a prior period.
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the Subject Period then
ending, minus unfinanced Capital Expenditures made by Imation and its
consolidated Subsidiaries during such Subject Period, plus cash receipts from
federal, state, local and foreign income tax refunds of Imation and its
consolidated Subsidiaries during such Subject Period, minus federal, state,
local and foreign income taxes actually paid by Imation and its consolidated
Subsidiaries during such Subject Period minus any Restricted Payment made in
cash pursuant to Section 7.06(d) to (b) Consolidated Interest Charges for the
Subject Period then ending plus scheduled principal payments in respect of
Indebtedness made by Imation and its consolidated Subsidiaries during the
Subject Period plus the scheduled amortization of the Original Real Estate Base
Amount during the Subject Period. The Consolidated Fixed Charge Coverage Ratio
shall be calculated on a Pro Forma Basis if any of the events described in the
definition of “Pro Forma Basis” occurred on the calculation date or prior to the
calculation date but during the Subject Period.
     “Consolidated Interest Charges” means, for any period, for Imation and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Imation and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense of Imation and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

9



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” means, for any period, for Imation and its
Subsidiaries on a consolidated basis, the net income of Imation and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
     “Control,” “Controlling” and “Controlled” have the meanings specified in
the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Current Real Estate Amount” has the meaning specified in the definition of
“Real Estate Formula Amount”.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws. In addition, Mandatory
Cost shall be added to the Default Rate for any Loan to the extent such Loan is
lent from a Lending Office in the United Kingdom or a Participating Member
State.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of an Insolvency
Proceeding.
     “Deposit Account Control Agreement” means the Deposit Account control
agreements to be executed by each institution maintaining a Deposit Account for
a Loan Party (other than in respect of Deposit Accounts over which the
Administrative Agent is not required to have control pursuant to Section 5.23),
in favor of the Administrative Agent, for the benefit of Secured Parties, as
security for the Obligations.

10



--------------------------------------------------------------------------------



 



     “Dilution Percent” means the percent, determined for the Borrowers’ most
recent fiscal quarter, equal to (a) bad debt write-downs or write-offs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Accounts (excluding any of the foregoing items to the extent
specifically addressed in the Availability Reserve, applied to reduce the Value
of an Eligible Account, applied to cause an Account that would have otherwise
constituted an Eligible Account to not be an Eligible Account or otherwise
deemed ineligible by the Administrative Agent) divided by (b) gross sales.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any Property
by any Person, including any sale, assignment constituting a sale or transfer or
other disposal, with or without recourse, of any notes or Accounts or any rights
and claims associated therewith; provided that “Disposition” and “Dispose” shall
not include a sale of Inventory in the Ordinary Course of Business.
     “Dollar Denominated Loan” means a Loan incurred in US Dollars.
     “Domestic Controlled Cash” has the meaning set forth in the definition of
Liquidity.
     “Domestic Subsidiary” means any Subsidiary that is organized under the Laws
of any political subdivision of the United States.
     “Dominion Accounts” means the US Dominion Account and the European Dominion
Account.
     “Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).
     “Dutch Financial Supervision Act” means the Financial Supervision Act (Wet
op Het Financieel Toezicht), as amended from time to time.
     “Eligible Account” means an Account owing to a Borrowing Base Loan Party
that (i) arises in the Ordinary Course of Business from the sale of goods,
(ii) is payable to a US Borrowing Base Loan Party in US Dollars or Canadian
dollars or is payable to the European Borrower in US Dollars, Euros, Swiss
Francs, Swedish Kroner or British Pounds Sterling and (iii) is deemed by the
Administrative Agent, in its Permitted Discretion, to be an Eligible Account.
Without limiting the foregoing, no Account shall be an Eligible Account if:
     (a) it is unpaid for more than 60 days after the original due date, or more
than 120 days after the original invoice date;
     (b) 25% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause;
     (c) when aggregated with other Accounts owing by the Account Debtor, it
exceeds (i) 20% of the aggregate Accounts for Account Debtors other than
Wal-Mart Stores, Inc. or (ii) 25% of the aggregate Accounts for Wal-Mart Stores,
Inc. (or, in each case, such higher percentage as the Administrative Agent may,
with the consent of the Required Lenders, establish for the Account Debtor from
time to time) of all Borrowing Base Loan Parties;

11



--------------------------------------------------------------------------------



 



     (d) it does not conform with a covenant or representation herein;
     (e) it is owing by a creditor or supplier (but ineligibility shall be
limited to the amount owing by the Account Debtor in its capacity as creditor or
supplier), or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof);
     (f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; or the Borrower is not able to bring suit or enforce remedies against
the Account Debtor through judicial process;
     (g) the Account Debtor is organized or has its principal offices or assets
outside an Applicable Eligible Jurisdiction;
     (h) it is owing by a Government Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to the Administrative Agent in compliance with the
Assignment of Claims Act;
     (i) it is not subject to a duly perfected, first priority Lien in favor of
the Administrative Agent, or is subject to any other Lien, other than a
Permitted Lien permitted pursuant to subsections (c) or (d) of Section 7.01;
     (j) the goods giving rise to it have not been delivered to and accepted by
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;
     (k) it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment;
     (l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis;
     (m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment (other than
Accounts arising from sales of Inventory through an Approved Consignee), or
other repurchase or return basis, or from a sale to a Person for personal,
family or household purposes;
     (n) it represents a progress billing or retainage;
     (o) it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof;
     (p) with respect to Accounts of the European Borrower, the Accounts are
subject to extended retention of title arrangements (verlängerter
Eigentumsvorbehalf) with respect to any part of the Inventory or goods giving
rise to such Account or similar arrangements under any applicable law or that
are subject to an enforceable restriction on assignment (other than with respect
to accounts of Account Debtors located in the United States);

12



--------------------------------------------------------------------------------



 



     (r) with respect to Accounts of the European Borrower, Accounts with
respect to which the agreement evidencing such Accounts (i) are not governed by
the laws of the Netherlands or any state in the United States, or the laws of
such other jurisdictions acceptable to the Administrative Agent in its Permitted
Discretion, (each, an “Acceptable Governing Law”) or (ii) if governed by an
Acceptable Governing Law, the additional requirements for inclusion of such
Accounts as Eligible Accounts, if any, set forth in writing by the
Administrative Agent (as determined by the Administrative Agent in its Permitted
Discretion) and made available to the European Borrower with respect to such
Acceptable Governing Law (or the respective Accounts) are not satisfied; or
     (s) with respect to Accounts of the European Borrower, Accounts where the
Account Debtor either maintains its principal office or is organized under the
laws of an Applicable Foreign Jurisdiction and the additional requirements for
inclusion of such Accounts as Eligible Accounts, if any, set forth in writing by
the Administrative Agent (as determined by the Administrative Agent in its
Permitted Discretion) and made available to the European Borrower with respect
to such Account Debtor in such Applicable Foreign Jurisdiction have not been
satisfied; provided that, in any event, with respect to Accounts where the
Account Debtors either maintain their principal office or are organized under
the laws of South Africa, Israel, Hong Kong, Japan, Korea, Taiwan or any other
jurisdiction that is not (i) a member of the European Economic and Monetary
Union or (ii) party to the Brussels Convention, Lugano Convention or other
similar treaty, the aggregate amount of such Accounts that may be considered
Eligible Accounts shall be limited to $2,000,000.
     In calculating delinquent portions of Accounts under clauses (a) and (b),
credit balances more than 90 days old will be excluded.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an
Event of Default has occurred and is continuing, Imation (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (x) the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries or (y) any Person that cannot (either
directly or through an Applicable Designee) lend to the European Borrower in US
Dollars or Euros, in each case, except as the Administrative Agent may otherwise
specifically agree in writing; provided further that, in each case, the
respective assignee must qualify as a professional market party (professionele
marktpartij) under the Dutch Financial Supervision Act.
     “Eligible European Account” means an Eligible Account owned by the European
Borrower.
     “Eligible European Inventory” means Eligible Inventory owned by the
European Borrower and maintained in Germany.
     “Eligible Inventory” means Inventory owned by a Borrowing Base Loan Party
that the Administrative Agent, in its Permitted Discretion, deems to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it (a) is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, display

13



--------------------------------------------------------------------------------



 



items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment (other than with respect to an Approved Consignee, provided that the
amount of all such consigned Inventory with Approved Consignees that may be
included as Eligible Inventory shall not exceed $40,000,000 in the aggregate at
any time) nor subject to any deposit or downpayment; (c) is in new and saleable
condition and is not damaged, defective, shopworn or otherwise unfit for sale;
(d) is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to the Administrative Agent’s duly perfected, first priority
Lien, and no other Lien, other than a Permitted Lien permitted pursuant to
subsections (c) or (d) of Section 7.01; (h) is within an Applicable Eligible
Jurisdiction, is not in transit except between locations of the Borrowers, and
is not consigned to any Person (except as permitted pursuant to clause
(b) immediately above); (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s or the Administrative Agent’s right to dispose of such
Inventory, unless the Administrative Agent has received an appropriate Lien
Waiver; and (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established in the Administrative
Agent’s Permitted Discretion; and (l) is reflected in the details of a current
perpetual inventory report.
     “Eligible Real Estate Assets” means the Real Estate located at 1 Imation
Place, Oakdale, Minnesota (a) which is owned in fee simple by one or more Loan
Parties, (b) which is subject to a valid, enforceable and first priority Lien in
favor of the Administrative Agent (subject to Permitted Liens permitted pursuant
to subsections (c), (d), (g) or (h) of Section 7.01), (c) with respect to which
all items required by Section 4.01 shall have been completed and delivered to
the Administrative Agent, (d) for which an environmental assessment has been
prepared and approved in accordance with clause (f) of the definition of Related
Real Estate Documents, and (e) which otherwise conforms to the representations,
warranties and covenants contained herein and which at all times continues to be
acceptable to the Administrative Agent in its Permitted Discretion.
     “Eligible US Account” means an Eligible Account owned by a US Borrowing
Base Loan Party.
     “Eligible US Inventory” means Eligible Inventory owned by a US Borrowing
Base Loan Party.
     “Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     “Enterprises” has the meaning specified in the introductory paragraph
hereto.
     “Environmental Agreement” means each agreement of the Loan Parties with
respect to any Real Estate subject to a Mortgage, pursuant to which the Loan
Parties agree to indemnify

14



--------------------------------------------------------------------------------



 



and hold harmless the Administrative Agent and the Lenders from liability under
any Environmental Laws.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Notice” means a written notice from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
     “Environmental Release” a release as defined in CERCLA or under any other
Environmental Law.
     “Equity Payment Obligations” has the meaning set forth in the definition of
“Indebtedness.”
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Imation or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Imation or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which

15



--------------------------------------------------------------------------------



 



constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Imation
or any ERISA Affiliate.
     “Euro or €” means the lawful currency of the participating countries of the
European Economic and Monetary Union that adopted a single currency in
accordance with the Maastricht Treaty.
     “Euro Denominated Loan” means each European Borrower Loan denominated in
Euros at the time of the incurrence thereof.
     “Euro Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in Euros as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Euros with US Dollars.
     “Euro Extensions” has the meaning set forth in Section 3.07.
     “Eurocurrency Base Rate” means, at any time during a calendar month, a
fluctuating rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, on the first Business
Day of that calendar month, for deposits in US Dollars or Euros (for delivery on
such Business Day) with a term equivalent to a one-month BBA LIBOR interest
period as determined on such Business Day, plus 1.0%. If such rate is not
available at such time for any reason, then “Eurocurrency Base Rate” at any time
during a calendar month shall be the rate per annum determined by Bank of
America based upon various factors including Bank of America’s cost of funds and
desired return, general economic conditions and other factors.
     “Eurocurrency Base Rate Loan” means a Loan that bears interest based on the
Eurocurrency Base Rate.
     “Eurocurrency LIBOR Rate” has the meaning set forth in the definition of
Eurocurrency Rate.
     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

         
Eurocurrency Rate =
   Eurocurrency LIBOR Rate      
 
       1.00 – Eurocurrency Reserve Percentage    

     Where,
     “Eurocurrency LIBOR Rate” means, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as

16



--------------------------------------------------------------------------------



 



designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in US Dollars or Euros, as applicable (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency LIBOR Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in US Dollars or Euros, as applicable, for delivery on the first day of
such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.
     “Eurocurrency Rate Loan” means (a) with respect to the US Borrower, a
Dollar Denominated Loan that bears interest at a rate based on the Eurocurrency
Rate and (b) with respect to the European Borrower, a Dollar Denominated Loan or
a Euro Denominated Loan, as applicable, that bears interest at a rate based on
the Eurocurrency Rate.
     “European Accounts Formula Amount” means up to 85% of the Value of Eligible
European Accounts; provided, however, that such percentage shall be reduced by
1.0% for each whole percentage point (or portion thereof) that the Dilution
Percent exceeds 5.0%.
     “European Availability” means the amount by which (a) the lesser of (i) the
European Borrowing Base and (ii) the Total European Sublimit exceeds
(b) European Outstandings.
     “European Borrower” has the meaning specified in the introductory paragraph
hereto.
     “European Borrower Loan” has the meaning set forth in Section 2.01.
     “European Borrower Note” has the meaning specified in Section 2.10(a).
     “European Borrower Percentage” means the fraction (expressed as a
percentage), the numerator of which is the Total European Sublimit and the
denominator of which is the Aggregate Commitments.

17



--------------------------------------------------------------------------------



 



     “European Borrowing Base” means on any date of determination, an amount
equal to the sum of the European Accounts Formula Amount, plus up to 85% of the
NOLV Percentage of the Value of Eligible European Inventory minus the
Availability Reserve.
     “European Collateral” means all Property of the European Borrower described
in any Collateral Documents.
     “European Dominion Account” means a special account established by
Borrowers at Bank of America (London branch) or another bank acceptable to
Administrative Agent in London, England, over which Administrative Agent has
exclusive control for withdrawal purposes.
     “European Honor Date” has the meaning set forth in Section 2.03(c)(i)(B).
     “European Letter of Credit Sublimit” means an amount equal to $25,000,000.
The European Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments.
     “European Letter of Credit” means any letter of credit issued hereunder for
the account of the European Borrower in Euros or US Dollars. A European Letter
of Credit may be a commercial letter of credit or a standby letter of credit.
     “European Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the European Borrower arising under any
Loan Document or otherwise with respect to any European Borrower Loan, European
Letter of Credit or Bank Product Debt, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising (including Extraordinary Expenses) and interest
and fees that accrue after the commencement by or against the European Borrower
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
     “European Outstandings” means the aggregate Outstanding Amount of all Loans
made to the European Borrower and L/C Obligations with respect to European
Letters of Credit.
     “European Security and Pledge Agreements” means each of the documents set
forth on Schedule 1.01(f) and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any European
Obligations.
     “European Swingline Loan” means any Borrowing of European Borrower Loans in
US Dollars or Euros at the Eurocurrency Base Rate funded with the Administrative
Agent’s funds, until such Borrowing is settled among the Lenders or repaid by
the European Borrower.
     “European Unreimbursed Amount” has the meaning set forth in Section
2.03(c)(i)(B).
     “Event of Default” has the meaning specified in Section 8.01.

18



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrowers are located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 10.14), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
March 29, 2006, as amended, among the US Borrowers, Bank of America, as agent,
and a syndicate of lenders.
     “Existing Letters of Credit” means the letters of credit specified in
Schedule 1.01(e).
     “Extraordinary Expenses” means, collectively, all advances and
out-of-pocket costs and expenses that the Administrative Agent may make or incur
during an Event of Default, or during the pendency of an Insolvency Proceeding
of a Loan Party, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against the Administrative Agent, any Lender, any Loan Party,
any representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of the Administrative Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other claims; (c) the exercise, protection or enforcement of
any rights or remedies of the Administrative Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action;
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.
     “Facility Fee” means the fee payable pursuant to Section 2.08(a) herein.

19



--------------------------------------------------------------------------------



 



     “FATCA” means Section 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means that certain letter agreement dated as of July 27, 2010,
among the Borrowers, the Administrative Agent and the Arranger.
     “Financial Covenant Trigger Period” means the period (a) commencing on the
day that Liquidity is less than the greater of (i) $50,000,000 or (ii) 150% of
the Current Real Estate Amount, and (b) continuing until, during the preceding
30 consecutive days, no Event of Default has existed and Liquidity has been
greater than $75,000,000 at all times.
     “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
direct Subsidiary of one or more US Loan Parties.
     “Foreign Lender” means, in respect of any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Plan” means any employee benefit plan or arrangement
(a) maintained or contributed to by any Loan Party or Subsidiary that is not
subject to the laws of the United States; or (b) mandated by a government other
than the United States for employees of any Loan Party or Subsidiary.
     “Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Full Payment” means with respect to any Obligations, (a) the full and
indefeasible cash payment thereof (other than Bank Product Debt that is not yet
due and owing), including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding); (b) if such
Obligations are L/C Obligations, Bank Product Debt that is not yet due and owing
or inchoate or contingent in nature, Cash Collateralization thereof (or delivery
of a standby letter of credit acceptable to the Administrative Agent or the
applicable Lender in its discretion, in the amount of required Cash Collateral);
and (c) a release of any claims of the Loan Parties against the Administrative
Agent, the Lenders, the L/C Issuer and

20



--------------------------------------------------------------------------------



 



their respective representatives arising on or before the payment date, other
than claims arising out of the fraud, gross negligence or willful misconduct of
such parties. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any federal, state, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions for or pertaining to any government or court,
in each case whether associated with the United States, a state, district or
territory thereof, or a foreign entity or government.
     “Granting Lender” has the meaning set forth in Section 10.06(h).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

21



--------------------------------------------------------------------------------



 



     “Guarantors” means, collectively, (a) with respect to the US Obligations,
each US Guarantor and (b) with respect to the European Obligations, each US Loan
Party.
     “Guaranty” means the Amended and Restated Guaranty made by the Guarantors
in favor of the Administrative Agent and the Lenders, substantially in the form
of Exhibit E.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Imation” has the meaning specified in the introductory paragraph hereto.
     “Inactive Subsidiary” means, as of any time of determination, a Subsidiary
that (a) is either (i) the Imation Club of the U.S., Inc. or Imation Online
Service Corp., or (ii) a Foreign Subsidiary, (b) has at such time less than
$100,000 in assets, and (c) is not at such time engaged in any ongoing business.
     “Increase Effective Date” has the meaning set forth in Section 2.14(d).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
Property or services (other than trade accounts payable in the Ordinary Course
of Business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
Property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any equity interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends (“Equity Payment Obligations”); and

22



--------------------------------------------------------------------------------



 



     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning set forth in Section 10.04(b).
     “Initial Investment” has the meaning set forth in the definition of
“Permitted Acquisitions.”
     “Insolvency Proceeding” means (i) in relation to the US Borrowers only, any
case or proceeding commenced by or against a Person under any state, federal or
foreign law for, or any agreement of such Person to, (a) the entry of an order
for relief under the Bankruptcy Code, or any other insolvency, debtor relief or
debt adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors or
(ii) in relation to the European Borrower only, (a) bankruptcy (faillissement),
moratorium (surcéance van betaling) or any other procedure having the effect
that the entity to which it applies loses the free management or ability to
dispose of its property (irrespective of whether that procedure is provisional
or final); or (c) dissolution (ontbinding) or any other procedure having the
effect that the entity to which it applies ceases to exist.
     “Insurance Assignment” means, collectively, each collateral assignment of
insurance pursuant to which a Loan Party assigns to the Administrative Agent,
for the benefit of Secured Parties, such Loan Party’s rights under key-man life,
business interruption or other insurance policies as Administrative Agent deems
appropriate in its Permitted Discretion, as security for the Obligations.
     “Intellectual Property” means all intellectual and similar Property of a
Person, including inventions, designs, patents, copyrights, trademarks, service
marks, trade names, trade secrets, confidential or proprietary information,
customer lists, know-how, software and databases; all embodiments or fixations
thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all
books and records relating to the foregoing.
     “Intellectual Property Claim” means any written claim or assertion that a
Borrower’s or Subsidiary’s ownership, use, marketing, sale or distribution of
any Inventory, Equipment, Intellectual Property or other Property violates
another Person’s Intellectual Property and such claim or assertion could
reasonably be expected to have a Material Adverse Effect.

23



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrowers in a Loan Notice;
provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Internal Control Event” means a material weakness in the design or
operation of Imation’s internal controls over financial reporting which is
reasonably likely to adversely affect Imation’s ability to record, process,
summarize and report financial information, or fraud that involves management or
other employees who have a significant role in, Imation’s internal controls over
financial reporting, in each case as described in the Securities Laws.
     “Inventory” has the meaning set forth in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).
     “Inventory Formula Amount” means the lesser of (a) up to 65% of the Value
of Eligible US Inventory; or (b) up to 85% of the NOLV Percentage of the Value
of Eligible US Inventory.
     “Inventory Reserve” means (a) with respect to the US Borrowing Base,
reserves established by the Administrative Agent in its Permitted Discretion to
reflect factors that may negatively impact the Value of Inventory of the US
Borrowing Base Loan Parties, including change in salability, obsolescence,
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns, vendor chargebacks and any retention of title claims and (b) with
respect to the European Borrowing Base, reserves established by the
Administrative Agent in its Permitted Discretion to reflect factors that may
negatively impact the Value of Inventory of the European Borrower, including
change in salability, obsolescence, seasonality, theft,

24



--------------------------------------------------------------------------------



 



shrinkage, imbalance, change in composition or mix, markdowns, vendor
chargebacks and any retention of title claims.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “Investment Property Control Agreement” shall mean an agreement in writing
by and among the Administrative Agent, any Loan Party (as the case may be) and
any securities intermediary, commodity intermediary or other person who has
custody, control or possession of any Investment Property of such Loan Party
acknowledging that such securities intermediary, commodity intermediary or other
person has custody, control or possession of such Investment Property on behalf
of the Administrative Agent, that it will comply with entitlement orders
originated by the Administrative Agent with respect to such investment property,
or other instructions of the Administrative Agent, and has such other terms and
conditions as the Administrative Agent may require.
     “IP Rights” has the meaning set forth in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
     “Judgment Currency” has the meaning set forth in Section 10.25.
     “Joinder Agreement” means an agreement in substantially the form of
Exhibit G.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

25



--------------------------------------------------------------------------------



 



     “L/C Documents” means all documents, instruments and agreements delivered
by the Borrowers or any other Person to the L/C Issuer or the Administrative
Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “L/C Rate” means (a) in respect of any day on which the Default Rate is in
effect pursuant to Section 2.07(b), the Applicable Rate in respect of Letters of
Credit plus 2% per annum, and (b) in respect of any other day, the Applicable
Rate in respect of Letters of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Legal Reservations” means (a) the principle that equitable remedies may be
granted or refused at the discretion of a court, the limitation of enforcement
by laws relating to insolvency, reorganization and other laws generally
affecting the rights of creditors; (b) the time barring of claims under
applicable limitation laws and defenses of set-off or counterclaim; and (c) any
general principles which are set out in the qualifications as to matters of law
in any legal opinion delivered under this Agreement.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer. Furthermore, with respect
to (a) each provision of this Agreement relating to the funding or participation
in any Loans or Letters of Credit denominated in Euros or the repayment or the
reimbursement thereof by the Borrowers in connection therewith, (b) any rights
of set-off, (c) any rights of indemnification or expense reimbursement and
(d) reserves, capital adequacy or other provisions, each reference to a Lender
shall be deemed to include such Lender’s Applicable Designee. Notwithstanding
the designation by any Lender of an Applicable Designee, the Borrowers and the
Administrative Agent shall be permitted to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement; provided that each Applicable Designee shall be subject to the
provisions obligating or restricting Lenders under this Agreement.

26



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
     “Letter of Credit” means any US Letter of Credit or European Letter of
Credit, as applicable.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is 30 days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “License” means any license or agreement under which a Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.
     “Licensor” means any Person from whom a Loan Party obtains the right to use
any Intellectual Property.
     “Lien” means any mortgage, pledge, hypothecation, assignment (excluding any
assignment constituting a sale), deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing), and any contingent or other agreement to provide any
of the foregoing.
     “Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to the
Administrative Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to the
Administrative Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.
     “Liquidity” means the sum of (a) US Availability plus (b) unrestricted cash
and Cash Equivalents currently held by the Borrowers or their respective
Subsidiaries and made available to the Borrowers; provided, however, that,
subject to the second proviso below, for purposes of determining whether the
Borrowers have sufficient Liquidity for any purpose under this

27



--------------------------------------------------------------------------------



 



Agreement, at least $40,000,000 of Liquidity must be derived from US
Availability and unrestricted cash and Cash Equivalents held in the United
States in one or more deposit accounts at Bank of America or another U.S.
financial institution acceptable to the Administrative Agent, subject to one or
more Deposit Account Control Agreements or Investment Property Control
Agreements with the Administrative Agent as the secured party thereto, each in
form and substance satisfactory to the Administrative Agent (collectively for
all such accounts, the “Domestic Controlled Cash”); and provided, further, that
for purposes of determining whether the Borrowers have sufficient Liquidity to
exit a Financial Covenant Trigger Period pursuant to clause (b) of the
definition thereof, at least $65,000,000 of Liquidity must be derived from US
Availability and Domestic Controlled Cash.
     “Loan” means each European Borrower Loan, each US Borrower Loan, each
Swingline Loan and any advances made pursuant to Article II.
     “Loan Account” means the loan account established by each Lender on its
books pursuant to Section 2.10(c).
     “Loan Documents” means this Agreement, the Other Agreements, the Guaranty,
the Collateral Documents, the Fee Letter, and any certificate, including,
without limitation, each Borrowing Base Certificate and Compliance Certificate,
executed by or on behalf of any Loan Party hereunder.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of US
Borrower Loans from one Type to the other, or (c) a continuation of Eurocurrency
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
     “Loan Parties” means, collectively, the Borrowers and each Guarantor.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(m).
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrowers and their Subsidiaries taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
     “Material Collateral” means Collateral with an aggregate value of
$1,000,000 or more for any single location of a Loan Party.
     “Material Contracts” means the agreements and contracts to which any Loan
Party or any of its Subsidiaries is party (a) that is deemed to be a material
contract under any securities law applicable to such Loan Party or its
applicable Subsidiary, including the Securities Act of 1933; (b) for which
breach, termination, nonperformance or failure to renew could reasonably be
expected to have a Material Adverse Effect on the business, operations,
properties, prospects or condition (financial or otherwise) of any Loan Party or
its applicable Subsidiary, taken as a

28



--------------------------------------------------------------------------------



 



whole; or (c) that relates to Indebtedness for borrowed money in an aggregate
amount of $2,000,000 or more.
     “Material Environmental Liability” means any Environmental Liability that
could reasonably be expected to result in costs or expenses of $2,000,000 or
more.
     “Maturity Date” means March 29, 2013.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors.
     “Mortgage” means each mortgage, deed of trust or deed to secure debt
pursuant to which a Loan Party grants to the Administrative Agent, for the
benefit of Secured Parties, Liens upon the Real Estate owned by such Loan Party,
as security for the Obligations.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Imation or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     “Net Proceeds” means with respect to a Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by a Loan Party in
cash from such disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Indebtedness secured by a
Permitted Lien senior to Administrative Agent’s Liens on Collateral sold;
(c) transfer or similar taxes; and (d) reserves for indemnities, until such
reserves are no longer needed.
     “NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of a Borrowing Base Loan Party’s
Inventory performed by an appraiser and on terms satisfactory to the
Administrative Agent.
     “Non-Loan Party Subsidiary” means each Subsidiary of a Borrower that is not
a Loan Party.
     “Non-Material Intellectual Property” has the meaning set forth in the US
Security and Pledge Agreement.
     “Note” means a promissory note made by the US Borrowers or the European
Borrower, as applicable, in favor of a Lender evidencing Loans made by such
Lender, substantially in the forms of Exhibit B-1 and B-2, respectively.
     “Notice of Grant of Security Interests in Copyrights” means each notice of
grant of security interests in copyrights pursuant to which a Loan Party
provides notice to the United States Copyright Office that such Loan Party has
assigned to the Administrative Agent, for the benefit of Secured Parties, such
Loan Party’s interests in its copyrights, as security for the

29



--------------------------------------------------------------------------------



 



Obligations or such other applicable filing or registration as is necessary to
accomplish the same in the Netherlands, as applicable.
     “Notice of Grant of Security Interests in Patents” means each notice of
grant of security interests in patents pursuant to which a Loan Party provides
notice to the United States Patent and Trademark Office that such Loan Party has
assigned to the Administrative Agent, for the benefit of Secured Parties, such
Loan Party’s interests in its patents, as security for the Obligations or such
other applicable filing or registration as is necessary to accomplish the same
in the Netherlands, as applicable.
     “Notice of Grant of Security Interests in Trademarks” means each notice of
grant of security interests in trademarks pursuant to which a Loan Party
provides notice to the United States Patent and Trademark Office that such Loan
Party has assigned to the Administrative Agent, for the benefit of Secured
Parties, such Loan Party’s interests in its trademarks, as security for the
Obligations or such other applicable filing or registration as is necessary to
accomplish the same in the Netherlands, as applicable.
     “Obligations” means, collectively, the European Obligations and the US
Obligations.
     “Ordinary Course of Business” means the ordinary course of business of any
Borrower or Subsidiary, consistent with past practices and undertaken in good
faith.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Original Real Estate Base Amount” has the meaning specified in the
definition of “Real Estate Formula Amount”.
     “Other Agreement” means each Note; L/C Document; Lien Waiver; Environmental
Agreement; or other instrument or agreement (other than this Agreement or a
Collateral Document) now or hereafter delivered by a Loan Party or other Person
to the Administrative Agent or a Lender in connection with any transactions
relating hereto.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or

30



--------------------------------------------------------------------------------



 



repayments of Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
     “Overadvance” has the meaning set forth in Section 2.01(b).
     “Overadvance Loan” means a US Base Rate Loan made when an Overadvance
exists or is caused by the funding thereof.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any
legislative measures of the European Council for the introduction of, changeover
to or operation of a single or unified European currency
     “Payment Item” means each check, draft or other item of payment payable to
a Borrower, including those constituting proceeds of any Collateral.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Imation or any
ERISA Affiliate or to which Imation or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Acquisitions” means the purchase or other acquisition of
Property and assets or businesses of any Person or of assets constituting a
business unit, a line of business or division of such Person, or equity
interests in a Person that, upon the consummation thereof, will be a Subsidiary
of Imation (including as a result of a merger or consolidation); provided that,
with respect to each such purchase or other acquisition:
     (a) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing;
     (b) a majority of all Property, assets and businesses acquired in such
purchase or other acquisition, if such acquisition is of a Person organized
under the Laws of any political subdivision of the United States or the assets
are located in the United States and acquired by a Loan Party, shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Domestic Subsidiary shall be a Guarantor and shall have complied with the
requirements of Section 6.13, within the times specified therein;

31



--------------------------------------------------------------------------------



 



     (c) the acquired Property, assets, business or Person is in the same or
substantially the same line of business as Imation and its Subsidiaries, taken
as a whole (or a business that is reasonably related or ancillary thereto);
     (d) the board of directors (or similar governing body) of the Person to be
so purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);
     (e) the total cash and noncash consideration paid by or on behalf of any
Loan Party for any such acquisition, when aggregated with the total cash and
noncash consideration paid by or on behalf of the Loan Parties for all other
Permitted Acquisitions during such fiscal year (including all transaction costs,
and all Indebtedness (including earn-out payments and similar obligations)
incurred or assumed in connection with such acquisition and all such other
Permitted Acquisitions or otherwise reflected in the balance sheet of Imation
and its Subsidiaries on a consolidated basis) shall not exceed (i) $2,000,000 so
long as none of clauses (ii), (iii) or (iv) below are applicable, (ii)
$5,000,000 so long as, in the case of this clause (ii), pro forma US
Availability for each day of the 30-day period immediately preceding such
acquisition, and on the date of such acquisition after giving effect thereto, is
at least $30,000,000, (iii) an amount equal to fifty percent (50%) of the lowest
daily pro forma US Availability for the 30-day period immediately preceding such
acquisition so long as, in the case of this clause (iii), (A) the pro forma
Consolidated Fixed Charge Coverage Ratio for the most recent Fiscal Quarter
ended immediately prior to such acquisition shall, after giving effect to such
acquisition, be at least 1.20 to 1.00, (B) pro forma US Availability for each
day of the 30-day period immediately preceding such acquisition, and on the date
of such acquisition after giving effect thereto, is at least $30,000,000 and
(C) clause (iv) below is not applicable, and (iv) an unlimited amount so long
as, in the case of this clause (iv), pro forma Liquidity for each day of the
30-day period immediately preceding such acquisition, and on the date of such
acquisition after giving effect thereto, is at least $100,000,000;
     (f) if the Inventory and Accounts acquired in connection with such
acquisition are proposed to be included in the determination of any Borrowing
Base and the Administrative Agent elects in its Permitted Discretion, the
Administrative Agent shall have conducted an audit and field examination with
respect to such Accounts and an appraisal with respect to such Inventory, in
each case, to its satisfaction; and
     (g) as soon as available, but not less than fifteen (15) Business Days
prior to the closing of such acquisition, the Loan Parties shall submit to the
Administrative Agent notice of such acquisition and a certificate of the Chief
Financial Officer or other financial officer of the Borrower Agent, in form and
substance reasonably satisfactory to the Administrative Agent, (i) attaching
copies of all business and financial information reasonably requested by the
Administrative Agent, (ii) certifying that all of the requirements set forth in
this definition, as applicable, have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition and (iii) if
applicable (A) attaching pro forma financial statements demonstrating compliance
with clause (e)(ii) of this definition, (B) certifying that such pro forma
financial statements

32



--------------------------------------------------------------------------------



 



present fairly in all material respects the financial condition of Imation and
its Subsidiaries on a consolidated basis as of the date thereof after giving
effect to such acquisition and setting forth reasonably detailed calculations
demonstrating compliance with the minimum Consolidated Fixed Charge Coverage
Ratio set forth in clause (e)(ii)(A) of this definition, and (C) setting forth
reasonably detailed calculations demonstrating compliance with the Liquidity
requirement set forth in clause (e)(ii)(B) of this definition.
     “Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonably business judgment.
     “Permitted Liens” has the meaning specified in Section 7.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Imation or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Foreign Subsidiary” means a First-Tier Foreign Subsidiary that is
a wholly-owned Subsidiary, is not an Inactive Subsidiary and as to which (a) if
the US Loan Party holds more than 65% of the total Voting Stock, then up to 65%
of the total Voting Stock thereof or (b) if the US Loan Party holds less than
65% of the total Voting Stock, the aggregate of all such Voting Stock thereof
owned or held by a US Loan Party, in each case, has been pledged as collateral
for the Obligations to the Administrative Agent pursuant to documentation in
form and substance satisfactory to the Administrative Agent, together with such
ancillary documents and opinions of counsel as the Administrative Agent may
request.
     “Pro Forma Basis” means, in connection with any calculation of Consolidated
Fixed Charge Coverage Ratio, the calculation thereof after giving effect on a
pro forma basis to (a) the sale or disposition of any assets constituting a
business, division or product line of Imation or any of its Subsidiaries
(together, “Divestiture”) as if such Divestiture had occurred on the first day
of the relevant Subject Period, (b) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent the same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Subject Period as if such Indebtedness had
been incurred (and the proceeds thereof applied) on the first day of the
relevant Subject Period, (c) the permanent repayment of any Indebtedness (other
than revolving Indebtedness except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Subject
Period as if such Indebtedness had been retired or redeemed on the first day of
the relevant Subject Period and/or (d) the Permitted Acquisition, if any, then
being consummated as well as any other Permitted Acquisition consummated after
the first day of the relevant Subject Period and on or prior to the date of the
respective Permitted Acquisition then being effected as if such Permitted
Acquisition

33



--------------------------------------------------------------------------------



 



had occurred on the first day of the relevant Subject Period, as the case may
be, with the following rules to apply in connection therewith:
     (i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Subject Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Subject Period and remain outstanding through the date of determination and (y)
(other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Subject Period shall be deemed to have been
retired or redeemed on the first day of the respective Subject Period and remain
retired through the date of determination;
     (ii) all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) at the rate which would
have been applicable thereto on the last day of the respective Subject Period,
in the case of floating rate Indebtedness (although interest expense with
respect to any Indebtedness for periods while same was actually outstanding
during the respective period shall be calculated using the actual rates
applicable thereto while same was actually outstanding); and
     (iii) in making any determination of Consolidated EBITDA for the purposes
specified above in this definition, pro forma effect shall be given to any
Permitted Acquisition or Divestiture consummated during the periods described
above, with such Consolidated EBITDA to be determined as if such Permitted
Acquisition or Divestiture was consummated on the first day of the relevant
Subject Period, but without taking into account (in the case of any Permitted
Acquisition) any pro forma cost savings and expenses.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Protective Advances” has the meaning specified in Section 2.01(c).

34



--------------------------------------------------------------------------------



 



     “Real Estate” means all right, title and interest (whether as owner, lessor
or lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     “Real Estate Appraisal” shall mean that certain Appraisal of Real Property
dated as of April 21, 2009 and prepared by Cushman & Wakefield of Minnesota,
Inc., Valuation Services, Capital Markets Group, for the real property located
at 1 Imation Place, Oakdale, Minnesota.
     “Real Estate Formula Amount” means the lesser of (a) 60% of the fair market
value of the Eligible Real Estate Assets determined pursuant to the Real Estate
Appraisal (the “Original Real Estate Base Amount”), provided, however, that the
Original Real Estate Base Amount shall be automatically reduced at the beginning
of each month, commencing June 1, 2009, by an amount equal to 1/84th of the
Original Real Estate Base Amount (such amount as so reduced being referred to in
this Agreement as the “Current Real Estate Amount”) and (b) $40,000,000.
     “Real Estate Value Reserve” means reserves established by the
Administrative Agent in its Permitted Discretion to reflect that sixty percent
(60%) of the fair market value of the Eligible Real Estate Assets as set forth
in the most recent acceptable appraisal received by the Administrative Agent
with respect thereto has declined by more than the monthly amortization of the
Original Real Estate Base Amount.
     “Register” has the meaning set forth in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Related Real Estate Documents” means with respect to any Real Estate
subject to a Mortgage, the following, in form and substance satisfactory to the
Administrative Agent: (a) a mortgagee title policy (or binder therefor) covering
the Administrative Agent’s interest under the Mortgage, in a form and amount and
by an insurer acceptable to the Administrative Agent, which must be fully paid
on such effective date; (b) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as the Administrative
Agent may require with respect to other Persons having an interest in the Real
Estate; (c) a current, as-built survey of the Real Estate containing a property
description certified by a licensed surveyor, acceptable to the Administrative
Agent; (d) a flood plain certification and flood insurance in an amount, with
endorsements and by an insurer acceptable to the Administrative Agent, if the
Real Estate is within a flood plain; (e) a current appraisal of the Real Estate,
prepared by an appraiser acceptable to the Administrative Agent, and in form and
substance satisfactory to the Administrative Agent; (f) an environmental
assessment, prepared by environmental engineers acceptable to the Administrative
Agent, and accompanied by such reports, certificates, studies or data as the
Administrative Agent may reasonably require, which shall all be in form and
substance satisfactory to the Administrative Agent; and (g) an Environmental
Agreement and such other documents, instruments or agreements as the
Administrative Agent may reasonably require with respect to any environmental
risks regarding the Real Estate.
     “Rent and Charges Reserve” means (a) a reserve equal to the aggregate of
(i) all past due rent and other amounts owing by a US Borrowing Base Loan Party
to any landlord,

35



--------------------------------------------------------------------------------



 



warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could by contract or applicable
Law assert a Lien on any Collateral; and (ii) the aggregate of at least three
months rent and other charges that could be payable to any such Person, unless
it has executed a Lien Waiver and (b) a reserve equal to the aggregate of
(i) all past due rent and other amounts owing by the European Borrower to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Collateral or could by
contract or applicable Law assert a Lien on any Collateral; and (ii) the
aggregate of at least three months rent and other charges that could be payable
to any such Person, unless it has executed a Lien Waiver.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
     “Required Consignee Documentation” means, with respect to any consignee,
(a) a fully-executed copy of the current consignment agreement between the
applicable US Loan Party and such consignee, (b) a fully-executed consignment
UCC filing authorization agreement in form and substance satisfactory to the
Administrative Agent by and between the applicable Loan Party and such
consignee, (c) satisfactory evidence that a UCC-1 financing statement naming
such consignee as debtor, the applicable US Loan Party as secured party, and the
Inventory subject to the respective consignment as the collateral, and in all
respects satisfactory to the Administrative Agent in its discretion, has been
filed in the proper filing office, (d) evidence that a UCC-3 financing statement
amendment has been filed with respect to the financing statement described in
clause (c) above, assigning the rights of the applicable US Loan Party, as
secured party, to the Administrative Agent, (e) notice of the applicable US Loan
Party’s interest, and the Administrative Agent’s security interest, in the
consigned Inventory shall have been delivered to each Person with a perfected
Lien in the Inventory of such consignee and (f) all other documents,
instruments, certificates and agreements as the Administrative Agent may
reasonably require with regard to such consignee.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Responsible Officer” means the chief executive officer, chief financial
officer, president, vice president, treasurer, assistant treasurer or corporate
controller of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or

36



--------------------------------------------------------------------------------



 



other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other Property) with respect to any capital stock or other
equity interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other Property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).
     “Restrictive Agreement” means an agreement (other than a Loan Document)
that conditions or restricts the right of any Borrower, Subsidiary or other Loan
Party to incur or repay borrowed money, to grant Liens on any assets, to declare
or make distributions, to modify, extend or renew any agreement evidencing
borrowed money, or to repay any intercompany Indebtedness.
     “Revaluation Date” means (a) with respect to any Euro Denominated Loan,
each of the following: (i) each date of a Borrowing of such Loan, (ii) each date
of a continuation of such Loan pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine, in its Permitted
Discretion, or the Required Lenders shall require, and (b) with respect to any
Letter of Credit denominated in Euros, each of the following: (i) each date of
issuance of such Letter of Credit, (ii) each date of an amendment of such Letter
of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under such Letter of Credit, and (iv) such additional dates as the
Administrative Agent, in its Permitted Discretion, or the L/C Issuer, in its
Permitted Discretion, shall determine or the Required Lenders shall require.
     “Royalties” means all royalties, fees, expense reimbursement and other
amounts payable by a Borrower under a License.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
     “Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euros, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in Euros.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” means the Administrative Agent, the L/C Issuer, the
Lenders and the providers of Bank Products.

37



--------------------------------------------------------------------------------



 



     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
     “Security Agreements” means the US Security and Pledge Agreement and the
European Security and Pledge Agreements.
     “Significant Inventory Locations” has the meaning set forth in
Section 6.14.
     “Solvent” means, when used with respect to any Person, that at the time of
determination:
     (a) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including, without limitation, contingent
liabilities); and
     (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
     (c) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
     (d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
For purposes of determining whether a Person is Solvent, (x) the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability, and (y) the
value of rights of contribution from other Solvent entities shall be included.
     “SPC” has the meaning set forth in Section 10.06(h).
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Euros.
     “Subject Period” means, as of any date of determination for any Person, the
trailing twelve fiscal month period of such Person ending on such date.

38



--------------------------------------------------------------------------------



 



     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.
     “Super-Majority Lenders” means, as of any date of determination, Lenders
having more than 66 2/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66 2/3% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Super-Majority Lenders.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swingline Loans” means, collectively, US Swingline Loans and European
Swingline Loans.

39



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Threshold Amount” means $25,000,000.
     “Total Availability” means, collectively, US Availability and European
Availability.
     “Total Borrowing Base” means the sum of the US Borrowing Base and the
European Borrowing Base.
     “Total European Sublimit” means an amount equal to the US Dollar Equivalent
of $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Total US Sublimit” means an amount equal to $150,000,000.
     “Type” means, with respect to a US Borrower Loan, its character as a US
Base Rate Loan or a Eurocurrency Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York or, when the laws of any other jurisdiction govern the perfection or
enforcement of any Lien, the Uniform Commercial Code of such jurisdiction.
     “UFCA” has the meaning set forth in Section 10.21.
     “UFTA” has the meaning set forth in Section 10.21.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.

40



--------------------------------------------------------------------------------



 



     “US Accounts Formula Amount” means up to 85% of the Value of Eligible US
Accounts; provided, however, that such percentage shall be reduced by 1.0% for
each whole percentage point (or portion thereof) that the Dilution Percent
exceeds 5.0%.
     “US Availability” means the amount by which (a) the lesser of (i) the US
Borrowing Base and (ii) the Total US Sublimit exceeds (b) US Outstandings.
     “US Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) Eurocurrency Rate for a 30 day Interest
Period as determined on such day, plus 1.0%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “US Base Rate Loan” means a Loan that bears interest based on the US Base
Rate.
     “US Borrower Loan” has the meaning set forth in Section 2.01.
     “US Borrower Note” has the meaning specified in Section 2.10(a).
     “US Borrowers” has the meaning specified in the introductory paragraph
hereto.
     “US Borrowing Base” means on any date of determination, an amount equal to
the sum of the US Accounts Formula Amount, plus the Inventory Formula Amount,
plus the Real Estate Formula Amount minus the Availability Reserve.
     “US Borrowing Base Loan Party” means each US Borrower and each other US
Loan Party whose assets are included, from time to time in the discretion of the
Administrative Agent, as Eligible US Inventory or Eligible US Accounts.
     “US Collateral” means all Property of the US Loan Parties described in any
Collateral Documents.
     “US Dollar” and “$” mean lawful money of the United States.
     “US Dollar Equivalent” means at any time (a) as to any amount denominated
in US Dollars, the amount thereof at such time, and (b) as to any amount
denominated in Euros, the equivalent amount in US Dollars calculated by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of US Dollars with
Euros.
     “US Dominion Account” means a special account established by Borrowers at
Bank of America or another bank acceptable to Administrative Agent in the United
States, over which Administrative Agent has exclusive control for withdrawal
purposes.

41



--------------------------------------------------------------------------------



 



     “US Guarantors” means, collectively, each Domestic Subsidiary (other than
an Inactive Subsidiary) of either of the US Borrowers (a) whose name appears on
the signature page of the Guaranty, or (b) that has executed a Joinder Agreement
pursuant to Section 6.13.
     “US Honor Date” has the meaning set forth in Section 2.03(c)(i)(A).
     “US Letter of Credit” means any letter of credit issued hereunder for the
account of the US Borrowers in US Dollars or Euros and shall include the
Existing Letters of Credit. A US Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
     “US Letter of Credit Sublimit” means an amount equal to $75,000,000. The US
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “US Loan Parties” means, collectively, the US Borrowers and the US
Guarantors.
     “US Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any US Loan Party arising under any Loan
Document or otherwise with respect to any Loan, Letter of Credit or Bank Product
Debt, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
(including Extraordinary Expenses) and interest and fees that accrue after the
commencement by or against any US Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “US Outstandings” means the aggregate Outstanding Amount of all Loans made
to the US Borrowers and L/C Obligations with respect to US Letters of Credit.
     “US Security and Pledge Agreement” means the Amended and Restated Security
and Pledge Agreement executed by the US Loan Parties in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit H.
     “US Swingline Loan” means any Borrowing of US Borrower Loans in US Dollars
at the US Base Rate funded with the Administrative Agent’s funds, until such
Borrowing is settled among the Lenders or repaid by the US Borrowers.
     “US Unreimbursed Amount” has the meaning set forth in
Section 2.03(c)(i)(A).
     “Value” means (a) for Inventory, its value determined on the basis of the
lower of cost or market, calculated on a first-in, first-out basis, and
excluding any portion of cost attributable to intercompany profit among the
Borrowers and their Affiliates; and (b) for an Account, its face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.
     “Voting Stock” means securities, ownership interests or membership
interests of any class or classes of a business entity, the holders of which are
ordinarily, in the absence of contingencies, (a) entitled to elect a majority of
the corporate directors (or Persons performing similar functions), if such
entity is a corporation, (b) entitled to cast a majority of the votes on the

42



--------------------------------------------------------------------------------



 



general business matters of such entity, or (c) entitled to act as the sole
general partner or sole manager, or entitled to elect the manager or managing
partner of such entity.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “Property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) All calculations of Value, fundings of Loans, issuances of Letters of
Credit and payments of Obligations shall be in US Dollars or Euros, as
applicable, and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time and shall be stated in US Dollars. Borrowing
Base calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to the Administrative Agent in its
Permitted Discretion (and not necessarily calculated in accordance with GAAP).
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.

43



--------------------------------------------------------------------------------



 



     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements and
using the same inventory valuation method as used in such financial statements,
except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder (such request to be made no later than the later of 6 months after the
date of the applicable financial statement or the end of the fiscal year
pertaining to such financial statement) setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific Time (daylight or standard, as
applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

44



--------------------------------------------------------------------------------



 



     1.08 Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
     1.09 Exchange Rates; Currency Equivalents; Applicable Currency.
          (a) For purposes of this Agreement, references to the applicable
outstanding amount of Loans, Letters of Credit, Total Outstandings or L/C
Obligations shall be deemed to refer to the US Dollar Equivalent thereof.
          (b) For purposes of this Agreement, the US Dollar Equivalent of any
Loans, Letters of Credit, other Obligations and other references to amounts
denominated in Euros or the lawful currency of any Applicable Foreign
Jurisdiction shall be determined in accordance with the terms of this Agreement
in respect of the most recent Revaluation Date. Such US Dollar Equivalent shall
become effective as of such Revaluation Date for such Loans, Letters of Credit
and other Obligations and shall be the US Dollar Equivalent employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur for such Loans, Letters of Credit and other
Obligations. Except as otherwise expressly provided herein, the applicable
amount of any currency for purposes of the Loan Documents (including for
purposes of financial statements and all calculations in connection with
financial covenants and the Borrowing Base) shall be the US Dollar Equivalent
thereof.
          (c) Wherever in this Agreement in connection with a borrowing,
conversion, continuation or prepayment of an Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in US Dollars, but such Loan or Letter of Credit
is denominated in Euros, such amount shall be the relevant Euro Equivalent of
such US Dollar amount (rounded to the nearest Euro, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.
          (d) For purposes of this Agreement, all repayments, prepayments or
reimbursements with respect to Loans, Letters of Credit and other Obligations
shall be made in the currency applicable to such Advance, Letter of Credit or
other Obligation except as otherwise provided herein.
          (e) For purposes of this Agreement, Mandatory Cost shall be added to
the applicable interest rate for any Loan which is lent from a Lending Office in
the United Kingdom or a Participating Member State.
     1.10 Dutch Terms. In this Agreement, a reference to:
          (a) a “board of directors” means a managing board (bestuur) when the
European Borrower is concerned; and
          (b) a “director” means a managing director (bestuurder) when the
European Borrower is concerned.

45



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans; Advances.
     (a) Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make (i) loans to the US Borrowers from time to time
in US Dollars (each such loan, a “US Borrower Loan”) and (ii) loans to the
European Borrower from time to time in Euros or US Dollars (each such loan, a
“European Borrower Loan”), in each case on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the lesser of (A) the Aggregate Commitments and (B) the Total Borrowing
Base, and (ii) the aggregate Outstanding Amount of the Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
shall not exceed such Lender’s Commitment. In no event shall Lenders have any
obligation to honor a request for (1) a US Borrower Loan if the unpaid balance
of US Borrower Loans and L/C Obligations with respect to US Letters of Credit
outstanding at such time (including the requested US Borrower Loan) would exceed
the lesser of (x) the Total US Sublimit and (y) the US Borrowing Base or (2) a
European Borrower Loan if the unpaid balance of European Borrower Loans and L/C
Obligations with respect to European Letters of Credit outstanding at such time
(including the requested European Borrower Loan) would exceed the lesser of
(x) the Total European Sublimit and (y) the European Borrowing Base. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.04, and reborrow under this Section 2.01. Loans may be made
(a) in the case of US Borrower Loans, at the option of the US Borrowers, as US
Base Rate Loans or Eurocurrency Rate Loans, in each case in US Dollars and
(b) in the case of European Borrower Loans, at the option of the European
Borrower, as Eurocurrency Rate Loans in US Dollars or Euros, in each case as
further provided herein. In addition to the foregoing, certain Loans may be made
to the Borrowers to the extent they are deemed to be made in accordance with
Sections 2.02(c), 2.02(g), 2.03(c)(i)(B), 2.03(c)(ii), 3.02, 3.03 and 3.07.
     (b) Overadvances. If the Total Outstandings exceed the Total Borrowing Base
at any time or if the US Outstandings exceed the US Borrowing Base at any time
(a “US Overadvance”) or if the European Outstandings exceed the European
Borrowing Base at any time (a “European Overadvance”; and together with the US
Overadvances, each an “Overadvance”), in each case the excess amount shall be
payable by the Borrowers on demand to the Administrative Agent, but the excess
amount of the Total Outstandings shall nevertheless constitute Obligations
secured by the Collateral and entitled to all benefits of the Loan Documents;
provided that the European Borrower shall not be required to pay any Overadvance
other than a European Overadvance. Unless its authority has been revoked in
writing by Required Lenders, the Administrative Agent may require the Lenders to
honor requests for Overadvance Loans and to forbear from requiring the Borrowers
to cure an Overadvance, (i) when no other Event of Default is known to the
Administrative Agent, as long as (A) the Overadvance does not continue for more
than 30 consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required), and
(B) the Overadvance is not known by the Administrative Agent to (1) exceed 10%
of the Total Borrowing Base or (2) with respect to the US Outstandings, to
exceed 10% of the US

46



--------------------------------------------------------------------------------



 



Borrowing Base or (3) with respect to the European Outstandings, to exceed 10%
of the European Borrowing Base; and (ii) regardless of whether an Event of
Default exists, if the Administrative Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (A) is not increased by more than $5,000,000, and (B) does not
continue for more than 30 consecutive days. Notwithstanding the foregoing, in no
event shall Overadvance Loans be requested that would cause the Total
Outstandings to exceed the Aggregate Commitments or the US Outstandings to
exceed the Total US Sublimit or the European Outstandings to exceed the Total
European Sublimit. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by the Administrative Agent or the
Lenders of the Event of Default caused thereby. In no event shall any Borrower
or other Loan Party be deemed a beneficiary of this Section nor authorized to
enforce any of its terms.
     (c) Protective Advances. The Administrative Agent shall be authorized, in
its discretion, at any time that any conditions in Section 4.02 are not
satisfied, to make US Base Rate Loans (“Protective Advances”) (i) up to an
aggregate amount of $10,000,000 outstanding at any time, if the Administrative
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectability or repayment of Obligations; or (ii) to pay any
other amounts chargeable to the Loan Parties under any Loan Documents, including
costs, fees and expenses; provided that the European Borrower shall only be
required to pay the portion of any Protective Advance relating to the European
Collateral or the collectability or repayment of the European Obligations. Each
Lender shall participate in each Protective Advance in accordance with its Pro
Rata Share; provided, that, to the extent that any Lender has not participated
in any Protective Advance, the Administrative Agent shall be entitled to
reimbursement of such outstanding amounts as an expense item. Notwithstanding
the foregoing, in no event shall the Administrative Agent be authorized to make
any Protective Advance if, after giving effect to each Lender’s participation in
such Protective Advance, the Total Outstandings will exceed the Aggregate
Commitments or the US Outstandings will exceed the Total US Sublimit or the
European Outstandings will exceed the Total European Sublimit. The Required
Lenders may at any time revoke the Administrative Agent’s authority to make
further Protective Advances by written notice to the Administrative Agent.
Absent such revocation, the Administrative Agent’s determination that funding of
a Protective Advance is appropriate shall be conclusive.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) (i) Borrowings. Each Borrowing shall be made upon the Borrower Agent’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (x) with respect
to US Borrower Loans, not later than 8:00 a.m. (Pacific time) (I) three Business
Days prior to the requested date of any Borrowing of Eurocurrency Rate Loans,
and (II) on the requested date of any Borrowing of US Base Rate Loans or US
Swingline Loans and (y) with respect to European Borrower Loans, not later than
11:00 a.m. (London time) (I) three Business Days prior to the requested date of
any Borrowing of Eurocurrency Rate Loans and (II) on the requested date of any
Borrowing of European Swingline Loans. Each telephonic notice by the Borrower
Agent pursuant to this Section 2.02(a)(i) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the

47



--------------------------------------------------------------------------------



 



Borrower Agent. Each Borrowing of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (A) the applicable Borrower or Borrowers, (B) the requested date of the
Borrowing (which shall be a Business Day), (C) the principal amount of Loans to
be borrowed, (D) with respect to the European Borrower only, whether the
Borrowing is to be a Dollar Denominated Loan or a Euro Denominated Loan and, in
each case, whether it is to be made as a Eurocurrency Rate Loan or a European
Swingline Loan, (E) with respect to the US Borrowers only, whether the Borrowing
is to be a Eurocurrency Rate Loan, US Base Rate Loan or US Swingline Loan and
(F) in the case of a Eurocurrency Rate Loan, the duration of the Interest Period
with respect thereto. If the Borrower Agent requests a Borrowing of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. If the
Borrower Agent, on behalf of either of the US Borrowers, fails to specify the
type of US Borrower Loan in a Loan Notice, then the applicable US Borrower Loans
shall be made as US Base Rate Loans. If the European Borrower fails to specify
the type of European Borrower Loan in a Loan Notice, then the European Borrower
shall be deemed to have requested a Borrowing of Eurocurrency Rate Loans in US
Dollars.
     (ii) Conversions and Continuations of Loans. Each conversion of US Borrower
Loans (other than US Swingline Loans) from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower Agent’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (x) with respect
to US Borrower Loans (other than US Swingline Loans), not later than 8:00 a.m.
(Pacific time) three Business Days prior to the requested date of any conversion
to or continuation of Eurocurrency Rate Loans or of any conversion of the US
Borrowers’ Eurocurrency Rate Loans to US Base Rate Loans and (y) with respect to
European Borrower Loans, not later than 11:00 a.m. (London time) three Business
Days prior to the requested date of any continuation of Eurocurrency Rate Loans.
Each telephonic notice by the Borrower Agent pursuant to this
Section 2.02(a)(ii) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Agent. Each conversion to or continuation of
Eurocurrency Rate Loans, as applicable, shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (A) the
applicable Borrower or Borrowers, (B) whether the Borrower is requesting a
conversion of US Borrower Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (C) the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day), (D) the
principal amount of Loans to be converted or continued, (E) with respect to the
US Borrowers only, the Type of Loans to which existing Loans are to be
converted, and (F) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower Agent, on behalf of either of the US Borrowers,
fails to specify a Type of US Borrower Loan in a Loan Notice or if the Borrower
Agent fails to give a timely notice requesting a conversion or continuation,
then the applicable US Borrower Loans shall be converted to

48



--------------------------------------------------------------------------------



 



US Base Rate Loans. Any such automatic conversion to US Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower Agent requests a
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower Agent, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to US Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower Agent;
provided, however, that if, on the date the Loan Notice with respect to such
Borrowing is given by the Borrower Agent, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any L/C Borrowings, and second, to the Borrowers as provided above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or, if it is a US Borrower Loan, converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders. During the existence of
a Default, unless the Required Lenders consent, (i) all Eurocurrency Rate Loans
which are Dollar Denominated Loans shall be converted to US Base Rate Loans and
(ii) all Eurocurrency Rate Loans which are Euro Denominated Loans shall be
converted to Eurocurrency Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower Agent and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that US Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower Agent and
the Lenders of any change in Bank of America’s prime rate used in determining
the US Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of US Borrower
Loans from one Type to the other, and all continuations of Eurocurrency Rate
Loans, there shall not be more than five Interest Periods in effect with respect
to US Borrower Loans and five Interest Periods in effect with respect to
European Borrower Loans.

49



--------------------------------------------------------------------------------



 



     (f) Unless payment is otherwise timely made by the US Borrowers, the
becoming due of any US Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, L/C Obligations, Cash Collateral and
Bank Product Debt) shall be deemed to be a request by the US Borrowers for US
Base Rate Loans on the due date, in the amount of such US Obligations. The
proceeds of such Loans shall be disbursed as direct payment of the relevant US
Obligation. In addition, during any Cash Dominion Trigger Period, Administrative
Agent may, at its option, charge such US Obligations against any operating,
investment or other account of a US Borrower maintained with Administrative
Agent or any of its Affiliates.
     (g) Unless payment is otherwise timely made by the European Borrower, the
becoming due of any European Obligations (whether principal, interest, fees or
other charges, including Extraordinary Expenses, L/C Obligations, Cash
Collateral and Bank Product Debt) shall be deemed to be a request for a European
Swingline Loan, in the applicable currency, on the due date, in the amount of
such European Obligations. The proceeds of such Loans shall be disbursed as
direct payment of the relevant European Obligation. In addition, during any Cash
Dominion Trigger Period, Administrative Agent may, at its option, charge such
European Obligations against any operating, investment or other account of the
European Borrower maintained with Administrative Agent or any of its Affiliates.
     (h) If US Borrowers establish one or more controlled disbursement accounts
in the United States with Administrative Agent or any Affiliate of
Administrative Agent, then the presentation for payment of any check or other
item of payment drawn on such account at a time when there are insufficient
funds to cover it shall be deemed to be a request for US Base Rate Loans on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Loans may be disbursed directly to the controlled
disbursement account or other appropriate account. For the avoidance of doubt,
no such deemed Borrowing request shall be available to the European Borrower.
     (i) (i) The Administrative Agent may, but shall not be obligated to,
advance Swingline Loans to the Borrowers as expressly provided hereunder or as
the Administrative Agent may deem appropriate or necessary in lieu of any other
Loan required or permitted to be made hereunder, unless the funding is
specifically required to be made by all Lenders hereunder. Swingline Loans made
to the US Borrowers shall not exceed an aggregate outstanding amount of
$15,000,000 and Swingline Loans made to the European Borrower shall not exceed
an aggregate outstanding amount of $5,000,000. Each Swingline Loan shall
constitute a Loan for all purposes, except that payments thereon shall be made
to the Administrative Agent for its own account. The obligation of the Borrowers
to repay Swingline Loans shall be evidenced by the records of the Administrative
Agent and need not be evidenced by any promissory note.
     (ii) To facilitate administration of the Loans, the Lenders and the
Administrative Agent agree (which agreement is solely among them, and not for
the benefit of or enforceable by any Borrower) that settlement among them with
respect to Swingline Loans and other Loans may take place on a date determined
from time to time by the Administrative Agent, which shall occur at least once
each week; provided that for purposes of settling any Borrowing by the European
Borrower, the Administrative Agent shall give the Lenders at least three
Business Days prior notice. On each settlement date,

50



--------------------------------------------------------------------------------



 



settlement shall be made with each Lender in accordance with the settlement
report delivered by the Administrative Agent to the Lenders; provided that
European Swingline Loans shall be settled as Eurocurrency Rate Loans with an
Interest Period of one month or such other longer period as the Administrative
Agent and the Borrowers may agree to. Between settlement dates, the
Administrative Agent may in its discretion apply payments (A) on European
Borrower Loans to European Swingline Loans and (B) on US Borrower Loans to US
Swingline Loans, in each case regardless of any designation by the Borrower
Agent or any provision herein to the contrary. Each Lender’s obligation to make
settlements with the Administrative Agent is absolute and unconditional, without
offset, counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 4.02 are
satisfied. If, due to an Insolvency Proceeding with respect to the European
Borrower or otherwise, any European Swingline Loan may not be settled among the
Lenders hereunder, then each Lender shall be deemed to have purchased from the
Administrative Agent a pro rata participation in each unpaid European Swingline
Loan in the applicable currency and shall transfer the amount of such
participation (which shall bear interest at the Eurocurrency Base Rate) to the
Administrative Agent, in immediately available funds, within three Business Days
after the Administrative Agent’s request therefor. If, due to an Insolvency
Proceeding with respect to a US Borrower or otherwise, any US Swingline Loan may
not be settled among the Lenders hereunder, then each Lender shall be deemed to
have purchased from the Administrative Agent a pro rata participation in each
unpaid US Swingline Loan and shall transfer the amount of such participation
(which shall bear interest at the US Base Rate) to the Administrative Agent, in
immediately available funds, within one Business Day after the Administrative
Agent’s request therefor.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers, and to amend or renew
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if, as of the
date of such L/C Credit Extension, after giving effect thereto (u) Total
Outstandings would exceed the lesser of the Total Borrowing Base and the
Aggregate Commitments, (v) US Outstandings would exceed the lesser of the US
Borrowing Base and the Total US Sublimit, (w) European Outstandings would exceed
the lesser of the European Borrowing Base and the Total European Sublimit,
(x) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, would
exceed such Lender’s Commitment, (y) the Outstanding Amount of the L/C
Obligations with respect to US Letters of Credit would exceed the US Letter of
Credit

51



--------------------------------------------------------------------------------



 



Sublimit or (z) the Outstanding Amount of the L/C Obligations with respect to
European Letters of Credit would exceed the European Letter of Credit Sublimit.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
     (D) such Letter of Credit is to be denominated in a currency other than US
Dollars or Euros;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

52



--------------------------------------------------------------------------------



 



     (F) the purpose is not consistent with Section 6.11 or the form of the
proposed Letter of Credit is not satisfactory to Administrative Agent and L/C
Issuer in their respective discretion; or
     (G) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrowers delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
Agent. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent (x) with respect to Letters of Credit denominated in US
Dollars, not later than 11:00 a.m. (Pacific time) at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be and (y) with respect to Letters of Credit denominated in
Euros, not later than 11:00 a.m. (London time) at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any

53



--------------------------------------------------------------------------------



 



drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) whether such Letter of Credit
is a US Letter of Credit or a European Letter of Credit; (H) whether such Letter
of Credit is to be denominated in US Dollars or Euros and (I) such other matters
as the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower Agent and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrowers or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.
     (iii) The Lenders shall be deemed to have authorized (but may not require)
the L/C Issuer to permit the renewal of any Existing Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”) at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if
(A) the L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii)or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the non-renewal notice date set forth in such
Auto-Renewal Letter of Credit or, if not designated, the annual anniversary of
the issuance thereof, that (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the Borrowers that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower Agent and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.

54



--------------------------------------------------------------------------------



 



     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower Agent and the Administrative Agent thereof.
     (A) Not later than (I) 11:00 a.m. (Pacific time) with respect to US Letters
of Credit denominated in US Dollars or (II) 11:00 a.m. (London time) with
respect to US Letters of Credit denominated in Euros, in each case on the date
of any payment by the L/C Issuer under a US Letter of Credit (each such date, a
“US Honor Date”), the US Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the US
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the US Honor Date, the amount of the
unreimbursed drawing (the “US Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the US Borrowers shall be deemed
to have requested a Borrowing of US Base Rate Loans to be disbursed on the US
Honor Date in an amount equal to the US Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02(a) for the principal amount
of US Base Rate Loans, but subject to the amount of the unutilized portion of
the Total US Sublimit and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice). The US Unreimbursed Amount in connection with a
US Letter of Credit denominated in Euros shall be converted to its US Dollar
Equivalent and shall be payable in US Dollars.
     (B) Not later than (I) 11:00 a.m. (Pacific time) with respect to European
Letters of Credit denominated in US Dollars or (II) 11:00 a.m. (London time)
with respect to European Letters of Credit denominated in Euros, in each case on
the date of any payment by the L/C Issuer under a European Letter of Credit
(each such date, a “European Honor Date”), the European Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing. If the European Borrower fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Lender of the
European Honor Date, the amount of the unreimbursed drawing (the “European
Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the European Borrower shall be deemed to have requested a
Borrowing of European Swingline Loans in the same currency of such European
Letter of Credit to be disbursed on the European Honor Date in an amount equal
to the European Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02(a), but subject to the amount of the unutilized
portion of the Total European Sublimit and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice).
     (C) Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing.
     (ii) With respect to US Letters of Credit, each Lender (including the
Lender

55



--------------------------------------------------------------------------------



 



acting as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i)(A)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the US Unreimbursed Amount, not later than 12:00 p.m. (noon) (Pacific
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a US Base Rate Loan to the
applicable US Borrower in such amount. With respect to European Letters of
Credit, the proceeds of Swingline Loans shall be used to repay the European
Unreimbursed Amount, and such Swingline Loans shall be settled among the
Administrative Agent and the Lenders as soon as practicable pursuant to Section
2.02(i). The Administrative Agent shall remit the funds so received to the L/C
Issuer.
     (iii) With respect to (A) any US Unreimbursed Amount that is not fully
refinanced by a Borrowing of US Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable US
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the US Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate and (B) any European Unreimbursed Amount that
is not fully refinanced by a Borrowing of European Swingline Loans, in the
applicable currency, because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the European Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the European
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii)shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrowers or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrowers
of a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrowers to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with

56



--------------------------------------------------------------------------------



 



interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii) or in accordance with Section 2.02(i), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
applicable Unreimbursed Amount or interest thereon (whether directly from the
Borrowers or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the US Borrowers to reimburse
the L/C Issuer for each drawing under each US Letter of Credit and to repay each
associated L/C Borrowing, and the obligation of the European Borrower to
reimburse the L/C Issuer for each drawing under each European Letter of Credit
and to repay each associated L/C Borrowing, shall in each case, be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

57



--------------------------------------------------------------------------------



 



     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the applicable Borrower may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Borrower.
     The Borrowers shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrower Agent will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent or any of their Related Parties, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent or any of their
Related Parties, nor

58



--------------------------------------------------------------------------------



 



any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, (iii) if US Availability is less
than zero after giving effect to the prepayment of outstanding Loans pursuant to
Section 2.04(b), or (iv) if any demand for Cash Collateralization has been made
under Section 8.02(c), the Borrowers shall immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be); provided, that the European
Borrower shall have no obligation to Cash Collateralize the L/C Obligations in
respect of any US Letters of Credit. Sections 2.04 and 8.02(c)set forth certain
additional requirements to deliver Cash Collateral hereunder. The Borrowers
hereby grant to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, Deposit Accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing Deposit Accounts at Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower Agent when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
     (i) Letter of Credit Fees. (i) The US Borrowers shall pay to the
Administrative Agent, for the account of each Lender in accordance with its Pro
Rata Share, a US Letter of Credit fee for each US Letter of Credit equal to the
L/C Rate times the daily maximum amount available to be drawn under such US
Letter of Credit (whether or not such maximum amount is then in effect under
such US Letter of Credit) and (ii) the European Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with its Pro
Rata Share, a European Letter of Credit fee for each European Letter of Credit
equal to the L/C Rate times the

59



--------------------------------------------------------------------------------



 



daily maximum amount available to be drawn under such European Letter of Credit
(whether or not such maximum amount is then in effect under such European Letter
of Credit). Such letter of credit fees shall be computed on a monthly basis in
arrears. Such letter of credit fees shall be due and payable on (i) the first
Business Day after the end of each calendar month, commencing with the Closing
Date, (ii) on the Letter of Credit Expiration Date and (iii) thereafter on
demand. If there is any change in the L/C Rate during any month, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
L/C Rate separately for each period during such month that such L/C Rate was in
effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.
     (i) The US Borrowers shall pay directly to the L/C Issuer for their own
account a fronting fee with respect to each US Letter of Credit equal to 1/8 of
1% per annum times the daily maximum amount available to be drawn under such US
Letter of Credit. Such fronting fee shall be computed on a monthly basis in
arrears. Such fee shall be due and payable on (i) the first Business Day after
the end of each calendar month, commencing with the first calendar month ending
after the issuance of such US Letter of Credit, (ii) on the Letter of Credit
Expiration Date and (iii) thereafter on demand. In addition, the US Borrowers
shall pay directly to the L/C Issuer for their own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     (ii) The European Borrower shall pay directly to the L/C Issuer for their
own account a fronting fee with respect to each European Letter of Credit equal
to 1/8 of 1% per annum times the daily maximum amount available to be drawn
under such European Letter of Credit. Such fronting fee shall be computed on a
monthly basis in arrears. Such fee shall be due and payable on (i) the first
Business Day after the end of each calendar month, commencing with the first
calendar month ending after the issuance of such European Letter of Credit,
(ii) on the Letter of Credit Expiration Date and (iii) thereafter on demand. In
addition, the European Borrower shall pay directly to the L/C Issuer for their
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     2.04 Prepayments.
     (a) The Borrowers may, upon notice to the Administrative Agent by the
Borrower Agent, at any time or from time to time voluntarily prepay Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent (x) with respect to US Borrower Loans
not later than 8:00 a.m. (Pacific time) (A) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) on the date of

60



--------------------------------------------------------------------------------



 



prepayment of US Base Rate Loans and US Swingline Loans and (y) with respect to
European Borrower Loans not later than 11:00 a.m. (London time) (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) on the date of prepayment of any other European Borrower Loans, including,
without limitation, Eurocurrency Base Rate Loans, European Swingline Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans (including applicable Swingline Loans) shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and
whether such Loans are Eurocurrency Rate Loans or Swingline Loans and in the
case of European Borrower Loans, whether such Loans are Dollar Denominated Loans
or Euro Denominated Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower
Agent, the Borrowers shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.
     (b) (i) If any Disposition includes the disposition of Borrowing Base
Collateral constituting US Collateral, then the Net Proceeds of such Borrowing
Base Collateral shall be applied to the US Borrower Loans. Notwithstanding
anything herein to the contrary, if an Overadvance exists (other than one that
is cured with an Overadvance Loan pursuant to Section 2.01(b)), Borrowers shall,
on the sooner of Administrative Agent’s demand or the first Business Day after
any Borrower has knowledge thereof repay the outstanding US Borrower Loans
and/or Cash Collateralize outstanding L/C Obligations with respect to US Letters
of Credit, in an amount such that after giving effect to such repayment of US
Borrower Loans or Cash Collateralization of L/C Obligations with respect to US
Letters of Credit, Total Outstandings do not exceed the lesser of (A) the Total
Borrowing Base and (B) the Aggregate Commitments and US Outstandings do not
exceed the lesser of (x) the US Borrowing Base and (y) the Total US Sublimit;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the outstanding L/C Obligations with respect to US Letters of
Credit unless, after the prepayment in full of the US Borrower Loans, the Total
Outstandings continue to exceed the lesser of the Total Borrowing Base and the
Aggregate Commitments and the US Outstandings continue to exceed the lesser of
the US Borrowing Base and the Total US Sublimit.
     (ii) If any Disposition includes the disposition of Borrowing Base
Collateral constituting European Collateral, then the Net Proceeds of such
Borrowing Base Collateral shall be applied to the European Borrower Loans.
Notwithstanding anything herein to the contrary, if an Overadvance exists (other
than one that is cured with an Overadvance Loan pursuant to Section 2.01(b)),
Borrowers shall, on the sooner of Administrative Agent’s demand or the first
Business Day after any Borrower has knowledge thereof repay the outstanding
European Borrower Loans and/or Cash Collateralize outstanding L/C Obligations
with respect to European Letters of Credit, in an amount such that after giving
effect to such repayment of European Borrower Loans or Cash Collateralization of
L/C Obligations with respect to European Letters of Credit,

61



--------------------------------------------------------------------------------



 



Total Outstandings do not exceed the lesser of (A) the Total Borrowing Base and
(B) the Aggregate Commitments and European Outstandings do not exceed the lesser
of (x) the European Borrowing Base and (y) the Total European Sublimit;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the outstanding L/C Obligations with respect to European Letters
of Credit unless, after the prepayment in full of the European Borrower Loans,
the Total Outstandings continue to exceed the lesser of the Total Borrowing Base
and the Aggregate Commitments and the European Outstandings continue to exceed
the lesser of the European Borrowing Base and the Total European Sublimit.
     (c) If any condition set forth in Section 2.04(b) exists solely as a result
of currency fluctuations of Loans and Letters of Credit denominated in Euros,
then the repayments or Cash Collateralizations required pursuant to
Section 2.04(b) shall only be required if (i) the US Outstandings exceed 105% of
the lesser of the US Borrowing Base and the Total US Sublimit or (ii) the
European Outstandings exceed 105% the lesser of the European Borrowing Base and
the Total European Sublimit, as applicable, as then in effect as provided in
Section 2.04(b) for more than three consecutive Business Days, at which time the
excess of such outstandings over 100% shall be required to be eliminated.
     2.05 Termination or Reduction of Commitments. The Borrowers may, upon
notice to the Administrative Agent by the Borrower Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments, the Total US Sublimit or the Total European Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
8:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall
not terminate or reduce the Aggregate Commitments, the Total US Sublimit or the
Total European Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments or the US Outstandings would exceed the Total US Sublimit or the
European Outstandings would exceed the Total European Sublimit, (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Total US
Sublimit or the Total European Sublimit, the US Letter of Credit Sublimit
exceeds the Total US Sublimit, such US Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess, (v) if, after giving effect
to any reduction of the Aggregate Commitments, the Total US Sublimit or the
Total European Sublimit, the European Letter of Credit Sublimit exceeds the
Total European Sublimit, such European Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess and (vi) the European
Borrower shall have no rights or obligations in respect of the Total US
Sublimit. The amount of any such Aggregate Commitment, Total US Sublimit or
Total European Sublimit reduction shall not be applied to the US Letter of
Credit Sublimit or the European Letter of Credit Sublimit unless otherwise
specified by the Borrower Agent. The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Commitments, the Total US Sublimit or the Total European Sublimit. Any reduction
of the Aggregate Commitments, the Total US Sublimit or the Total European
Sublimit shall be applied to the Commitment of each Lender according to its Pro
Rata Share. All facility and utilization fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

62



--------------------------------------------------------------------------------



 



     2.06 Repayment of Loans. The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
     2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each US Base Rate
Loan and US Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the US Base Rate plus the Applicable Rate; and (iii) each Eurocurrency Base Rate
Loan and European Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Eurocurrency Base Rate plus the Applicable Rate.
     (b) If any amount payable by the Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
upon the request of the Required Lenders and after notice thereof to the
Borrowers, while any Event of Default exists, the interest shall accrue on the
principal amount of all outstanding Obligations at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.08 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Facility Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, a Facility Fee
equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans and L/C Obligations), regardless of usage;
provided that the European Borrower shall not be required to pay any portion of
such fees in excess of the European Borrower Percentage thereof. The Facility
Fee shall accrue at all times during the Availability Period (and thereafter so
long as any Loans or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable monthly in arrears on the last Business Day of each month,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The Facility Fee shall
be calculated monthly in arrears, and if there is any change in the Applicable
Rate during any

63



--------------------------------------------------------------------------------



 



month, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such month that such
Applicable Rate was in effect.
     (b) Other Fees.
     (i) The Borrowers shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     (ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.09 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.
     2.10 Evidence of Debt.
     (a) Agent Record; Notes. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, (i) the US
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s US Borrower Loans in addition
to such accounts or records (the “US Borrower Note”) and (ii) the European
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s European Borrower Loans in
addition to such accounts or records (the “European Borrower Note”). Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) Lender Records. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual

64



--------------------------------------------------------------------------------



 



practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
     (c) Loan Accounts. The Administrative Agent shall maintain in accordance
with its usual and customary practices an account or accounts for each of the US
Borrowers and the European Borrower (“Loan Accounts”) evidencing the
Indebtedness of the Borrowers resulting from each Loan or issuance of a Letter
of Credit from time to time. Any failure of the Administrative Agent to record
anything in the Loan Account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing hereunder.
The Administrative Agent may maintain a single Loan Account in the name of
Imation and a single Loan Account in the name of Imation Europe B.V., and each
US Borrower confirms that such arrangement shall have no effect on the joint and
several character of its liability for the Obligations.
     (d) Entries Binding. Entries made in the Loan Accounts shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Accounts is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the
Administrative Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.
     2.11 Payments Generally.
     (a) Payments.
     (i) All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or set-off.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in US Dollars or Euros, as applicable, and in Same Day Funds (A) with
respect to the payments in US Dollars, not later than 11:00 a.m. (Pacific time)
on the date specified herein and (B) with respect to payments in Euros, not
later than 11:00 a.m. (London time) on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 1:00 p.m. (Pacific time or London time, as
applicable) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in Euros, such Borrower shall make such payment in US Dollars in the
US Dollar Equivalent of the Euro payment amount.

65



--------------------------------------------------------------------------------



 



     (ii) The ledger balance in any Dominion Account as of the end of a Business
Day shall be applied to the US Obligations or European Obligations, as
applicable, on the same Business Day, during any Cash Dominion Trigger Period.
If, as a result of such application, a credit balance exists, the balance shall
not accrue interest in favor of Borrowers and shall be made available to
Borrowers as long as no Default exists. At any time Section 8.03 applies, each
Borrower irrevocably waives the right to direct the application of any payments
or Collateral proceeds, and agrees that the Administrative Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations
then due and owing, in accordance with the terms of this Agreement.
     (iii) The Administrative Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by the Administrative
Agent that are to be provided to a Defaulting Lender hereunder, and may apply
such funds to such Lender’s defaulted obligations or readvance the funds to
Borrowers in accordance with this Agreement. The failure of any Lender to fund a
Loan, to make any payment in respect of L/C Obligations or to otherwise perform
its obligations hereunder shall not relieve any other Lender of its obligations,
and no Lender shall be responsible for default by another Lender. The Lenders
and the Administrative Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by any Borrower) that, solely for purposes
of determining a Defaulting Lender’s right to vote on matters relating to the
Loan Documents and to share in payments, fees and Collateral proceeds
thereunder, a Defaulting Lender shall not be deemed to be a “Lender” until all
its defaulted obligations have been cured.
     (iv) The US Borrower Loans, L/C Obligations with respect to US Letters of
Credit and other US Obligations shall constitute one general obligation of the
US Borrowers and (unless otherwise expressly provided in any Loan Document)
shall be secured by the Administrative Agent’s Lien upon all US Collateral;
provided, however, that the Administrative Agent and each Lender shall be deemed
to be a creditor of, and the holder of a separate claim against, each US
Borrower to the extent of any US Obligations jointly or severally owed by such
US Borrower.
     (v) The European Borrower Loans, L/C Obligations with respect to European
Letters of Credit and other European Obligations shall constitute one general
obligation of the European Borrower and (unless otherwise expressly provided in
any Loan Document) shall be secured by the Administrative Agent’s Lien upon all
Collateral.
     (vi) All repayments, prepayments or reimbursements with respect to US
Loans, US Letters of Credit and other US Obligations shall be made to the
Administrative Agent’s Office for US Obligations and all repayments, prepayments
or reimbursements with respect to European Loans, European Letters of Credit and
other European Obligations shall be made to the Administrative Agent’s Office
for European Obligations.
     (b) Payment after Business Day. If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following

66



--------------------------------------------------------------------------------



 



Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
     (c) Failure to Make Payment. Unless the Borrower Agent or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrowers or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrowers or such Lender, as the case may be, have or has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
     (i) if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect for amounts in US Dollars (and at the Administrative Agent’s cost of
funds for amounts in Euros); and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect for amounts in US Dollars (and at the Administrative Agent’s cost of
funds for amounts in Euros). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrowers, and the Borrowers shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or the Borrowers with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
     (d) Return of Funds. If any Lender makes available to the Administrative
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied

67



--------------------------------------------------------------------------------



 



or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
     (e) Obligations of Lenders. The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
     (f) Manner of Obtaining Loans. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations held
by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
     2.13 Marshaling; Payments Set Aside. None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. If any payment by or on behalf of Borrowers is
made to the Administrative Agent,

68



--------------------------------------------------------------------------------



 



L/C Issuer or any Lender, or the Administrative Agent, L/C Issuer or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.
     2.14 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Borrowers may, on no more than three occasions, request an increase in the
Aggregate Commitments by an amount not exceeding $50,000,000 in the aggregate
for all such occurrences together; provided that any such request for an
increase shall be in a minimum amount of $5,000,000 and shall only apply to the
Total US Sublimit. At the time of sending such notice, the Borrower Agent (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower Agent and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower Agent shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower Agent and the Lenders of the final allocation of
such increase and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower Agent shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and

69



--------------------------------------------------------------------------------



 



warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrowers shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
     2.15 Effect of Termination; Survival. On the effective date of any
termination of the entire Commitments, all Obligations (other than Bank Product
Debt) shall be immediately due and payable, and any Lender may terminate its and
its Affiliates’ Bank Products if expressly permitted to do so in the agreements
relating to such Bank Products. All undertakings of the Borrowers contained in
the Loan Documents shall survive any termination, and the Administrative Agent
shall retain its Liens in the Collateral and all of its rights and remedies
under the Loan Documents until Full Payment of the Obligations. Notwithstanding
Full Payment of the Obligations, the Administrative Agent shall not be required
to terminate its Liens in any Collateral unless, with respect to any damages the
Administrative Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, the Administrative Agent receives (a) a written
agreement, executed by the Borrowers and any Person whose advances are used in
whole or in part to satisfy the Obligations, indemnifying the Administrative
Agent and the Lenders from any such damages; or (b) such Cash Collateral as the
Administrative Agent, in its discretion, deems necessary to protect against any
such damages. Sections 2.03, 2.14, 3.01, 3.03, 3.04, 3.05 and 10.04, this
Section, Articles III and IX, and the obligation of each Loan Party and Lender
with respect to each indemnity given by it in any Loan Document, shall, in each
case, survive termination of the Aggregate Commitments, Full Payment of the
Obligations and any release relating to this credit facility.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made; provided, that with respect to
any sum payable to a Foreign

70



--------------------------------------------------------------------------------



 



Lender, the relevant Foreign Lender has complied with its obligations under
Section 3.01(e), (ii) the Borrowers shall make such deductions and (iii) the
Borrowers shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
     (c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes with respect to
this Agreement or any other Loan Document or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrower Agent shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders.
     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender

71



--------------------------------------------------------------------------------



 



becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
     (D) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent (i) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller, and (ii) other documentation reasonably requested by the
Borrowers and the Administrative Agent sufficient for the Administrative Agent
and the Borrowers to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements.
Each Lender shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction. In addition, any Lender, if
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether such Lender is subject to backup or
other withholding or other information reporting requirements.
     (g) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts

72



--------------------------------------------------------------------------------



 



paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, US Dollars in the London interbank market, then, on notice thereof
by such Lender to the Borrowers through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans or to convert Base
Rate Loans to Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(a) the US Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurocurrency Rate
Loans of such Lender into US Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (b) the European
Borrower shall, upon demand from such Lender (with a copy of the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Eurocurrency Base Rate Loans in the same currency, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) US Dollar or Euro deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurocurrency
LIBOR Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or (c) the Eurocurrency LIBOR Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, (a) the

73



--------------------------------------------------------------------------------



 



US Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of US Base Rate Loans in
the amount specified therein and (b) the European Borrower may revoke any
pending request for a Borrowing of, or continuation of Eurocurrency Rate Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of European Swingline Loans in the same currency.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
     (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered; provided that the
European Borrower’s obligation to pay such amounts shall be limited to amounts
relating to the European Obligations and allocable to the European Borrower
Loans and European Letters of Credit .

74



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered; provided that the European Borrower shall not be required to pay any
portion of such amounts in excess of the European Borrower Percentage thereof.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower Agent;

75



--------------------------------------------------------------------------------



 



     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in Euros on its
scheduled due date or any payment thereof in a different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
Agent pursuant to Section 10.14;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing; provided that the European Borrower’s
obligation to pay such amounts shall be limited to amounts relating to the
European Obligations and allocable to the European Borrower Loans and European
Letters of Credit .
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency LIBOR Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank Eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurocurrency Rate Loan was in fact
so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates that is a professional market party (professionele marktpartij) under
the Dutch Financial Supervision Act, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrower Agent may replace such Lender in accordance with
Section 10.14.
     3.07 Circumstances Affecting Euro Availability. In connection with any
request for a Euro Denominated Loan or Letter of Credit denominated in Euros
(collectively, the “Euro Extensions”) or a continuation or extension thereof, if
(a) for any reason a fundamental change

76



--------------------------------------------------------------------------------



 



has occurred in the foreign exchange or interbank markets with respect to the
Euro (including, without limitation, changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls), (b) the introduction of, or any change in, any Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of Lenders (or any of their
applicable lending office) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of Lenders (or any of their
applicable lending office) to honor its obligations to make or maintain any Euro
Extensions or (c) the Lenders are otherwise unable to make a Euro Extension, as
a result of a material disruption to the international currency markets, then
the Administrative Agent shall promptly give notice thereof to the Borrower
Agent and the other Lenders. Thereafter, until the Administrative Agent notifies
the Borrower Agent that such circumstances no longer exist, the obligation of
Lenders to make Euro Extensions or any continuation or extension thereof, as
applicable, shall be suspended and the European Borrower shall either (i) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
such Euro Denominated Loans, together with accrued interest thereon, on the last
day of the then current Interest Period applicable to such Euro Denominated
Loans or (ii) convert the then outstanding principal amount of each such Euro
Denominated Loan to a Eurocurrency Rate Loan denominated in US Dollars or a US
Base Rate Loan as of the last day of such Interest Period; provided that if the
European Borrower elects to make such conversion, the European Borrower shall
pay to the Administrative Agent and Lenders any and all costs, fees and other
expenses, if any, incurred by the Administrative Agent and Lenders in effecting
such conversion.
     3.08 Lender Representations. Each Lender party to this Agreement on the
date hereof represents that it is a professional market party (professionele
marktpartij) under the Dutch Financial Supervision Act on the date of this
Agreement. Each Lender that becomes a Lender after the date of this Agreement
represents that it is a professional market party (professionele marktpartij)
under the Dutch Financial Supervision Act on the date it becomes a party to this
Agreement.
ARTICLE IV.
CONDITIONS PRECEDENT
     4.01 Conditions to Closing. This Agreement shall become effective upon, and
the obligation of each Lender to make the initial Credit Extensions on the
Closing Date is subject to, the satisfaction of the following conditions
precedent:
     (a) the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent, the Lenders and the Borrowers;
     (b) the Administrative Agent shall have received counterparts of the
Guaranty executed by each of the Guarantors;
     (c) the Administrative Agent shall have received acknowledgments of all
filings or recordations necessary to perfect its Liens in the Collateral
(including, without limitation, Intellectual Property), as well as UCC, Lien and
Intellectual Property searches and other

77



--------------------------------------------------------------------------------



 



evidence satisfactory to the Administrative Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens;
     (d) the Administrative Agent shall have received (i) a modification to the
Mortgage for the Real Estate of Imation comprising Imation’s corporate
headquarters at 1 Imation Place, Oakdale, Minnesota and (ii) amendments to the
Related Real Estate Documents for such Real Estate, as applicable;
     (e) the Administrative Agent shall have received (i) Deposit Account
Control Agreements (or the foreign equivalent thereof) executed by each
depositary institution and Loan Party, as applicable, in form and substances
satisfactory to the Administrative Agent, (ii) Investment Property Control
Agreements (or the foreign equivalent thereof) executed by each securities
intermediary and Loan Party, as applicable, in form and substances satisfactory
to the Administrative Agent or (iii) in the case of existing Deposit Account
Control Agreements and/or Investment Property Control Agreements, amendments
thereto (if necessary) executed by each depositary institution or securities
intermediary and Loan Party, as applicable, in form and substances satisfactory
to the Administrative Agent;
     (f) the Administrative Agent shall have received a Notice of Grant of
Security Interest in Patents executed by each applicable Loan Party, in form and
substance satisfactory to the Administrative Agent;
     (g) the Administrative Agent shall have received counterparts of the
Security Agreements, executed by each applicable Loan Party;
     (h) the Administrative Agent shall have received satisfactory evidence that
the Liens in favor of the Administrative Agent on the equity interests of the
First-Tier Foreign Subsidiaries required to be pledged continue to have been
validly created, are enforceable and have been perfected under the laws of each
applicable jurisdiction;
     (i) the Administrative Agent shall have received certificates, in form and
substance satisfactory to it, from a Responsible Officer of each Borrower
certifying that, after giving effect to this Agreement and the transactions
hereunder, (i) such Borrower is Solvent; (ii) no Default or Event of Default
exists; (iii) the representations and warranties set forth in Article V hereof
are true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; provided, however, that any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects; and (iv) such Borrower has complied with
all agreements and conditions to be satisfied by it under the Loan Documents;
     (j) the Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party, certifying (i) that copies of such Loan
Party’s Organization Documents previously delivered pursuant to the Third
Amendment to the Existing Credit Agreement are true and complete, and in full
force and effect, without amendment except as shown; (ii) that an attached copy
of resolutions authorizing execution and delivery of the Loan

78



--------------------------------------------------------------------------------



 



Documents is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents (the Administrative Agent may conclusively rely on this
certificate until it is otherwise notified by the applicable Loan Party in
writing);
     (k) the Administrative Agent shall have received copies of the charter
documents of each Loan Party, certified by the Secretary of State or other
appropriate official of such Loan Party’s jurisdiction of organization;
     (l) the Administrative Agent shall have received good standing certificates
for each Loan Party, issued by the Secretary of State or other appropriate
official of such Loan Party’s jurisdiction of organization and each other
jurisdiction reasonably requested by the Administrative Agent where such Loan
Party’s conduct of business or ownership of Property necessitates qualification;
     (m) the Administrative Agent shall have received written opinions of Dorsey
& Whitney LLP, Imation’s General Counsel and Dutch and German counsel to the
Administrative Agent, as well as any local counsel in respect of the Real Estate
subject to a Mortgage, in form and substance satisfactory to the Administrative
Agent;
     (n) the Administrative Agent shall have completed its business, financial
and legal due diligence of the Loan Parties, including such collateral reviews,
field examinations, audits, appraisals, assessments and other reviews by the
Administrative Agent and/or third parties, as the Administrative Agent deems
appropriate;
     (o) the Administrative Agent shall have received appraisals of the European
Borrower’s Inventory by the Administrative Agent and its Affiliates and/or third
parties, in scope and with results in all respects satisfactory to the
Administrative Agent in its sole discretion;
     (p) the Administrative Agent shall have received all original stock
certificates or other certificates evidencing the equity interests pledged
pursuant to the Collateral Documents, together with an undated stock/membership
power for each such certificate duly executed in blank by the registered owner
thereof;
     (q) the Administrative Agent shall have received executed agreements,
documents, instruments, financing statements, consents, landlord waivers,
documents indicating compliance in all material respects with all applicable
federal and state environmental laws and regulations, evidences of corporate
authority, and such other documents to confirm and effectuate this Agreement and
first priority Liens in the Collateral, as may be reasonably required by the
Administrative Agent and its counsel;
     (r) no material adverse change shall have occurred, in the opinion of the
Administrative Agent or the Arranger, in the business, assets, properties,
liabilities, operations, condition or prospects of the Borrowers since
December 31, 2009;

79



--------------------------------------------------------------------------------



 



     (s) no action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental instrumentality
that in the Administrative Agent’s or the Arranger’s judgment could reasonably
be expected to have a Material Adverse Effect;
     (t) the Administrative Agent and the Arranger shall have received, in form
and substance satisfactory to them, (i) monthly consolidated financial
projections of Imation and its Subsidiaries through December 31, 2010,
(ii) annual consolidated financial projections of Imation and its Subsidiaries
through the fiscal year ending December 31, 2012, and (iii) interim consolidated
financial statements for Imation and its Subsidiaries as of a date not more than
45 days prior to the Closing Date;
     (u) the Administrative Agent shall have received Insurance Assignments and
certificates of insurance with respect to the Borrowers’ property and liability
insurance, together with a lender’s loss payable endorsement naming the
Administrative Agent as loss payee, all in form and substance satisfactory to
the Administrative Agent;
     (v) the Administrative Agent shall have received satisfactory evidence that
the Borrowers have received all governmental and third party consents and
approvals as may be appropriate in connection with this Agreement and the
transactions contemplated hereby;
     (w) the Administrative Agent shall be satisfied with all environmental
aspects relating to each Borrower and its Real Estate, including all
environmental reports as may be required by the Administrative Agent;
     (x) the Administrative Agent shall be satisfied with the Borrowers’ capital
structure and indebtedness, including the Administrative Agent’s receipt of
satisfactory evidence that the Borrowers are adequately capitalized, that the
fair saleable value of the Borrowers’ assets will exceed its liabilities on the
Closing Date, and that the Borrowers will have sufficient working capital to pay
its debts as they become due;
     (y) the Borrowers shall have paid all fees and expenses to be paid to the
Administrative Agent and the Lenders in connection with the Fee Letter, the
Credit Agreement and the other Loan Documents;
     (z) the Administrative Agent shall have received a US Borrowing Base
Certificate and a European Borrowing Base Certificate, each prepared as of
June 30, 2010; and
     (aa) the Administrative Agent shall have received internal credit approval
of this Agreement and the transactions contemplated hereby and the Arranger
shall have received internal approval of the related syndication activities.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of US Borrower Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document

80



--------------------------------------------------------------------------------



 



furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date; provided, however, that any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension.
     (c) All conditions precedent in any other Loan Document shall be satisfied.
     (d) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of US Borrower Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower Agent shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrowers represent and warrant to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its Property is subject; or (c) violate any Law.

81



--------------------------------------------------------------------------------



 



     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
(a) applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability or (b) Legal Reservations with respect to the European Borrower.
     5.05 Financial Statements; No Material Adverse Effect; Solvency.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Imation and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Imation and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheet of Imation and its
Subsidiaries dated March 31, 2010, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of Imation and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other material liabilities, direct or
contingent, of Imation and its consolidated Subsidiaries as of the date of such
financial statements (and to the extent not set forth in such financial
statements), including liabilities for taxes, material commitments and
Indebtedness.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) The Borrowers and each of other Loan Parties are Solvent, prior to and
after giving effect to the making of any Loans hereunder, and the issuance of
any Letters of Credit hereunder.

82



--------------------------------------------------------------------------------



 



     5.06 Litigation. Except as specifically disclosed in Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrowers after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrowers or any of their Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
     5.07 No Default. No event or circumstance has occurred or exists that
constitutes a Default. No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     5.08 Ownership of Property. Each Borrower and Subsidiary has good and
marketable title to (or valid leasehold interests in) all of its Real Estate,
and good and marketable title to all of its personal Property, including all
Property reflected in any financial statements delivered to Administrative Agent
or Lenders. Each Borrower and Subsidiary has paid and discharged all lawful
claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens and, with respect to Non-Loan Party Subsidiaries, could not
reasonably be expected to have a Material Adverse Effect.
     5.09 Environmental Compliance. Except as disclosed on Schedule 5.09, no
Loan Party or Pledged Foreign Subsidiary or any such Person’s present or, to any
such Person’s knowledge, past operations, Real Estate or other Properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up that is an unresolved Material Environmental
Liability and, from and after the Closing Date, that could reasonably be
expected to have a Material Adverse Effect. Except as disclosed on
Schedule 5.09, as of the Closing Date, no Non-Loan Party Subsidiary (excluding
any Pledged Foreign Subsidiary) or such Non-Loan Party Subsidiary’s operations,
Real Estate or other Properties are subject to any federal, state or local
investigation or requirements, to determine whether any remedial action is
needed to address any environmental pollution, hazardous material or
environmental clean-up that could reasonably be expected to result in a Material
Environmental Liability. No Loan Party or Pledged Foreign Subsidiary has
received any Environmental Notice or has any contingent liability with respect
to any Environmental Release, environmental pollution or hazardous material on
any Real Estate now or previously owned, leased or operated by it that (a) as of
the Closing Date could reasonably be expected to result in a Material
Environmental Liability and (b) after the Closing Date that could reasonably be
expected to have a Material Adverse Effect. The representations and warranties
contained in the Environmental Agreement are true and correct on the Closing
Date.
     5.10 Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are customarily carried by

83



--------------------------------------------------------------------------------



 



companies engaged in similar businesses and owning similar properties in
localities where the Borrowers or the applicable Subsidiary operates.
     5.11 Taxes. The Borrowers and their Subsidiaries have filed all Federal,
material state and other material tax returns and reports required to be filed
by any Governmental Authority, and have paid all Federal, material state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrowers or any Subsidiary that would, if made, have a Material Adverse
Effect.
     5.12 ERISA Compliance.
     (a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto, provided that each Plan that is in the form of a
prototype document has an opinion letter issued by the IRS to the prototype plan
sponsor, and no failure to satisfy a qualification requirement applicable
thereto could reasonably be expected to have a Material Adverse Effect. The
Borrowers and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) Except as disclosed on Schedule 5.12, no ERISA Event has occurred
or is reasonably expected to occur; (ii) neither the Borrowers nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neither the Borrowers nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Sections 4069(a) or 4212(c) of ERISA.
     (d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting practices
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (ii) the fair market value of the assets

84



--------------------------------------------------------------------------------



 



of each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities except where failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     5.13 Subsidiaries. With the exception of Inactive Subsidiaries, Part (a) of
Schedule 5.13 shows, for each Borrower and Subsidiary, its name, its
jurisdiction of organization, and the holders of its equity interests, and, for
each of the Loan Parties and the Pledged Foreign Subsidiaries, its authorized
and issued equity interests. Except as disclosed on Part (a) of Schedule 5.13,
in the five years preceding the Closing Date, no Loan Party has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination. Each Loan Party has good title to its equity interests in
its Subsidiaries, subject only to the Administrative Agent’s Lien (in the case
of equity interests in the Loan Parties and the Pledged Foreign Subsidiaries),
and all such equity interests are duly issued, fully paid and non-assessable.
There are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to equity interests of any Borrower or Subsidiary other than
those specifically disclosed in Part (b) of Schedule 5.13. Other than Inactive
Subsidiaries and the Subsidiaries listed in Part (a) of Schedule 5.13, no
Borrower has any equity investments (a) directly in any public corporation or
similar public entity or (b) in any private corporation or similar private
entity representing greater than a five percent ownership interest therein other
than, in each case, those specifically disclosed in Part (c) of Schedule 5.13.
     5.14 Margin Regulations; Investment Company Act.
     (a) No Borrower or Subsidiary is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock. No Loan proceeds or Letters of Credit
will be used by Borrowers to purchase or carry, or to reduce or refinance any
Indebtedness incurred to purchase or carry, any margin stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.
     (b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Except as disclosed on Schedule 5.15, no
Loan Party or Pledged Foreign Subsidiary is party or subject to any Restrictive
Agreement and no Non-Loan Party (excluding any Pledged Foreign Subsidiary) is
party or subject to any Restrictive Agreement that restricts its ability to pay
dividends or distributions to its parent company or that could otherwise
reasonably be expected to have a

85



--------------------------------------------------------------------------------



 



Material Adverse Effect. No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by a Loan Party or Pledged Foreign
Subsidiary. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each of the Borrowers and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except (other than with respect to any failure to comply with Anti-Terrorism
Laws) in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc. The Borrowers and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, Licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person except as disclosed on
Schedule 5.17, except where the failure to own or possess such IP Rights could
not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrowers or any Subsidiary infringes upon
any rights held by any other Person in a manner that could reasonably be
expected to have a Material Adverse Effect. Except as specifically disclosed in
Schedule 5.17, there is no pending, or to any Borrower’s knowledge, threatened
Intellectual Property Claim with respect to any Borrower, any Subsidiary or any
of their Property (including any Intellectual Property).
     5.18 Accounts. The Administrative Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Borrowers with respect thereto. The Borrowers warrant, with respect to each
Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:
     (a) it is genuine and in all material respects what it purports to be, and
is not evidenced by a judgment;
     (b) it arises out of a completed, bona fide sale and delivery of goods in
the Ordinary Course of Business (provided, that an aggregate of up to
$10,000,000 shall be permitted for FOB destination Accounts), and substantially
in accordance with any purchase order, contract or other document relating
thereto;

86



--------------------------------------------------------------------------------



 



     (c) it is for a sum certain, maturing as stated in the invoice covering
such sale, a copy of which has been furnished or is available to the
Administrative Agent on request;
     (d) it is not subject to any offset under contract or applicable Law, Lien
(other than the Administrative Agent’s Lien or a Permitted Lien permitted
pursuant to subsections (c) or (d) of Section 7.01), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
Ordinary Course of Business and disclosed to the Administrative Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
     (e) no purchase order, agreement, document or applicable Law restricts
assignment of the Account to the Administrative Agent (regardless of whether,
under the UCC, the restriction is ineffective), and the applicable Borrower is
the sole payee or remittance party shown on the invoice;
     (f) no extension, compromise, settlement, modification, credit, deduction
or return has been authorized with respect to the Account, except discount,
allowances or other adjustments granted in the Ordinary Course of Business for
prompt payment that are immaterial or are reflected in the reports submitted to
the Administrative Agent hereunder; and
     (g) to the best of the Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
     5.19 Payable Practices. No Borrower or Subsidiary has made any change in
its historical accounts payable practices from those in effect on the Closing
Date which change could reasonably be expected have a Material Adverse Effect.
     5.20 Labor Relations. Except as described on Schedule 5.20, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement or
similar agreement with any union, labor organization or other bargaining agent.
There are no grievances, disputes or controversies with any union or other
organization of any Borrower’s or Subsidiary’s employees, or, to any Borrower’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining which could reasonably be expected to have a Material
Adverse Effect.
     5.21 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of the
Borrowers and their Subsidiaries, taken as a whole. There exists no condition or
circumstance that could reasonably be expected to impair the ability of the
Borrowers and their Subsidiaries, taken as a whole, to conduct their business at
any time hereafter in substantially the same manner as conducted on the Closing
Date.

87



--------------------------------------------------------------------------------



 



     5.22 Surety Obligations. No Borrower or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as otherwise permitted
hereunder.
     5.23 Bank Accounts. Schedule 5.23 contains a complete and accurate list of
all Deposit Accounts, including all Dominion Accounts, maintained by each Loan
Party with any bank or other financial institution. Each Borrower shall take all
actions necessary to establish the Administrative Agent’s control of each such
Deposit Account (other than (a) an account exclusively used for payroll, payroll
taxes or employee benefits, (b) a special purpose account established solely for
the purpose of securing obligations under certain third party guarantees or
(c) an account containing not more than $100,000 at any time, provided, that all
such accounts described in this subclause (c) shall not have more than $250,000
in the aggregate on deposit therein at any time); provided, that with respect to
Deposit Accounts maintained in Germany, France, Italy, Spain, Poland and Turkey,
the Borrowers shall not be required to take action necessary to establish the
Administrative Agent’s control of such Deposit Accounts except upon the request
of the Administrative Agent in its sole discretion during a Cash Dominion
Trigger Period. Each Borrower shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than the Administrative
Agent) to have control over a Deposit Account or any Property deposited therein.
Each Borrower shall promptly notify the Administrative Agent of any opening or
closing of a Deposit Account and, with the consent of the Administrative Agent,
will amend Schedule 5.23 to reflect same.
     5.24 Validity and Priority of Security Interest. The provisions of this
Agreement, the Security Agreements, the Mortgages and/or the other Loan
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, and such Liens constitute (or will, upon the Administrative Agent’s
duly filing or recording any required financing statements or Mortgages, as
applicable, and taking possession or control (including possession of any
certificate of title) of Collateral that may be perfected only by possession or
control) perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the applicable Loan Party (except as
enforceability may be limited by Legal Reservations with respect to the European
Borrower) and all third parties, and having priority over all other Liens on the
Collateral except (i) in the case of Liens described in clauses (c), (d) and (g)
of Section 7.01 solely to the extent any such Liens would have priority over the
Administrative Agent’s Liens pursuant to any applicable Law and (ii) Liens
granted in the Pledged Foreign Subsidiaries.
     5.25 Material Agreements. As of the Closing Date, Schedule 5.25 sets forth
all Material Contracts (other than the Loan Documents) of the Loan Parties.
     5.26 Complete Disclosure. No representation or warranty of a Loan Party in
any Loan Document as of the date made or deemed to be made contains any untrue
statement of a material fact, nor, when considered as a whole, fails to disclose
any material fact necessary to make the statements contained therein not
materially misleading. There is no fact or circumstance, to the knowledge of any
Responsible Officer of a Loan Party, that such Loan Party has failed to disclose
to the Administrative Agent in writing that has had or would have a Material
Adverse Effect.

88



--------------------------------------------------------------------------------



 



     5.27 Retention of Title. There do not exist any rights or claims of any
third parties to the European Collateral and the claims pertaining thereto, and
the European Collateral is not subject to any retention of title arrangements.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each of the Borrowers shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11, and
6.13) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of Imation, a consolidated balance sheet of Imation and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Imation, a
consolidated balance sheet of Imation and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of Imation’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Imation as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Imation and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;
     (c) as soon as available, and in any event within 30 days after the end of
each month (but within 45 days after the last month in a fiscal year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the fiscal year then
elapsed, on a consolidated basis for Borrowers and Subsidiaries, setting forth
in comparative form corresponding figures for the preceding fiscal year and
certified by a Responsible Officer of Imation as prepared in accordance with
GAAP and fairly presenting the financial position and results of operations for
such month and period, subject to normal year-end adjustments and the absence of
footnotes; and

89



--------------------------------------------------------------------------------



 



     (d) not later than 30 days after the beginning of each fiscal year,
projections of Imation and its Subsidiaries’ consolidated balance sheets,
results of operations, cash flow, Total Availability for such fiscal year, month
by month.
As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a), (b), and (c), a duly completed Compliance Certificate
signed by a Responsible Officer of Imation which Compliance Certificate shall
include a calculation of the Consolidated Fixed Charge Coverage Ratio calculated
as of the end of the most recently ended fiscal month within the reporting
period;
     (b) concurrently with delivery of financial statements under
Section 6.01(a) above, copies of all management letters and other material
reports submitted to Borrowers by their accountants in connection with such
financial statements;
     (c) at Administrative Agent’s request, a listing of each Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form satisfactory to Administrative Agent;
     (d) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Imation by independent accountants in connection with the accounts
or books of Imation or any Subsidiary, or any audit of any of them;
     (e) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Imation, and copies of all annual, regular, periodic and special
reports and registration statements which Imation may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
     (f) by the 20th day of each month, the Borrower Agent shall deliver to the
Administrative Agent (and Administrative Agent shall promptly deliver same to
Lenders) (i) a Borrowing Base Certificate calculating the US Borrowing Base
prepared as of the close of business of the previous month, and at such other
times as the Administrative Agent may request and (ii) a Borrowing Base
Certificate calculating the European Borrowing Base prepared as of the close of
business of the previous month, and at such other times as the Administrative
Agent may request. All calculations of US Availability and European Availability
in any Borrowing Base Certificate shall originally be made by Borrowers and
certified by a Responsible Officer,

90



--------------------------------------------------------------------------------



 



provided that the Administrative Agent may from time to time review and adjust
any such calculation (A) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in any Dominion Account, or
otherwise; (B) to adjust advance rates in its Permitted Discretion to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(C) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserves;
     (g) the Borrower Agent shall provide to the Administrative Agent, on or
before the 20th day of each month, (i) with respect to the US Loan Parties,
(A) a detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name and address, amount,
invoice date and due date, showing any discount, allowance, credit, authorized
return or dispute, and including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, and status
reports, (B) inventory reports by location of the US Loan Parties, and (C) such
other reports and information as the Administrative Agent may reasonably
request, in each case, in form satisfactory to the Administrative Agent and
(ii) with respect to the European Borrower, (A) a detailed aged trial balance of
all Accounts as of the end of the preceding month, specifying each Account’s
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, and status reports, (B) inventory reports by
location of the European Borrower, and (C) such other reports and information as
the Administrative Agent may reasonably request, in each case, in form
satisfactory to the Administrative Agent. If Accounts in an aggregate face
amount of $5,000,000 or more cease to be Eligible Accounts, the Borrower Agent
shall notify the Administrative Agent of such occurrence promptly after any
Borrower has knowledge thereof and shall identify whether such Accounts are
Eligible US Accounts or Eligible European Accounts;
     (h) within five days after the end of each month (or such shorter intervals
as the Administrative Agent may require in its Permitted Discretion), the
Borrower Agent shall have filed the Dutch Supplemental Pledge Agreement,
substantially in the form of Exhibit A to the Dutch Notarial Deed of Pledge of
Receivables (Undisclosed) with the appropriate tax authorities in the
Netherlands, and promptly thereafter, provide to the Administrative Agent
evidence that such filing has been made. The Borrower Agent shall have attached
to each Dutch Supplemental Pledge Agreement an exhibit specifying the then
existing present accounts receivable, all in accordance with the relevant
provisions of the Dutch Notarial Deed of Pledge of Receivables (Undisclosed);
     (i) promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan or Foreign Plan; and
     (j) promptly, such other reports and information (financial or otherwise)
as the Administrative Agent or any Lender may reasonably request from time to
time in connection with any Collateral or any Borrower’s, Subsidiary’s or other
Loan Party’s financial condition, corporate affairs or business.
     Documents required to be delivered pursuant to Section 6.01(a), (b) or (c)
or Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC)

91



--------------------------------------------------------------------------------



 



may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Imation posts such documents, or
provides a link thereto on Imation’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
Imation’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) Imation shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests Imation to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) Imation shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Imation shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent and each of the Lenders. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Imation with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrowers hereby acknowledge that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Imation or its
securities) (each, a “Public Lender”). The Borrowers hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Imation or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
     6.03 Notices. Promptly upon any Responsible Officer having knowledge
thereof, notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default;

92



--------------------------------------------------------------------------------



 



     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (insofar as the same has resulted
in or could reasonably be expected to result in a Material Adverse Effect)
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Borrower or any Subsidiary and any
Governmental Authority, including any violation or asserted violation of any
applicable Law; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Borrower or any Subsidiary of a type or
nature required to be disclosed on Schedule 5.06, or that could reasonably be
expected to result in a Material Environmental Liability; or (iv) the assertion
of any Intellectual Property Claim;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary, or of the occurrence of any
Internal Control Event;
     (e) that any Guarantor has ceased to be a Subsidiary of a Loan Party;
     (f) of any judgment in an amount exceeding $5,000,000;
     (g) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants;
     (h) any opening of a new office or place of business of a Loan Party,
within a reasonable period of time prior to such opening;
     (i) of any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract that, in each case, could reasonably
be expected to have a Material Adverse Affect; and
     (j) of any Environmental Release by a Loan Party or on any Real Estate
owned, leased or occupied by a Loan Party, or receipt by a Loan Party of any
Environmental Notice that, if determined adversely to such Loan Party, could
reasonably be expected to result in a Material Environmental Liability.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any such Default, including any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Imation or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its Property unless the
same are

93



--------------------------------------------------------------------------------



 



otherwise permitted under Section 7.01(d); and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
     6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization, except in a transaction permitted by Section 7.04 or 7.05;
     (b) take all reasonable action to maintain all rights, privileges, permits,
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and
     (c) preserve or renew all of its registered patents, trademarks, trade
names, service marks, and other IP Rights the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material Properties and
Equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
     (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and
     (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.
     6.07 Maintenance of Insurance.
     (a) Maintain, and shall cause each Loan Party to maintain, with
endorsements and with insurers (with a Best Rating of at least A7, unless
otherwise approved by the Administrative Agent) satisfactory to the
Administrative Agent, insurance (i) with respect to the Collateral, Properties
and business of the Loan Parties covering casualty, hazard, larceny,
embezzlement, theft or other criminal misappropriation, malicious mischief,
product liability, workers’ compensation, flood and other risks, in amounts
satisfactory to the Administrative Agent, and (ii) covering business
interruption with policy limits, coverage amounts and deductibles determined
from time to time by the Loan Parties in their commercially reasonable business
judgment and not otherwise materially inconsistent with the past policies of
such Loan Party regarding policy limits, coverage amounts and deductibles, and
subject to an Insurance Assignment satisfactory to the Administrative Agent. All
proceeds under each policy shall be payable to the Administrative Agent. From
time to time upon request, the Borrower Agent shall deliver to the
Administrative Agent the originals or certified copies of the Loan Parties’
insurance policies and updated flood plain searches. Unless the Administrative
Agent shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing the Administrative Agent as loss payee; (ii) requiring 30

94



--------------------------------------------------------------------------------



 



days prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of the Administrative Agent shall not be impaired or invalidated by
any act or neglect of any Borrower, any Subsidiary or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Borrower fails to provide and pay (or cause its
respective Subsidiaries that are Loan Parties to provide and pay) for any
insurance required by this Section 6.07(a), the Administrative Agent may, at its
option, but shall not be required to, procure the insurance and charge the
Borrowers therefor. Each Borrower agrees to deliver to the Administrative Agent,
promptly as rendered, copies of all reports made to insurance companies in
respect of the Loan Parties. While no Event of Default exists, the Borrowers may
settle, adjust or compromise any insurance claim, as long as the proceeds are
delivered to the Administrative Agent to the extent required pursuant to
Section 6.07(b). If an Event of Default exists, only the Administrative Agent
shall be authorized to settle, adjust and compromise such claims.
     (b) Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance) and any awards arising from condemnation (i) of
any Collateral during a Cash Dominion Trigger Period, shall be paid to the
Administrative Agent and shall be applied in accordance with Section 8.03 and
(ii) of any Collateral in an amount in excess of $500,000, subject to clause (c)
below and during any time other than a Cash Dominion Trigger Period, shall be
paid to the Administrative Agent and shall be applied to the payment of the
Loans, and then to any other Obligations then due and owing.
     (c) During any period other than a Cash Dominion Trigger Period, if
requested by the Borrower Agent in writing within 15 days after the
Administrative Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment of the Loan Parties, the
Borrowers may use such proceeds or awards to repair or replace such Equipment
(and until so used, the proceeds shall be held by the Administrative Agent as
Cash Collateral) as long as (i) no Default exists; (ii) such repair or
replacement is promptly undertaken and concluded, in accordance with plans
reasonably satisfactory to the Administrative Agent; (iii) the repaired or
replaced Property is free of Liens, other than Permitted Liens that are not
purchase money liens; (iv) the Borrowers comply with disbursement procedures for
such repair or replacement as the Administrative Agent may reasonably require;
and (v) the aggregate amount of such proceeds or awards from any single casualty
or condemnation does not exceed $10,000,000.
     (d) With respect to each Non-Loan Party Subsidiary, maintain with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, insurance with respect to its Properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or Property, except (other than with respect
to any failure to comply with Anti-Terrorism Laws) in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being

95



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Loan Party or
Pledged Foreign Subsidiary, or if any Environmental Release that could
reasonably be expected to have a Material Adverse Effect occurs at or on any
Properties of any Non-Loan Party (other than a Pledged Foreign Subsidiary), the
respective Loan Party, Pledged Foreign Subsidiary or Non-Loan Party Subsidiary
(i) shall act promptly and diligently to investigate, (ii) if the Environmental
Release can reasonably be expected to result in (A) a Material Environmental
Liability with respect to a Loan Party or Pledged Foreign Subsidiary only, or
(B) a Material Adverse Effect, report to the Administrative Agent and
(iii) report to all appropriate Governmental Authorities the extent of, and to
make appropriate remedial action to eliminate, such Environmental Release, as
required by applicable Law or as directed to do so by any Governmental
Authority.
     6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrowers or such Subsidiary, as the case may be.
     6.10 Inspection Rights; Appraisals.
     (a) Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its Properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, business, assets,
prospects, results of operations, finances and accounts with its directors,
officers, and independent public accountants, all (except when a Default exists)
upon reasonable prior notice and at such reasonable times and intervals and to
such reasonable extent as the Administrative Agent or any such Lender may
reasonably request.
     (b) Whether or not a Default exists, the Administrative Agent shall have
the right at any time, in the name of the Administrative Agent, any designee of
the Administrative Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of the Borrowers by mail, telephone or
otherwise. The Borrowers shall cooperate fully with the Administrative Agent in
an effort to facilitate and promptly conclude any such verification process.
     (c) Reimburse the Administrative Agent for all reasonable out-of-pocket
charges, costs and expenses of Administrative Agent in connection with
(i) examinations of any Borrower’s or any Subsidiary’s books and records or any
other financial or Collateral matters as the Administrative Agent deems
appropriate, up to three times per fiscal year; (ii) appraisals of Inventory up
to two times per Loan Year; and (iii) appraisals of Real Estate up to one time
during the period beginning on the Closing Date and ending on the Maturity Date;
provided, however, that if an examination or appraisal is initiated during a
Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limits. Subject to and without limiting the
foregoing, Borrowers specifically agree to pay the Administrative Agent’s, or
its third-party designee, then standard charges for each day that an employee of
the Administrative Agent or its Affiliates or its third-party designee is
engaged in any examination

96



--------------------------------------------------------------------------------



 



activities, and shall pay the standard charges of the Administrative Agent’s
internal appraisal group or its third-party designee, which as of the Closing
Date is $1,000 per diem, per examiner. This Section shall not be construed to
limit the Administrative Agent’s right to conduct examinations or to obtain
appraisals at any time in its discretion, nor to use third parties for such
purposes.
     6.11 Use of Proceeds. Use the proceeds of the Loans (i) to refinance
amounts outstanding under the Existing Credit Agreement, (ii) to pay fees,
commissions and expenses in connection with the Agreement and the transactions
contemplated hereby and (iii) for ongoing working capital requirements, capital
expenditures and other general corporate purposes of the Borrowers.
     6.12 Taxes. Pay and discharge all Federal, state, and material taxes prior
to the date on which they become delinquent or penalties attach, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. If an Account of any Borrower includes a charge for any taxes, the
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.
     6.13 Additional Guarantors and Foreign Subsidiaries.
     (a) Notify the Administrative Agent (i) of the creation or acquisition of
any Domestic Subsidiary or (ii) in the case of Glyphics Media Inc., a New York
corporation, at the time such Subsidiary first has more than $20,000,000 in
assets, and in either case (i) or (ii) promptly thereafter (and in any event
within thirty (30) days), cause such Person to (A) become a Guarantor by
delivering to the Administrative Agent a duly executed Joinder Agreement or such
other document as the Administrative Agent shall deem appropriate for such
purpose, (B) grant a security interest in all Collateral owned by such
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each Collateral Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
Collateral Document, (C) deliver to the Administrative Agent such documents,
instruments, and agreements, including a favorable opinion of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the Joinder Agreement), in each case, in form,
content and scope reasonably satisfactory to the Administrative Agent and take
such other actions as may be reasonably requested by the Administrative Agent,
(D) deliver to the Administrative Agent such original capital stock or other
certificates and stock or other transfer powers evidencing the capital stock of
such Person, and (E) deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person. Notwithstanding the foregoing, the Borrower shall be under no
obligation under this Section 6.13 in respect of Imation Online Service Corp., a
New York corporation, provided and so long as such Person does not have assets
in excess of $100,000, and conducts no business activities.
     (b) Notify the Administrative Agent at the time that any Person becomes a
First-Tier Foreign Subsidiary of any US Loan Party, and at the request of the
Administrative Agent,

97



--------------------------------------------------------------------------------



 



promptly thereafter (and in any event within forty-five (45) days after such
request), cause (i) the applicable US Loan Party to deliver to the
Administrative Agent Collateral Documents pledging one hundred percent (100%) of
the total outstanding non-voting capital stock of such new Foreign Subsidiary
and (A) if the US Loan Party holds more than 65% of the total Voting Stock of
such new Foreign Subsidiary, then up to 65% of the total Voting Stock thereof or
(B) if the US Loan Party holds less than 65% of the total Voting Stock of such
new Foreign Subsidiary, the aggregate of all such Voting Stock thereof owned or
held by the US Loan Party, and a consent thereto executed by such new Foreign
Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the capital stock of
such new Foreign Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such Person to deliver to the Administrative Agent such documents and
certificates as may be reasonably requested by the Administrative Agent,
(iii) the applicable US Loan Party to deliver to the Administrative Agent such
updated Schedules to the Loan Documents as reasonably requested by the
Administrative Agent with regard to such Person and (iv) such Person to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope satisfactory to the
Administrative Agent.
     6.14 After-Acquired Collateral. Promptly (a) notify the Administrative
Agent in writing if, after the Closing Date any Loan Party obtains any interest
in any Collateral (i) consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Material Intellectual Property, or Letter-of-Credit Rights and
(ii) Collateral consisting of Investment Property that does not, upon such
acquisition, become subject to the Administrative Agent’s perfected first
priority Lien and (b) upon the Administrative Agent’s request, take such actions
as the Administrative Agent deems appropriate to effect the Administrative
Agent’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession, control agreement or Lien Waiver;
provided, that the Administrative Agent shall be permitted to request Lien
Waivers for locations only where there is Material Collateral, except that for
any two or more locations where the aggregate value of the Collateral is
$2,500,000 or more (such locations being “Significant Inventory Locations”), the
Administrative Agent may request, and the Loan Parties shall obtain, a Lien
Waiver for as many of the Significant Inventory Locations as is necessary so
that the aggregate value of Collateral at any two or more locations for which
Lien Waivers shall have not been obtained is less than $2,500,000 and, provided
further, the Loan Parties shall use commercially reasonable best efforts to
obtain all such Lien Waivers requested pursuant to this Section 6.14. If any
Material Collateral is in the possession of a third party, at the Administrative
Agent’s request, the Loan Parties shall use commercially reasonable efforts to
obtain an acknowledgment that such third party holds the Collateral for the
benefit of the Administrative Agent.
     6.15 Landlord and Storage Agreements. Upon request, provide the
Administrative Agent with copies of all existing agreements, and promptly after
execution thereof provide the Administrative Agent with copies of all future
agreements, between a Loan Party and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any location at which any Material
Collateral is kept or that is a Significant Inventory Location for which the
Agent is entitled to request a Lien Waiver pursuant to Section 6.14, or that
otherwise possesses or handles any Material Collateral.

98



--------------------------------------------------------------------------------



 



     6.16 Licenses. Keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of the Borrowers and the Subsidiaries, taken as a whole,
in full force and effect; promptly notify the Administrative Agent of any
proposed material modification to any such material License, or entry into any
new material License; pay all Royalties when due (unless being contested in good
faith by appropriate proceedings); and notify the Administrative Agent of any
default or breach asserted by any Person to have occurred under any material
License affecting any Collateral or any other material Property of the Borrowers
and Subsidiaries, taken as a whole.
     6.17 Administration of Inventory.
     (a) Records and Reports of Inventory. Keep accurate and complete records of
each Borrowing Base Loan Party’s Inventory, including costs and daily
withdrawals and additions. Each Borrowing Base Loan Party shall conduct a
physical inventory at least once per calendar year (and on a more frequent basis
if requested by the Administrative Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
the Administrative Agent a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
the Administrative Agent may reasonably request. The Administrative Agent may
participate (at its expense if no Event of Default exists) in and observe each
physical count.
     (b) Returns of Inventory. Not return any Inventory of a Borrowing Base
Party to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Default or Overadvance exists or would result therefrom; and (c) the
Administrative Agent is promptly notified if the aggregate Value of all
Inventory returned in any month by the Borrowing Base Loan Parties exceeds
$7,500,000.
     (c) Acquisition, Sale and Maintenance. Not acquire or accept any Inventory
on approval except pursuant to a consignment arrangement, and shall take all
commercially reasonable steps to assure that all Inventory is produced in
accordance with applicable Law, including the Fair Labor Standards Act. No
Borrowing Base Loan Party shall sell any Inventory on approval, except pursuant
to a consignment arrangement, or on any other basis under which the customer may
return or require the applicable Borrowing Base Loan Party to repurchase such
Inventory. Each Borrowing Base Loan Party shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity in all material respects with all
applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases and unless being contested in good faith by
appropriate proceedings) at all locations where any Material Collateral is
located.
     6.18 Administration of Equipment.
     (a) Records and Schedules of Equipment. Keep accurate and complete records
in all material respects of the Loan Parties’ and the Pledged Foreign
Subsidiaries’ respective Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to the Administrative
Agent, on such periodic basis as the Administrative Agent may reasonably
request, a current schedule thereof, in form satisfactory to the Administrative
Agent. Promptly upon request, the Loan Parties shall deliver to the
Administrative Agent

99



--------------------------------------------------------------------------------



 



evidence of the Loan Parties’ and the Pledged Foreign Subsidiaries’ ownership or
interests in any Equipment.
     (b) Dispositions of Equipment. Not sell, lease or otherwise dispose of any
Equipment, without the prior written consent of the Administrative Agent, other
than (a) an asset disposition otherwise permitted under this Agreement;
(b) replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens; and (c) a
disposition in the Ordinary Course of Business.
     (c) Condition of Equipment. Ensure that the Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Each Loan Party and each Pledged
Foreign Subsidiary shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications, in each case in all
material respects, reasonable wear and tear excepted.
     6.19 Commercial Tort Claims. Promptly notify the Administrative Agent in
writing if any Loan Party has a Commercial Tort Claim (other than, as long as no
Default exists, a Commercial Tort Claim for less than $1,000,000) and, upon the
Administrative Agent’s request, promptly take such actions as the Administrative
Agent deems appropriate to confer upon the Administrative Agent (for the benefit
of Secured Parties) a duly perfected, first priority Lien upon such claim.
     6.20 Further Assurances. Execute and deliver, or cause to be executed and
delivered, to the Administrative Agent and/or the Lenders such documents and
agreements, instruments, assignments, title certificates, or other documents or
agreements, and take or cause to be taken such actions, as the Administrative
Agent or any Lender may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, no Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively “Permitted Liens”):
     (a) Liens pursuant to any Loan Document or to secure the Obligations;
     (b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the Property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

100



--------------------------------------------------------------------------------



 



     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the Ordinary Course of Business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and other than any such Lien
on Borrowing Base Collateral or any such Lien on the equity securities of any
Subsidiary;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the Ordinary Course of Business (other than Liens on
Borrowing Base Collateral or Liens on the equity securities of any Subsidiary);
     (g) Liens encumbering any Real Estate subject to a Mortgage that are
described on a mortgagee title policy covering the Administrative Agent and
approved by the Administrative Agent, and which Liens do not in any case
materially detract from the value of Real Estate subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
     (h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (i) Liens (other than Liens on Borrowing Base Collateral or Liens on the
equity securities of any Subsidiary) securing judgments, decrees or awards
(i) in respect of which the Borrowers or any of their Subsidiaries shall in good
faith be prosecuting an appeal or proceedings for review and in respect of which
there shall have been secured a subsisting stay of execution pending such appeal
or proceedings or (ii) in an aggregate amount equal to or less than $5,000,000;
     (j) Liens (other than Liens on Borrowing Base Collateral or Liens on the
equity securities of any Subsidiary) securing Indebtedness permitted under
Section 7.03(e); provided that (i) such Liens do not at any time encumber any
Property other than the Property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the Property being acquired on the date of acquisition;
     (k) Liens on any Property (other than Borrowing Base Collateral and the
equity securities of any Subsidiary) (i) of any Subsidiary which are in
existence at the time that such Subsidiary is acquired pursuant to a Permitted
Acquisition and (ii) of the Borrower or any of its

101



--------------------------------------------------------------------------------



 



Subsidiaries existing at the time such Property (other than Borrowing Base
Collateral) is purchased or otherwise acquired by the Borrower or such
Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens (1) are not incurred in connection with, or in anticipation
of, such Permitted Acquisition, purchase or other acquisition, (2) are
applicable only to specific Property (other than Borrowing Base Collateral and
the equity securities of any Subsidiary), (3) are not “blanket” or all-asset
Liens and (4) do not attach to any other property or assets of the Borrower or
any of its Subsidiaries and (B) the Indebtedness secured by such Liens is
permitted under Section 7.03(g);
     (l) normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
     (m) Liens on assets of any Non-Loan Party Subsidiary (excluding the equity
securities of such Person) to secure Indebtedness permitted under
Section 7.03(f);
     (n) Liens granted by a Non-Loan Party Subsidiary in favor of a Loan Party
in respect of Indebtedness and by such Subsidiary;
     (o) Liens created pursuant to any provisions included in the general
conditions of any bank operating in The Netherlands which are based on clauses
24, 25 and 26 of the general conditions drawn up by the Netherlands Bankers’
Association (Nederlandse Vereniging van Banken) and the Consumers Union
(Consumentenbond);
     (p) any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement not prohibited by this Agreement; and
     (q) Liens (other than Liens on Borrowing Base Collateral and Liens on the
equity securities of any Subsidiary) not otherwise permitted herein securing
Indebtedness not in favor of any Affiliate of Imation and not exceeding in the
aggregate at any time the principal amount of $2,500,000.
     7.02 Investments. Make any Investments, except:
     (a) Cash Equivalents, provided that Cash Equivalents of any Loan Party
shall be subject to the Administrative Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to the Administrative Agent;
     (b) Investments existing or specifically contemplated on the Closing Date,
in each case, as set forth on Schedule 7.02;
     (c) Investments of (i) any US Loan Party in any other US Loan Party,
(ii) the European Borrower in any US Loan Party, (iii) any Non-Loan Party
Subsidiary in any Loan Party or any other Non Loan-Party Subsidiary and (iv) any
Loan Party in any Non-Loan Party Subsidiary or the European Borrower after the
Closing Date so long as (A) both before and after giving effect thereto, no
Default has occurred and is continuing, and (B) the amount of such Investments,
when combined with Investments made pursuant to Section 7.02(k) shall not exceed
(1) $5,000,000 in the aggregate during any fiscal year if, after giving effect
to any such

102



--------------------------------------------------------------------------------



 



Investment under this subclause (1), pro forma US Availability for each day of
the 30-day period immediately preceding such Investment and on the date of such
Investment after giving effect thereto is less than $50,000,000, (2) $10,000,000
in the aggregate during any fiscal year if, after giving effect to any such
Investment under this subclause (2), pro forma US Availability for each day of
the 30-day period immediately preceding such Investment and on the date of such
Investment after giving effect thereto is less than or equal to $100,000,000 and
greater than or equal to $50,000,000 and (3) $20,000,000 in the aggregate during
any fiscal year if, after giving effect to any such Investment under this
subclause (3), pro forma Liquidity for each day of the 30-day period immediately
preceding such Investment and on the date of such Investment after giving effect
thereto is greater than $100,000,000; provided, that for the avoidance of doubt,
in each of the foregoing clauses (1), (2) and (3), Investments consisting of
loans in any fiscal year shall be measured only on the basis of the amount of
such loan outstanding at any time during such fiscal year;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.03(c);
     (f) Swap Contracts permitted by Section 7.03(d);
     (g) Permitted Acquisitions;
     (h) loans or other advances of money (i) to officers, directors and
employees of the Borrowers and Subsidiaries in an amount not to exceed
$1,500,000 in the aggregate at any time outstanding and (ii) for travel,
entertainment, relocation and similar items in the Ordinary Course of Business;
     (i) advances of money for prepaid expenses and extensions of trade credit
made in the Ordinary Course of Business;
     (j) deposits with financial institutions permitted hereunder; and
     (k) Investments not otherwise permitted herein so long as (i) both before
and after giving effect thereto, no Default has occurred and is continuing, and
(ii) the amount of such Investments, when combined with Investments made
pursuant to Section 7.02(c)(iv) shall not exceed (1) $5,000,000 in the aggregate
during any fiscal year if, after giving effect to any such Investment under this
subclause (1), pro forma US Availability for each day of the 30-day period
immediately preceding such Investment and on the date of such Investment after
giving effect thereto, is less than $50,000,000, (2) $10,000,000 in the
aggregate during any fiscal year if, after giving effect to any such Investment
under this subclause (2), pro forma US Availability for each day of the 30-day
period immediately preceding such Investment and on the date of such Investment
after giving effect thereto, is less than or equal to $100,000,000 and greater
than or equal to $50,000,000 and (3) $20,000,000 in the aggregate during any
fiscal year if, after giving effect to any such Investment under this subclause
(3), pro forma Liquidity for each day of the 30-day period immediately preceding
such Investment and on the date of such Investment after

103



--------------------------------------------------------------------------------



 



giving effect thereto, is greater than $100,000,000; provided, that for the
avoidance of doubt, in each of the foregoing clauses (1), (2) and (3),
Investments consisting of loans in any fiscal year shall be measured only on the
basis of the amount of such loan outstanding at any time during such fiscal
year.
Notwithstanding the foregoing, neither Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly, make any Investment (other than non-cash
capital contributions) in Memorex Products Europe Ltd.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
     (c) (A)(i) Guarantees of the Borrowers or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of a Loan Party, (ii) Guarantees of
any Non-Loan Party Subsidiary in respect of Indebtedness otherwise permitted
hereunder of any Non-Loan Party Subsidiary, (iii) unsecured Guarantees of the
Borrowers or any Subsidiary in respect of obligations of any Subsidiary arising
in the Ordinary Course of Business in an amount for all such Guaranties under
this clause (iii) not exceeding $50,000,000 in the aggregate at any time, and
(iv) Indebtedness consisting of surety or indemnitor obligations under any bond
or other contract for the benefit of any Borrower or Subsidiary to the extent
incurred in the Ordinary Course of Business and (B) Guarantees arising under a
declaration of joint and several liability used for the purpose of section 2:403
of the Dutch Civil Code (and any residual liability under such declaration
arising pursuant to section 2:404(2) of the Dutch Civil Code);
     (d) obligations (contingent or otherwise) of the Borrowers or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party and other Bank Product Debt;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding together with all
Indebtedness outstanding under Section 7.03(h) shall not exceed $25,000,000 in
the aggregate;

104



--------------------------------------------------------------------------------



 



     (f) Indebtedness of Non-Loan Party Subsidiaries, provided, however, that
the principal amount of all such Indebtedness, together with all Dispositions
made pursuant to Section 7.05(j), shall not exceed $75,000,000 in the aggregate
at any time outstanding;
     (g) Indebtedness of a Person existing at the time such Person is acquired
by the Borrower or any Subsidiary (whether by stock purchase, merger or
otherwise); provided that such Indebtedness was in existence prior to the
contemplation of such acquisition and do not extend to any assets other than
those of the Person acquired and the amount of such Indebtedness does not exceed
$5,000,000 in the aggregate at any time outstanding;
     (h) Indebtedness secured by fixed or capital assets and property acquired
by the Borrowers or any Subsidiary; provided that such Indebtedness (i) does not
exceed the value of such property or assets so acquired, (ii) was in existence
prior to the contemplation of such acquisition, and (iii) together with all
Indebtedness outstanding under Section 7.03(e), does not exceed $25,000,000 in
the aggregate;
     (i) Indebtedness subordinated to the Obligations on terms satisfactory to,
and otherwise having material terms satisfactory to, the Required Lenders;
     (j) any Indebtedness arising under a declaration of joint and several
liability used for the purpose of section 2:403 of the Dutch Civil Code (and any
residual liability under such declaration arising pursuant to section 2:404(2)
of the Dutch Civil Code);
     (k) Indebtedness complying with the requirements set forth on
Schedule 7.03(A) so long as immediately before and after giving effect to such
Indebtedness, US Availability shall be at least $30,000,000;
     (l) Indebtedness with respect to intercompany loans made pursuant to and in
accordance with the terms of Sections 7.02(b), 7.02(c) and 7.02(k); and
     (m) other unsecured Indebtedness that does not exceed $10,000,000 in the
aggregate at any time outstanding.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, change its name or conduct business under any fictitious
name, change its tax, charter or other organizational identification number,
change its form or state of organization, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
     (a) any wholly-owned Subsidiary (other than the European Borrower) may
merge with (i) a Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other wholly-owned Subsidiaries,
provided that when any Loan Party is merging with another Subsidiary, the Loan
Party shall be the continuing or surviving Person;
     (b) any wholly-owned Subsidiary (other than the European Borrower) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to a Borrower or

105



--------------------------------------------------------------------------------



 



to another wholly-owned Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then the transferee must either be a Borrower or
another Loan Party; and
     (c) either Borrower or any Subsidiary may dissolve any Inactive Subsidiary.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the Ordinary Course of Business;
     (b) Dispositions of Inventory in the Ordinary Course of Business;
     (c) Dispositions of Equipment to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement Property;
     (d) Dispositions of Property by a Borrower or any Subsidiary to a US
Borrower or to a wholly-owned Subsidiary; provided that if the transferor of
such Property is a Borrower or a Guarantor, the transferee thereof must either
be a US Borrower or a Guarantor;
     (e) Dispositions permitted by Section 7.02 or Section 7.04;
     (f) non-exclusive or exclusive (within defined fields of application)
licenses of IP Rights in the Ordinary Course of Business and substantially
consistent with past practice; provided that such licenses are granted on an
arm’s length basis and to Persons other than Affiliates of the Borrowers;
     (g) Dispositions of IP Rights that are Non-Material Intellectual Property;
provided that at the time of such Disposition, no Event of Default shall exist
or would result from such Disposition;
     (h) Dispositions of Real Estate (other than the Eligible Real Estate Assets
and appurtenant real estate) owned by any Borrower or Subsidiary that is no
longer used in the Ordinary Course of Business; provided that at the time of
such Disposition, no Default shall exist or would result from such Disposition;
     (i) a Disposition pursuant to a sale-leaseback of any Equipment or Real
Estate (including buildings or other fixtures thereon) of the Borrowers or any
Subsidiary (other than the Eligible Real Estate Assets and appurtenant real
estate thereto); provided that at the time of such Disposition, no Default shall
exist or would result from such Disposition;
     (j) sales of Accounts of Non-Loan Party Subsidiaries in connection with one
or more foreign securitization programs; provided, however, that the aggregate
face amount of the Accounts sold (less the applicable discount), together with
all Indebtedness outstanding under Section 7.03(f), shall not exceed $75,000,000
in the aggregate at any time outstanding; and

106



--------------------------------------------------------------------------------



 



     (k) Dispositions by the Borrowers and their Subsidiaries not otherwise
permitted under this Section 7.05, other than Dispositions of Borrowing Base
Collateral; provided that (i) at the time of such Disposition, no Default shall
exist or would result from such Disposition, (ii) the aggregate book value of
all Property Disposed of in reliance on this clause (j) in any fiscal year shall
not exceed $25,000,000 and (iii) at least 75% of the consideration for Property
disposed of pursuant to this clause (j) with a fair market value in excess of
$5,000,000 shall consist of cash or Cash Equivalents;
provided, however, that (x) any Disposition pursuant to clauses (a) through (k)
shall be for fair market value, (y) with respect to clauses (a) through (i), at
least 75% of the consideration therefor shall consist of cash or Cash
Equivalents and (z) with respect to clause (j), one hundred percent (100%) of
the consideration therefor shall consist of cash or Cash Equivalents.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) any Subsidiary may make Restricted Payments to a Borrower or another
Loan Party;
     (b) the Borrowers and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common equity interests of such Person;
     (c) the Borrowers and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and
     (d) the Borrowers may declare or pay cash dividends to their stockholders
and Imation may purchase, redeem or otherwise acquire shares of its capital
stock or warrants, rights or options to acquire any such shares for cash,
provided that immediately after giving effect to such proposed action, no
Default would exist and, provided further, that for the avoidance of doubt, if
after giving effect to any such Restricted Payment, a Financial Covenant Trigger
Period would exist, the Borrowers shall have a Consolidated Fixed Charge
Coverage Ratio of not less than 1.20 to 1.00, calculated on a pro forma basis.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Imation and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto, provided that any business based substantially on
information storage technologies shall be deemed substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Imation, whether or not in the Ordinary Course of
Business, other than on fair and reasonable terms substantially as favorable to
the Borrowers or such Subsidiary as would be obtainable by the Borrowers or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

107



--------------------------------------------------------------------------------



 



     7.09 Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrowers or any
Guarantor or to otherwise transfer Property to the Borrowers or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers or
(iii) of the Borrowers or any Subsidiary to create, incur, assume or suffer to
exist Liens on Property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(e) solely to the extent
any such negative pledge relates to the Property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenant. At any time during a Financial Covenant Trigger
Period, permit the Consolidated Fixed Charge Coverage Ratio, calculated as of
the end of each fiscal month, for each Subject Period ending during or
immediately before such Financial Covenant Trigger Period, to be less than 1.20
to 1.00.
     7.12 Capital Expenditures. Make Capital Expenditures in excess of
$25,000,000 in the aggregate during any fiscal year; provided that up to 100% of
any amount permitted but not expended in any fiscal year may be carried over for
expenditure in the next succeeding fiscal year only (it being understood that no
portion of such carried over amount for any fiscal year may be used until the
entire initial amount of permitted Capital Expenditures for the current fiscal
year has been used for Capital Expenditures).
     7.13 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 7.02 and 6.13; or permit any existing
Subsidiary to issue any additional equity interests except director’s qualifying
shares.
     7.14 Organic Documents. Amend, modify or otherwise change any of its
Organization Documents as in effect on the Closing Date in any manner that would
have an adverse effect on the Lenders.
     7.15 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and their respective
Subsidiaries.
     7.16 Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.03; or change its fiscal year.
     7.17 Restrictions on Payment of Borrowed Money. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Borrowed Money in excess of the Threshold
Amount (other than the Obligations) prior to its scheduled due date under the
agreements evidencing such Indebtedness

108



--------------------------------------------------------------------------------



 



as in effect on the Closing Date (or as amended thereafter with the consent of
the Administrative Agent).
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any facility, utilization or
other fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, and 6.12 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be (i) incorrect or
misleading when made or deemed made, in the case of any representation,
warranty, certificate or statement of fact that is qualified as to
“materiality”, “Material Adverse Effect” or similar language or (ii) materially
incorrect or materially misleading when made or deemed made, in the case of any
other representation, warranty, certification or statement of fact; or
     (e) Cross-Default. (i) Any Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or

109



--------------------------------------------------------------------------------



 



(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Inactive Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 45 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its Property is instituted without the consent of such Person and continues
undismissed or unstayed for 45 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
(other than an Inactive Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
     (h) Judgments. There is entered against any Borrower or any Subsidiary
(other than solely against an Inactive Subsidiary) (i) a final judgment or order
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) unless (A) a stay of enforcement of such
judgment or order is in effect, by reason of a pending appeal or otherwise, or
(B) such judgment has been paid as and when due and US Availability after giving
effect to such payment is at least $30,000,000, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment for which enforcement proceedings have been
commenced, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

110



--------------------------------------------------------------------------------



 



     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control with respect to
Imation.
     (l) Government Seizure. If any Governmental Authority (or Person acting in
any such capacity after a coup thereof) shall have condemned, nationalized,
seized, or otherwise expropriated all or any substantial part of the property,
shares of capital stock or other assets of the European Borrower, or shall have
assumed custody or control of such property or other assets or of the business
or operations of the European Borrower, or shall have taken any action for the
dissolution or disestablishment of the European Borrower or any action that
would prevent the European Borrower or any of its officers from carrying on the
business of the European Borrower or a substantial part thereof.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require the Loan Parties to Cash Collateralize L/C Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and, if the Loan Parties fail promptly to deposit such Cash Collateral,
the Administrative Agent may (and shall upon the direction of the Required
Lenders) advance the required Cash Collateral as Loans (whether or not an
Overadvance exists or is created thereby, or the conditions in Section 4 are
satisfied); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States or any other applicable bankruptcy or insolvency law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to either Borrower shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the

111



--------------------------------------------------------------------------------



 



Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
     8.03 Application of Funds.
     (a) US Obligations. During a Cash Dominion Trigger Period or after the
exercise of remedies provided for in Section 8.02 (or after the US Borrower
Loans have automatically become immediately due and payable and the L/C
Obligations with respect to US Letters of Credit have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the US Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the US Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the US Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III, but
excluding amounts relating to Bank Products), ratably among them in proportion
to the amounts described in this clause Second payable to them;
     Third, to payment of that portion of the US Obligations constituting
accrued and unpaid interest and principal on the US Swingline Loans payable to
the Administrative Agent;
     Fourth, to payment of that portion of the US Obligations constituting
accrued and unpaid interest on the US Borrower Loans, L/C Borrowings with
respect to US Letters of Credit and other US Obligations (excluding amounts
relating to Bank Products), ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
     Fifth, to payment of that portion of the US Obligations constituting unpaid
principal of the US Borrower Loans, L/C Borrowings with respect to US Letters of
Credit, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them;
     Sixth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of US Letters of Credit;
     Seventh, to payment of all other US Obligations other than Bank Product
Debt and Obligations due and owing to Defaulting Lenders;
     Eighth, to payment of the European Obligations;
     Ninth, to payment of Bank Product Debt constituting US Obligations other
than Obligations due and owing to Defaulting Lenders;

112



--------------------------------------------------------------------------------



 



     Tenth, to payment of any other US Obligations due and owing to Defaulting
Lenders; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the US Borrowers or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of US Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such US Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all US Letters
of Credit have either been fully drawn or expired, such remaining amount shall
be applied to the other US Obligations, if any, in the order set forth above.
Amounts distributed with respect to any Bank Product Debt shall be the actual
amount of Bank Product Debt most recently reported in writing to the
Administrative Agent.
     (b) European Obligations. During a Cash Dominion Trigger Period or after
the exercise of remedies provided for in Section 8.02 (or after the European
Borrower Loans have automatically become immediately due and payable and the L/C
Obligations with respect to European Letters of Credit have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the European Obligations shall be applied by
the Administrative Agent in the following order:
     First, to payment of that portion of the European Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;
     Second, to payment of that portion of the European Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including Attorney Costs and amounts payable under Article III,
but excluding amounts relating to Bank Products), ratably among them in
proportion to the amounts described in this clause Second payable to them;
     Third, to payment of that portion of the European Obligations constituting
accrued and unpaid interest and principal on the European Swingline Loans
payable to the Administrative Agent;
     Fourth, to payment of that portion of the European Obligations constituting
accrued and unpaid interest on the European Borrower Loans, L/C Borrowings with
respect to European Letters of Credit and other European Obligations (excluding
amounts relating to Bank Products), ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;
     Fifth, to payment of that portion of the European Obligations constituting
unpaid principal of the European Borrower Loans, L/C Borrowings with respect to
European Letters of Credit, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

113



--------------------------------------------------------------------------------



 



     Sixth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of European Letters of Credit;
     Seventh, to payment of all other European Obligations other than Bank
Product Debt and Obligations due and owing to Defaulting Lenders; and
     Eighth, to payment of Bank Product Debt constituting European Obligations
other than Obligations due and owing to Defaulting Lenders;
     Ninth, to payment of any other European Obligations due and owing to
Defaulting Lenders; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the European Borrower or as otherwise required by
Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of European Letters of Credit pursuant to clause Sixth
above shall be applied to satisfy drawings under such European Letters of Credit
as they occur. If any amount remains on deposit as Cash Collateral after all
European Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other European Obligations, if any, in
the order set forth above. Amounts distributed with respect to any Bank Product
Debt shall be the actual amount of Bank Product Debt most recently reported in
writing to the Administrative Agent.
     (c) Application of Payments. Notwithstanding anything to the contrary set
forth in any of the Loan Documents, (i) all payments by or on behalf of the
European Borrower shall be applied only to the European Obligations, (ii) all
payments on behalf of a US Borrower or US Guarantor shall be applied first to US
Obligations then due until paid in full (except as otherwise provided herein),
(iii) all payments in respect of the European Obligations shall be applied first
to European Obligations denominated in the same currency as the payments
received; provided that payments and collections received in any currency other
than the currency in which any outstanding Obligations are denominated will be
accepted and/or applied at the discretion of the Administrative Agent, in the
event that the Administrative Agent elects to accept and apply such amounts when
there are no Obligations (other than Letter of Credit Obligations or other
contingent Obligations) then outstanding in the same currency, the
Administrative Agent shall convert such currency received to the currency in
which the Obligations are denominated at the Spot Rate on such date (regardless
of whether such rate is the best available rate) and in such event, Borrowers
shall pay the costs of such conversion (or the Administrative Agent may, at its
option, charge such costs to the loan account of any Borrower maintained by the
Administrative Agent) and (iv) to the extent any Borrower or Guarantor, directly
or indirectly, uses any proceeds of the applicable Loans or L/C Obligations to
acquire rights in or the use of any Collateral or to repay any Indebtedness used
to acquire rights in or the use of any Collateral, payments in respect of the
Obligations shall be deemed applied first to the Obligations arising from Loans
and L/C Obligations that were not used for such purposes and second to the
Obligations arising from Loans and L/C Obligations the proceeds of which were
used to acquire rights in or the use of any Collateral in the chronological
order in which such Borrower acquired such rights in or the use of

114



--------------------------------------------------------------------------------



 



such Collateral. For purposes of this Section 8.03, “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto (in particular, to act as a pledge administrator for the purposes of any
security governed under US Law or any other jurisdiction). The provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Each
of Bank of America and its Affiliates may accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, provide Bank Products
to, act as trustee under indentures of, serve as financial or other advisor to,
and generally engage in any kind of business with, the Loan Parties and their
Affiliates, as if Bank of America were any other bank, without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the other Lenders. In their individual capacity, Bank
of America and its Affiliates may receive information regarding the Loan
Parties, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Lender agrees that Bank of
America and its Affiliates shall be under no obligation to provide such
information to the Lenders, if acquired in such individual capacity and not as
Administrative Agent hereunder.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in

115



--------------------------------------------------------------------------------



 



writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

116



--------------------------------------------------------------------------------



 



     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations

117



--------------------------------------------------------------------------------



 



hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit having the same terms (other than pricing not
specified in Section 2.03(i)), including face amount as, and, in substitution
for, the Letters of Credit, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall

118



--------------------------------------------------------------------------------



 



consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold, transferred or to be
transferred or otherwise disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
     Notwithstanding the foregoing, the Administrative Agent is not authorized
to release Collateral with a book value greater than $10,000,000 during any
calendar year, except as currently contemplated by the Loan Documents, without
the prior written consent of all Lenders (except any Defaulting Lender). Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of Property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

119



--------------------------------------------------------------------------------



 



     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) by any Borrower hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable by any Borrower hereunder
or under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Rate that would result in a reduction of any interest
rate on any Loan or any fee payable hereunder without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate;
     (e) change Section 2.12 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (g) release all or substantially all Guarantors from the Guaranty without
the written consent of each Lender;
     (h) release all or substantially all of the Collateral without the written
consent of each Lender;
     (i) amend the definition of “Borrowing Base” (or the defined terms used in
such definition) in a manner which would have the effect of increasing the
amount in which the Borrowers are entitled to borrow without the written consent
of the Super-Majority Lenders;
     (j) amend the US Dollar amounts set forth in clauses (a)(i) and (b) of the
definition of “Cash Dominion Trigger Period” without the written consent of the
Super-Majority Lenders; and, provided further, that (i) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lenders required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iii) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iv) the Fee Letter may be

120



--------------------------------------------------------------------------------



 



amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

121



--------------------------------------------------------------------------------



 



intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrowers, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent
and the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrowers, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrowers shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

122



--------------------------------------------------------------------------------



 



     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all Extraordinary Expenses, (iii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iv) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates in the administration of and actions
relating to any Collateral contemplated in the Loan Documents and transactions
contemplated thereby, including any actions taken to perfect or maintain
priority of Administrative Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; (v) subject to the limits
of Section 6.10(c), all reasonable costs and expenses incurred by the
Administrative Agent and its Affiliates for each inspection, audit or appraisal
with respect to any Loan Party or Collateral, whether prepared by Administrative
Agent’s personnel or a third party, and (vi) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. All legal,
accounting and consulting fees shall be charged to the Borrowers by the
Administrative Agent’s professionals at their full hourly rates, regardless of
any reduced or alternative fee billing arrangements that the Administrative
Agent, any Lender or any of their Affiliates may have with such professionals
with respect to this or any other transaction that are paid directly by the
Administrative Agent, any Lender or any of their Affiliates. If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Rate should have applied
to a period than was actually applied, then the proper margin shall be applied
retroactively and Borrowers shall immediately pay to Administrative Agent, for
the Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid. All amounts payable by Borrowers under this Section
shall be due on demand.

123



--------------------------------------------------------------------------------



 



     (b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any other Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any Property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party have obtained a final
and nonappealable judgment in its or their favor on such claim as determined by
a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

124



--------------------------------------------------------------------------------



 



     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section, or
(iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement,

125



--------------------------------------------------------------------------------



 



expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower Agent otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (iii) any assignment of a Commitment must be approved by the Administrative
Agent and the L/C Issuer unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with the Assignment
Fee in the amount, if any, required as set forth in Schedule 10.06, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and

126



--------------------------------------------------------------------------------



 



obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrowers (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers, the Lenders and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also

127



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (A) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive

128



--------------------------------------------------------------------------------



 



the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (1) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee in the amount of
$2,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (2) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
     (i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
45 days’ notice to the Borrowers and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrowers shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer, unless the Borrowers,
after the exercise of commercially reasonable efforts (which the Borrowers
acknowledge may entail the payment of fees and expenses to such successor L/C
Issuer in amounts greater than those then payable to Bank of America, provided
that such fees shall be customary and reasonable and not include a transition
fee), shall have failed to procure a successor L/C Issuer, in which event Bank
of America shall remain L/C Issuer hereunder pending the accession of a
successor L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit having the same terms (other than pricing not specified in
Section 2.03(i)), including face amount as, and, in substitution for, the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality.
     (a) Each of the Administrative Agent, the Lenders and the L/C Issuer agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to

129



--------------------------------------------------------------------------------



 



any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any Bank Product, (vii) with the consent of
the Borrowers or (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers.
     (b) For purposes of this Section, “Information” means all information
received from any Borrower or any Subsidiary relating to any Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Borrower or any
Subsidiary, provided that, in the case of information received from any Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     (c) Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (i) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be,
(ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
     10.08 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers or any other Loan Party against any and all of the obligations
of the Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, however, that none of the Lenders, L/C Issuer or any of
their respective Affiliates may offset amounts owed by it to the European
Borrower or deposits of the European Borrower held by it against amounts owed to
such Person by the US Loan Parties (except in respect of the US Loan Parties’
guaranties of the European Obligations). The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of set-off) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer

130



--------------------------------------------------------------------------------



 



agrees to notify the Borrowers and the Administrative Agent promptly after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which

131



--------------------------------------------------------------------------------



 



comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     10.14 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender fails
to give its consent to any amendment, waiver or action for which consent of all
Lenders, each Lender affected thereby or other similar formulation was required
and Required Lenders consented, or if any other circumstance exists hereunder
that gives the Borrowers the right to replace a Lender as a party hereto, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrowers shall have paid to the Administrative Agent the
Assignment Fee;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     10.15 European Borrower Service of Process. The European Borrower hereby
irrevocably appoints Corporation Service Company its authorized agent to accept
and acknowledge service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in this Article X and consents to
process being served in any such suit, action or proceeding upon Corporation
Service Company in any manner or by the mailing of a copy thereof by registered
or certified mail, postage prepaid, return receipt requested, to the Company’s
address referred to in Section 10.2. The European Borrower agrees that such
service (a) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (b) shall, to the fullest extent
permitted by law, be taken and held to be valid personal service upon and
personal delivery to it. Nothing in this Section 10.15 shall affect the right of
any Lender to serve process in any manner permitted by Law or limit the

132



--------------------------------------------------------------------------------



 



right of any Lender to bring proceedings against any Loan Party in any court of
any jurisdiction or jurisdictions.
     10.16 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE, SUBJECT TO SUCH OTHER FORM OF NOTICE AS MAY BE REQUIRED
UNDER APPLICABLE LAW WITH RESPECT TO THE EUROPEAN BORROWER.
     10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.18 Time of the Essence. Time is of the essence of the Loan Documents.
     10.19 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior,

133



--------------------------------------------------------------------------------



 



contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.
     10.20 Joint and Several Liability of US Borrowers.
     (a) The liability of the US Borrowers for all amounts due to the
Administrative Agent or any Lender under this Agreement shall be joint and
several regardless of which US Borrower actually receives Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which the Administrative Agent or such Lender accounts for such Loans
or other extensions of credit on its books and records. Each US Borrower’s
Obligations with respect to Loans made to it, and each US Borrower’s Obligations
arising as a result of the joint and several liability of the US Borrowers
hereunder, with respect to Loans made to the other US Borrower hereunder, shall
be separate and distinct obligations, but all such Obligations shall be primary
obligations of each US Borrower.
     (b) Each US Borrower’s Obligations arising as a result of the joint and
several liability of the US Borrowers hereunder with respect to Loans or other
extensions of credit made to the other US Borrower hereunder shall, to the
fullest extent permitted by law, be unconditional irrespective of (1) the
validity or enforceability, avoidance or subordination of the Obligations of
such other US Borrower or of any promissory note or other document evidencing
all or any part of the Obligations of such other US Borrower, (2) the absence of
any attempt to collect the Obligations from such other US Borrower, any other
guarantor, or any other security therefor, or the absence of any other action to
enforce the same, (3) the waiver, consent, extension, forbearance or granting of
any indulgence by the Administrative Agent or any Lender with respect to any
provision of any instrument evidencing the Obligations of such other US
Borrower, or any part thereof, or any other agreement now or hereafter executed
by such other US Borrower and delivered to the Administrative Agent or any
Lender, (4) the failure by the Administrative Agent or any Lender to take any
steps to perfect and maintain its security interest in, or to preserve its
rights to, any security or collateral for the Obligations of such other US
Borrower, (5) the Administrative Agent’s or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (6) any borrowing or grant of a
security interest by such other US Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (7) the disallowance of all or any portion
of the Administrative Agent’s or any Lender’s claim(s) for the repayment of the
Obligations of such other US Borrower under Section 502 of the Bankruptcy Code,
or (8) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of such other US Borrower. With respect
to each US Borrower’s Obligations arising as a result of the joint and several
liability of the US Borrowers hereunder with respect to Loans or other
extensions of credit made to any of the other US Borrowers hereunder, such US
Borrower waives, until the Obligations shall have been paid in full and the
Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent or any Lender now or
may hereafter have against any US Borrower, any endorser or any guarantor of all
or any part of the Obligations, and any benefit of, and any right to participate
in, any security or collateral given to the Administrative Agent or any Lender
to secure payment of the Obligations or any other liability of the US Borrowers
to the Administrative Agent or any Lender.

134



--------------------------------------------------------------------------------



 



     (c) Upon any Event of Default, the Administrative Agent may proceed
directly and at once, without notice, against either US Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other US Borrower or any other Person, or against any
security or collateral for the Obligations. Each US Borrower consents and agrees
that the Administrative Agent shall be under no obligation to marshal any assets
in favor of such US Borrower or against or in payment of any or all of the
Obligations.
     10.21 Contribution and Indemnification between the US Borrowers. Each US
Borrower is obligated to repay the Obligations as joint and several obligor
under this Agreement. To the extent that a US Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to the other US Borrower hereunder or other Obligations
incurred directly and primarily by the other US Borrower (an “Accommodation
Payment”), then the US Borrower making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, the
other US Borrower in an amount, for such other US Borrower, equal to a fraction
of such Accommodation Payment, the numerator of which fraction is such other US
Borrower’s “Allocable Amount” (as defined below) and the denominator of which is
the sum of the Allocable Amounts of both of the US Borrowers. As of any date of
determination, the “Allocable Amount” of each US Borrower shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such US Borrower hereunder without (a) rendering such US Borrower
“insolvent” within the meaning of Section 101(32) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (the “UFTA”) or Section 271 of
the New York Uniform Fraudulent Conveyance Act (the “UFCA”), (b) leaving such US
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Sections 274 and
275 of the UFCA, or (c) leaving such US Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 275 of the UFCA. All rights and claims of contributions,
indemnification and reimbursement under this section shall be subordinate in
right of payment to the prior payment in full of the Obligations. The provisions
of this section shall, to the extent expressly inconsistent with any provision
in any Loan Document, supersede such inconsistent provision.
     10.22 Appointment of Borrower Agent as Agent for Requesting Loans and
Receipts of Loans and Statements. Each Borrower hereby designates Imation
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, preparation and
delivery of Borrowing Base and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, L/C Issuer or any Lender.
Borrower Agent hereby accepts such appointment. The Administrative Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by Borrower Agent on behalf of either Borrower. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to
Borrower Agent on behalf of such Borrower. Each of the Administrative Agent, L/C
Issuer and the Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Borrower agrees that

135



--------------------------------------------------------------------------------



 



any notice, election, communication, representation, agreement or undertaking
made on its behalf by Borrower Agent shall be binding upon and enforceable
against it.
     10.23 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.
     10.24 Binding Effect; Amendment and Restatement of Existing Credit
Agreement; Further Assurances. This Agreement shall become effective at such
time, on or after the Closing Date, that the conditions precedent set forth in
Section 4.01 have been satisfied and when it shall have been executed by the
Borrowers and the Administrative Agent, and the Administrative Agent shall
receive copies hereof (telecopied or otherwise) which, when taken together, bear
the signatures of each Lender (including the L/C Issuer), and thereafter this
Agreement shall be binding upon and inure to the benefit of each Borrower, each
Lender (including the L/C Issuer) and the Administrative Agent, together with
their respective successors and assigns. Each Borrower agrees, upon the request
of the Administrative Agent and/or the Required Lenders, to promptly take such
actions, as reasonably requested, as are appropriate to carry out the intent of
this Agreement and the other Loan Documents, including, but not limited to, such
actions as are reasonably necessary to ensure that the Administrative Agent, for
its own benefit and the ratable benefit of Lenders, have a perfected security
interest in all collateral securing the Obligations, subject to no Liens other
than Permitted Liens. This Agreement amends and restates the Existing Credit
Agreement and is not intended to be or operate as a novation or an accord and
satisfaction of the Existing Credit Agreement or the Obligations evidenced or
secured thereby or provided for thereunder.
     10.25 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender,

136



--------------------------------------------------------------------------------



 



as the case may be, agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law).
     10.26 Confirmation of Share Charge. Imation confirms and acknowledges to
each Secured Party that, notwithstanding the amendment and restatement of the
Existing Credit Agreement, the Share Charge dated June 3, 2009 between Imation
as Chargor and the Administrative Agent in respect of shares in Imation Ireland
Limited remains in full force and effect to secure the Obligations as amended,
restated and extended by this Agreement.
     10.27 Waiver. Pursuant to Section 4.3 of that certain Security and Pledge
Agreement dated as of June 3, 2009 and executed by the US Borrowers and certain
of their respective Subsidiaries in favor of the Administrative Agent and the
Lenders (the “Existing Security and Pledge Agreement”), Imation was required to
give prior written notice to the Administrative Agent of the closure of any
Deposit Account (other than Excluded Deposit Accounts) described on Schedule
3.10 to such Existing Security and Pledge Agreement. By their execution hereof,
the Lenders hereby waive any Event of Default under the Existing Credit
Agreement that may have resulted from Imation’s failure to provide such prior
written notice of the closure of the deposit accounts. The waiver set forth
herein (a) is expressly limited to the transactions described in this Section
10.27, (b) is a limited one-time waiver and (c) shall not obligate the Lenders
to grant any additional or future waiver caused by a violation of any provision
of the Existing Security and Pledge Agreement, the Existing Credit Agreement or
the other Loan Documents (as such term is defined in the Existing Credit
Agreement).
[Signature Pages Follow]

137



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            IMATION CORP., as a US Borrower
      By:   /s/ Paul R. Zeller         Name:   Paul R. Zeller        Title:  
Senior Vice President and Chief Financial Officer     

            IMATION ENTERPRISES CORP., as a US Borrower
      By:   /s/ Paul R. Zeller         Name:   Paul R. Zeller       Title:  
Senior Vice President and Chief Financial Officer     

            IMATION EUROPE B.V., as the European Borrower
      By:   /s/ John L. Sullivan         Name:   John L. Sullivan       
Title:   Managing Director     

[Amended and Restated Credit Amendment — Imation]



 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Jason Riley         Name:   Jason Riley        Title:   Senior
Vice President     

            BANK OF AMERICA, N.A., as L/C Issuer and as a Lender
      By:   /s/ Jason Riley         Name:   Jason Riley        Title:   Senior
Vice President     

[Amended and Restated Credit Amendment — Imation]



 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ David A. Lehner         Name:   David A. Lehner        Title:  
Vice President     

[Amended and Restated Credit Amendment — Imation]



 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

     [Amended and Restated Credit Amendment — Imation]



 



--------------------------------------------------------------------------------



 



            US BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Gaylen J. Frazier         Name:   Gaylen J. Frazier       
Title:   A.V.P.     

     [Amended and Restated Credit Amendment — Imation]



 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Brian Buck         Name:   Brian Buck        Title:   Director 
   

[Amended and Restated Credit Amendment — Imation]



 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Gary S. Losey         Name:   Gary S. Losey        Title:   Vice
President — Corporate Banking     

[Amended and Restated Credit Amendment — Imation]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(d)
APPLICABLE DESIGNEES

              Applicable Designee Lender of Record   Lender to US Borrowers  
Lender to European Borrower
Bank of America, N.A.
  See Lender of Record   Bank of America, N.A. (London Branch)
 
      5 CANADA SQUARE
Address:
      LONDON
135 South LaSalle Street, Fourth Floor
      E14 5AQ
Chicago, Illinois 60603
      UNITED KINGDOM
 
       
JPMorgan Chase Bank, N.A.
  See Lender of Record   JP Morgan Chase Bank, N.A., London Branch
 
      125 London Wall
Address:
      London EC2Y 5AJ
10 South Dearborn
       
Chicago, IL 60603-3403
       
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  See Lender of Record   See Lender of Record
 
       
Address:
       
1251 Avenue of the Americas, 12th Floor
       
New York, NY 10020-1104
       
 
       
US Bank National Association
  See Lender of Record   See Lender of Record
 
       
Address:
       
800 Nicollet Mall
       
Minneapolis, MN 55402
       





--------------------------------------------------------------------------------



 



              Applicable Designee Lender of Record   Lender to US Borrowers  
Lender to European Borrower
Wells Fargo Bank, National Association
  See Lender of Record   See Lender of Record
 
       
Address:
       
90 S. 7th Street
       
Mail Code: N9305-077
       
Minneapolis, MN 55402
       
 
       
Fifth Third Bank
  See Lender of Record   See Lender of Record
 
       
Address:
       
38 Fountain Square Plaza
       
Mail Drop 109046
       
Cincinnati, OH 45202
       

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(e)
EXISTING LETTERS OF CREDIT

                                      Outstanding                   Fronted By:
  L/C Number   Amount   Beneficiary   Expiration     Evergreen   Notes
Bank of America
  **   $380,000   Sentry Insurance A Mutual Company     09/30/10     Yes   Work
Comp
Bank of America
  **   $786,800   Liberty Mutual Insurance Company     08/31/10     Yes   Work
Comp
Bank of America
  **   $375,000   St. Paul Fire and Marine Insurance Co.     07/31/10     Yes  
GL, Work Comp
Bank of America
  **   $128,887   The Travelers Indemnity Co.     08/12/10     Yes   GL
Outstanding Trade LC Balance
                           
Bank of America
  **   $747,375   Chen Zhou Hualu Digital Technology Co. Ltd.     09/14/10    
No   Import; Imation purchases Memorex branded models of Blu-Ray players
Bank of America
  **   $428,250   Chen Zhou Hualu Digital Technology Co. Ltd.     10/06/10    
No   Import; Imation purchases Memorex branded models of Blu-Ray players

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.





--------------------------------------------------------------------------------



 



SCHEDULE 1.01(f)
EUROPEAN SECURITY AND PLEDGE AGREEMENTS
1. Dutch Notarial Deed of Pledge of Receivables (Undisclosed)
2. Dutch Notarial Deed of Pledge of Shares
3. Dutch Disclosed Pledge of Bank Account
4. Dutch Deed of Pledge of (Future) Inventory, Future IP Rights and (Future)
Stock
5. German Security Transfer Agreement Regarding Inventory and Equipment
6. UK Charge Over Deposit Accounts
7. Luxembourg Share Pledge Agreement





--------------------------------------------------------------------------------



 



SCHEDULE 1.01(m)
MANDATORY COST FORMULA

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.   3.   The Additional Cost Rate for any
Lender lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.   4.   The Additional Cost Rate for any
Lender lending from a Lending Office in the United Kingdom will be calculated by
the Administrative Agent as follows:

  (a)   in relation to any Loan in Sterling:

         
 
  AB+C(B-D)+E x 0.01   per cent per annum
 
  100 — (A+C)   
 
     

  (b)   in relation to any Loan in any currency other than Sterling:

             
 
  E x 0.01   per cent per annum
 
  300   
 
         





--------------------------------------------------------------------------------



 



Where:

  “A”    is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”    is the percentage rate of
interest (excluding the Applicable Rate, the Mandatory Cost and any interest
charged on overdue amounts pursuant to the first sentence of Section 2.08(b)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.     “C”    is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.     “D”    is the percentage rate per annum
payable by the Bank of England to the Administrative Agent on interest bearing
Special Deposits.     “E”    is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

6



--------------------------------------------------------------------------------



 



7.   If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.   8.   Each Lender
shall supply any information required by the Administrative Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.   10.   The Administrative Agent shall have
no liability to any Person if such determination results in an Additional Cost
Rate which over- or under-compensates any Lender and shall be entitled to assume
that the information provided by any Lender pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.   11.   The Administrative Agent
shall distribute the additional amounts received as a result of the Mandatory
Cost to the Lenders on the basis of the Additional Cost Rate for each Lender
based on the information provided by each Lender pursuant to paragraphs 3, 7 and
8 above.   12.   Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.   13.   The Administrative Agent
may from time to time, after consultation with the Company and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any

7



--------------------------------------------------------------------------------



 



    requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

8



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND PRO RATA SHARES

                  Lender   Commitment     Pro Rata Share  
Bank of America, N.A.
  $ 58,461,538.45       29.23076923 %
Wells Fargo Bank, National Association
  $ 30,769,230.77       15.38461539 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 30,769,230.77       15.38461539 %
Fifth Third Bank
  $ 30,769,230.77       15.38461539 %
JPMorgan Chase Bank, N.A.
  $ 24,615,384.62       12.30769231 %
U.S. Bank National Association
  $ 24,615,384.62       12.30769231 %
Total
  $ 200,000,000.00       100 %





--------------------------------------------------------------------------------



 



SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
Material Indebtedness
None.
Other Material Liabilities
None.





--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
None.





--------------------------------------------------------------------------------



 



SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None.





--------------------------------------------------------------------------------



 



SCHEDULE 5.12
ERISA MATTERS
There was an ERISA Event, a Reportable Event, in 2010 due to the reduction of
the number of active participants in the Borrowers’ Pension Plan. As a result of
the reduction of the number of active participants, the Borrowers have already
vested the accounts of all, or almost all, the affected Pension Plan
participants. The Reportable Event is only an informational filing with the PBGC
and this ERISA Event has not resulted in, and is not reasonably expected to
result in, liability of the Borrowers under Title IV of ERISA to the Pension
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount.





--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
Part A – Borrowers, Subsidiaries and Acquisitions

              Jurisdiction   Holder(s)     of   of Name   Organization   Equity
Interests
Imation Corp.
  Delaware   Widely held
Imation Enterprises Corp.
  Delaware   Imation Corp.
Imation Latin America Corp.
  Delaware   Imation Enterprises Corp.
Imation Funding Corp.
  Delaware   Imation Corp.
Memorex Products, Inc.
  California   Imation Corp.
Imation Government Corp.
  Delaware   Imation Corp.
Imation Mercosur Trading S.A.
  Uruguay   Imation Latin America Corp.
Imation Electronics Mexico S.A. de C.V.
  Mexico   Imation Corp. Imation Enterprises Corp.
Imation Latin America Marketing S.A.
  Panama   Imation Latin America Corp.
Imation do Brasil Ltda.
  Brazil   Imation Latin America Corp. Imation Latin America Marketing S.A.
Imation Chile S.A.
  Chile   Imation Latin America Corp.
Imation Mexico S.A. de C.V.
  Mexico   Imation Latin America Corp. Imation Latin America Marketing S.A.
IMN Data Storage LLC
  Delaware   Imation Corp.
IMN Data Storage Holdings CV
  Netherlands   Imation Corp. IMN Data Storage LLC
Imation Argentina S.A.
  Argentina   Imation Corp. Imation Enterprises Corp.
Imation Colombia S.A.
  Colombia   Imation Corp. Imation Enterprises Corp. Imation Funding Corp.
Imation Canada Inc.
  Canada   Imation Corp.
Imation (Thailand) Ltd.
  Thailand   Imation Corp. Imation Enterprises Corp. Imation Asia Pacific Pte.
Ltd.
Imation Holdings Pte Ltd.
  Singapore   Imation Corp.
Imation Asia Pacific Pte Ltd.
  Singapore   Imation Holdings Pte Ltd.
Imation ANZ Pty Ltd.
  Australia   Imation Asia Pacific Pte Ltd.

 



--------------------------------------------------------------------------------



 



              Jurisdiction   Holder(s)     of   of Name   Organization   Equity
Interests
TDK (Australia) Pty Ltd.
  Australia   Imation ANZ Pty Ltd.
Imation (Shanghai) Co. Ltd.
  China   Imation Asia Pacific Pte Ltd.
Imation (Guangzhou) International Co. Ltd.
  China   Imation Asia Pacific Pte Ltd.
Imation Information Technology (Beijing) Ltd.
  China   Imation Asia Pacific Pte Ltd.
Imation Hong Kong Ltd.
  Hong Kong   Imation Asia Pacific Pte Ltd.
Imation India Private Ltd.
  India   Imation Asia Pacific Pte Ltd.
Imation Corporation Japan
  Japan   Imation Asia Pacific Pte Ltd.
Imation Korea, Inc.
  Korea   Imation Asia Pacific Pte Ltd.
Imation (Malaysia) SDN.BHD.
  Malaysia   Imation Asia Pacific Pte Ltd.
Imation Singapore Pte. Ltd.
  Singapore   Imation Asia Pacific Pte Ltd.
Imation Taiwan Ltd.
  Taiwan   Imation Asia Pacific Pte Ltd.
Memorex Products (Taiwan) Inc.
  Taiwan   Imation Asia Pacific Pte Ltd.
Imation Europe B.V.
  Netherlands   Imation Corp.
Imation France S.A.
  France   Imation Europe B.V.
Imation Deutschland GmbH
  Germany   Imation Europe B.V.
Imation S.r.l.
  Italy   Imation Europe B.V. TME GmbH
Imation Iberia, S.A.
  Spain   Imation Europe B.V.
Imation Middle East FZE
  U.A.E.   Imation Europe B.V.
Imation U.K. Limited
  United Kingdom   Imation Europe B.V.
TME GmbH
  Germany   Imation Europe B.V.
Imation Polska Sp z.o.o.
  Poland   Imation Corp.
Imation Ireland Limited
  Ireland   Imation Corp.
Global Data Media FZ-LLC
  U.A.E.   Imation Corp. Moser Baer India, Ltd.
Glyphics Media, Inc.*
  New York   Global Data Media FZ-LLC
MBI International FZ-LLC
  U.A.E.   Global Data Media FZ-LLC
MBI International Services Private Ltd.
  India   MBI International FZ-LLC
MBII India Marketing Private Ltd.
  India   MBI International FZ-LLC
Memorex Products Europe Ltd.
  United Kingdom   Imation Corp.
Memorex France S.A.
  France   Memorex Products Europe Ltd.

 

*   To be dissolved.

Note: Global Data Media FZ-LLC and its subsidiaries are joint ventures.

15



--------------------------------------------------------------------------------



 



Authorized and Issued Equity Interests

              Loan Party/Pledged Foreign Subsidiary   Authorized Issued
Imation Corp.
  125,000,000†   38,170,554‡
Imation Enterprises Corp.
  1,000   1,000
Imation Funding Corp.
  1,000   100
Imation Latin America Corp.
  100   100
Memorex Products, Inc.
  10,000   200
IMN Data Storage LLC
  N/A   N/A
Imation Electronics México S.A. de C.V.
  296,325   296,325
Imation Canada Inc.
  Unlimited   316,476.513
Imation Holdings Pte Ltd.
  34,400,048   34,400,048
Imation Ireland Limited
  1,000,002   250,000
Imation México S.A. de C.V.
  5,913,628   5,913,628
IMN Data Storage Holdings CV
  1,000   205
Imation Europe B.V.
  N/A   N/A
Imation do Brasil Ltda.
  N/A   N/A
Imation Polska Sp z.o.o.
  1,500,000   13,748
Imation Government Corp.
  1,000   100

 

†   As of April 1, 2010   ‡   As of April 1, 2010

16



--------------------------------------------------------------------------------



 



     Acquisitions
On June 30, 2008, Imation Corp. acquired substantially all of the assets of
Xtreme Accessories, LLC (XtremeMac), a Florida-based product design and
marketing firm focused on consumer electronic products and accessories.
On July 31, 2007, Imation Corp. completed the acquisition of substantially all
of the assets relating to the marketing, distribution, sales, customer service
and support of removable recording media products, accessory products and
ancillary products under the TDK Life on Record brand name (TDK Recording
Media), from TDK Corporation, a Japanese corporation (TDK), pursuant to an
acquisition agreement dated April 19, 2007, between Imation and TDK (the TDK
Acquisition Agreement). As provided in the TDK Acquisition Agreement, Imation
Corp. acquired substantially all of the assets of the TDK Recording Media
operations, including the assets or capital stock of certain of TDK’s operating
subsidiaries engaged in the TDK Recording Media operations, and use of the TDK
Life on Record brand name for current and future recording media products
including magnetic tape, optical media, flash media and accessories.
On July 9, 2007, Imation Corp. completed the acquisition of certain assets of
Memcorp, Inc., a Florida corporation, and Memcorp Asia Limited, a corporation
organized under the laws of Hong Kong (together Memcorp, subsidiaries of Hopper
Radio of Florida, Inc., a Florida corporation), pursuant to an asset purchase
agreement dated as of May 7, 2007 (the Memcorp Purchase Agreement). As provided
in the Memcorp Purchase Agreement, we acquired the assets of Memcorp used in or
relating to the sourcing and sale of consumer electronic products, principally
sold under the Memorex brand name, including inventories, equipment and other
tangible personal property and intellectual property. The acquisition also
included existing brand licensing agreements, including Memcorp’s agreement with
MTV Networks, a division of Viacom International, to design and distribute
consumer electronics under certain Nickelodeon character-based properties and
the NPower brand.
On April 28, 2006, Imation Corp. closed on the acquisition of substantially all
of the assets of Memorex International Inc., including the capital stock of its
operating subsidiaries engaged in the business of the design, development,
sourcing, marketing, distribution and sale of hardware, media and accessories
used for the storage of electronic data under the Memorex brand name.
Part B – Rights Agreements
- Rights Agreement between Imation and The Bank of New York, as Rights Agent,
dated as of June 21, 2006, as amended by the First Amendment to Rights
Agreement, dated as of July 30, 2007.

17



--------------------------------------------------------------------------------



 



Part C — Other Equity Interests of Borrowers

          Loan Party   Equity Investment   Percentage Interest
Imation Corp.
  O-Mass (Subsidiary of Tandberg Storage ASA), Norway   < 10.0%
 
       
Imation Corp.
  Inphase Technologies, Inc., Delaware   < 10.0%
 
       
Imation Corp.
  Exabyte Corporation, Delaware   11.1%
 
       
Imation Corp.
  21VC Fund II, LP, Delaware   5%
 
       
Imation Corp.
  Hummer Winblad Venture Partners II, LP, Delaware   5%

18



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
RESTRICTIVE AGREEMENTS
None.

19



--------------------------------------------------------------------------------



 



SCHEDULE 5.17
INTELLECTUAL PROPERTY
Intellectual Property Rights
None.
Intellectual Property Claims
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.20
LABOR MATTERS

1.   Mexico has labor unions pursuant to legal requirements.   2.   Certain
employees in Europe belong to labor unions and there may be collective
bargaining agreements (negotiated industry wide) that apply in Europe. In
addition, the company is required to have works councils in certain locations in
Europe which must be consulted regarding various actions by the business.   3.  
Certain employees in Japan belong to a labor organization and the Borrowers are
bound to comply with that collective bargaining agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.23

          Name and Address of Bank   Account No.   Purpose
Bank of America
  **   Collection Account
Bank of America Plaza
  Imation Enterprises Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Collection Account
Bank of America Plaza
  Imation Enterprises Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Collection Account - Lockbox
Bank of America Plaza
  Imation Government Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Collection Account -Lockbox
Bank of America Plaza
  Imation Enterprises Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Collection Account - Lockbox
Bank of America Plaza
  Imation Enterprises Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Collection Account
Bank of America Plaza
  Imation Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Collection Account
Bank of America Plaza
  Imation Latin America Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Transfer - Payables
Bank of America Plaza
  Imation Latin America Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



          Name and Address of Bank   Account No.   Purpose
Bank of America
  **   Transfer - Tax payments
Bank of America Plaza
  Imation Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Disbursement Account
Bank of America Plaza
  Imation Enterprises Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Transfer – Parent
Bank of America Plaza
  Imation Corp.   Concentration Account
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Transfer - Payables
Bank of America Plaza
  Imation Enterprises Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   Disbursement Account
Bank of America Plaza
  Imation Corp.    
901 Main St., 7th Floor
Dallas, TX 75202
       
 
       
Bank of America
  **   CAD Collection Account
200 Front Street West
  Memorex Products, Inc.    
Toronto, ON M5V 3L2
Canada
       
 
       
Bank of America
  **   CAD Collection Account
5 Canada Square
  Imation Enterprises Corp.    
London E14 5AQ
United Kingdom
       
 
       
Citibank
  **   Transfer
233 S. Wacker Drive, 86th Floor
  Imation Enterprises Corp.    
Chicago, IL 60606
       
 
       
Harris Bank
  **   Disbursement Account
111 Monroe Street, 9 West
  Imation Enterprises Corp.    
Chicago, IL 60603
       

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



          Name and Address of Bank   Account No.   Purpose
US Bank
  **   Transfer - Payroll
800 Nicollet Mall
  Imation Corp.    
Minneapolis, MN 55402
       
 
       
Citibank International plc
  **   Disbursement Account
Schiphol Boulevard 257
  Imation Europe B.V.   Closure in process
WTC Building, Tower D, Floor 8
1118 BH Luchthaven Schiphol
The Netherlands
       
 
       
Citibank International plc
  **   Collection Account
Schiphol Boulevard 257
  Imation Europe B.V.    
WTC Building, Tower D, Floor 8
1118 BH Luchthaven Schiphol
The Netherlands
       
 
       
ABN AMRO
  **   Cash Collateral
Marktplein,
  Imation Europe B.V.    
Postbus 11 2130 AA Hoofddorp
The Netherlands
       
 
       
ABN AMRO
  **   Cash Collateral
Marktplein,
  Imation Europe B.V.    
Postbus 11 2130 AA Hoofddorp
The Netherlands
       
 
       
Citibank International plc
  **   Disbursement Account
Schiphol Boulevard 257
  Imation Europe B.V.    
WTC Building, Tower D, Floor 8
1118 BH Luchthaven Schiphol
The Netherlands
       
 
       
Citibank Aktiengesellschaft,
  **   Collection Account
Reuterweg 16
  Imation Europe B.V.    
60323 Frankfurt/ Main
Germany
       
 
       
Citibank International plc
  **   Collection Account
1-5 rue Paul Cezabbe
  Imation Europe B.V.    
75008 Paris
France
       
 
       

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



          Name and Address of Bank   Account No.   Purpose
Citibank
  **   Disbursement Account
16 Foro Buonaparte
  Imation Europe B.V.    
20121 Milan
Italy
       
 
       
Citibank International plc
  **   Only tax purposes/
Norway Branch
  Imation Europe B.V.   requirements
8-10 Tordenskjolds Gaten
      - no movements
Oslo
Norway
       
 
       
Citibank New York
  **   Used for MBI payments
 
  Imation Europe B.V.   Closure in process
 
       
Bank Handlowy W Warszawie SA
  **   Collection/ Disbursement
16, Senatoriska
  Imation Europe B.V.   Account
Warszawa 00-923
Poland
       
 
       
Bank Handlowy W Warszawie SA
  **   Collection/ Disbursement
16, Senatoriska
  Imation Europe B.V.   Account
Warszawa 00-923
Poland
       
 
       
Citibank International PLC Sucursal en
  **   Collection Account
Espana/ Avenida de Europa, 19 - Plabta
  Imation Europe B.V.    
Baja/ Parque Empresarial “LA MORELEJA”/
28108 Alcobenidas (Madrid)
       
 
       
Citibank
  **   Header/ Disbursement Account
Citibank House, 336 Strand,
  Imation Europe B.V.    
London, WC2R 1HB
Great Britain
       
 
       
Citibank
  **   Collection Account
Citibank House, 336 Strand,
  Imation Europe B.V.    
London,WC2R 1HB
Great Britain
       
 
       
Citibank
  **   Collection Account
Citibank House, 336 Strand,
  Imation Europe B.V.    
London, WC2R 1HB
Great Britain
       

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



          Name and Address of Bank   Account No.   Purpose
Citibank
  **   Collection Account
Citibank House, 336 Strand, London,
  Imation Europe B.V.    
WC2R 1HB
Great Britain
       
 
       
Citigroup
  **   Header/ Disbursement Account
Canada Square, Canary Wharf
  Imation Europe B.V.    
London E14 5LB
Great Britain
       
 
       
Citigroup
  **   Header/ Disbursement Account
Canada Square, Canary Wharf
  Imation Europe B.V.    
London E14 5LB
Great Britain
       
 
       
Citibank International plc
  **   Collection Account
Schiphol Boulevard 257
  Imation Europe B.V.    
WTC Building, Tower D, Floor 8
1118 BH Luchthaven Schiphol
The Netherlands
       
 
       
Citibank A.S.
  **   Disbursement Account
Tekfen Tower
  Imation Europe B.V.    
Eski Buyukdere Cad. No: 209
Kat:3
34394 Levent, Istanbul, Turkey
       
 
       
Citibank A.S.
  **   Disbursement Account
Tekfen Tower
  Imation Europe B.V.    
Eski Buyukdere Cad. No: 209
Kat:3
34394 Levent, Istanbul, Turkey
       
 
       
Citigroup
  **   Cash Collateral
Canada Square, Canary Wharf
  Imation Europe B.V.    
London E14 5LB
Great Britain
       

 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.25
MATERIAL CONTRACTS

1.   Asset Purchase Agreement, dated May 7, 2007, among Hopper Radio of Florida,
Inc., Memcorp, Inc., Memcorp Asia Limited and Imation Corp.

2.   Acquisition Agreement, dated April 19, 2007, by and between Imation Corp.
and TDK Corporation.

3.   Acquisition Agreement, dated January 19, 2006, by and between Imation Corp.
and Memorex International Inc.

4.   Inducement Agreement, dated January 19, 2006, among Hanny Holding Limited,
Hanny Magnetics (B.V.I.) Limited, Investor Capital Management Asia Limited,
Investor Capital Partners — Asia Fund L.P, Global Media Limited, Memorex
Holdings Limited and Imation Corp.

5.   Restated Certificate of Incorporation of Imation.

6.   Amended and Restated Bylaws of Imation.

7.   Rights Agreement between Imation and The Bank of New York, as Rights Agent,
dated as of June 21, 2006.

8.   First Amendment to Rights Agreement, dated as of July 30, 2007.

9.   Amended and Restated Certificate of Designation, Preferences and Rights of
Series A Junior Participating Preferred Stock.

10.   Shareholders Agreement in relation to Global Data Media FZ-LLC.

11.   Amendment Agreement to Shareholders Agreement in relation to Global Data
Media FZ-LLC.

12.   Trademark License Agreement, dated July 31, 2007, by and between Imation
Corp. and TDK Corporation.

13.   IMN Trademark License Agreement, dated July 31, 2007, by and between IMN
Data Storage Holdings C.V. and TDK Corporation.

14.   Supply Agreement, dated July 31, 2007, by and between Imation Corp. and
TDK Corporation.

15.   Investor Rights Agreement, dated July 31, 2007, by and between Imation
Corp. and TDK Corporation.

16.   Indemnity Agreements between Imation and each of its directors.

 



--------------------------------------------------------------------------------



 



17.   Employment Closure Agreement between Imation Corp. and Bruce Henderson.

18.   Amendment to Bruce Henderson’s Performance Option Agreement.

19.   Amendment to Employment Agreement between Imation and Bruce Henderson.

20.   Imation 1996 Employee Stock Incentive Program.

21.   1996 Directors Stock Compensation Program, as amended May 8, 2002.

22.   Imation 2000 Stock Incentive Plan, as amended.

23.   Restricted Stock Award Agreement between Imation and Frank Russomanno

24.   Compensatory arrangement between Imation and Frank Russomanno.

25.   2000 Stock Incentive Plan Restricted Stock Award Agreements — Executive
Officers.

26.   Amendment to 2000 Stock Incentive Plan Restricted Stock Award Agreements —
Executive Officers.

27.   Amendment to 2000 Employee Stock Incentive Plan Restricted Stock Award
Agreements — Executive Officers.

28.   2000 Stock Incentive Plan Stock Option Agreements — Executive Officers.

29.   2000 Stock Incentive Plan Stock Option Agreements — Employees.

30.   Restricted Stock Award Agreements — Employees 2004.

31.   Restricted Stock Award Agreements — Executive Officers 2004.

32.   Stock Option Agreements — Employees 2004.

33.   Stock Option Agreements — Executive Officers 2004.

34.   Imation 2005 Stock Incentive Plan, as amended November 9, 2005.

35.   Imation 2005 Stock Incentive Plan Stock Option Agreement — Employees.

36.   Imation 2005 Stock Incentive Plan Stock Option Agreement — Executive
Officers.

37.   Amendment to 2005 Stock Incentive Plan Option Agreement — Executive
Officers.

38.   Imation 2005 Stock Incentive Plan Stock Option Agreement — Directors.

 



--------------------------------------------------------------------------------



 



39.   Amendment to 2005 Stock Incentive Plan Stock Option Agreement — Directors.

40.   Imation 2005 Stock Incentive Plan Restricted Stock Award Agreement —
Employees.

41.   Imation 2005 Stock Incentive Plan Restricted Stock Award Agreement —
Executive Officers.

42.   Amendment to 2005 Stock Incentive Plan Restricted Stock Award Agreement —
Executive Officers.

43.   Imation 2005 Stock Incentive Plan Restricted Stock Award Agreement —
Directors.

44.   Amendment to 2005 Stock Incentive Plan Restricted Stock Award Agreement —
Directors.

45.   Amendment to 2004 and 2005 Executive Officer Option Agreements under the
2000 Employee Stock Incentive Plan.

46.   Amendment to 2005 Stock Option Agreement — Non-Employee Directors.

47.   Non-Employee Director Option Agreement.

48.   Amendment to 2005 Restricted Stock Award Agreement — Non-Employee
Directors.

49.   Non-Qualified Stock Option Agreement for Executive Officers under the
Imation Corp. 2005 Stock Incentive Plan

50.   Non-Employee Director Restricted Stock Award Agreement.

51.   Executive Officer Option Agreement.

52.   Executive Officer Restricted Stock Award Agreement.

53.   Non-Employee Director Restricted Stock Award Agreement.

54.   Executive Officer Option Agreement.

55.   Executive Officer Restricted Stock Award Agreement.

56.   Imation Corp. 2008 Stock Incentive Plan.

57.   Non-Qualified Stock Option Agreement for Executive Officers under the
Imation Corp. 2008 Stock Incentive Plan.

58.   Non-Qualified Stock Option Agreement for Directors under the Imation Corp.
2008 Stock Incentive Plan.

 



--------------------------------------------------------------------------------



 



59.   Restricted Stock Agreement for Executive Officers under the Imation Corp.
2008 Stock Incentive Plan.

60.   Restricted Stock Agreement for Directors under the Imation Corp. 2008
Stock Incentive Plan.

61.   Imation Excess Benefit Plan.

62.   Employment Offer Letter from Imation Corp. to Mark E. Lucas.

63.   Directors Compensation Program effective May 4, 2005 (as amended May 5,
2010).

64.   Amended and Restated Severance Agreement with Executive Officers.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

                          Debtor   Secured Party   Jurisdiction   Filing
Information   Collateral
1.
  Imation Corp.   Cisco Systems Capital   Delaware Secretary of State   File No.
30288376   [Specific leased equipment.]
 
              Filed: 1/16/2003    
 
              Lapse Date: 1/16/2013    
 
                   
2.
  Imation Corp.   Wells Fargo Equipment Finance, Inc.   Delaware Secretary of
State   File No. 52546241   [Specific equipment]
 
              Filed: 8/16/2005    
 
              Lapse Date: 8/16/2010    
 
                   
3.
  Imation Corp.   Toyota Motor Credit Corporation   Delaware Secretary of State
  File No. 20073738811   [Specific leased equipment.]
 
              Filed: 10/3/2007    
 
              Lapse Date: 10/3/2012    
 
                   
4.
  Imation Corp.   US Bancorp   Delaware Secretary of State   File No.
20073860763   [Specific leased equipment.]
 
              Filed: 10/15/2007    
 
              Lapse Date: 10/15/2012    
 
                   
5.
  Imation Corp.   Banc of America Leasing & Capital, LLC   Delaware Secretary of
State   File No. 20074799010   [Specific equipment]
 
              Filed: 12/19/2007    
 
              Lapse Date: 12/19/2012    
 
                   
6.
  Imation Corp.   Banc of America Leasing & Capital, LLC   Delaware Secretary of
State   File No. 20080030708   [Specific equipment]
 
              Filed: 1/3/2008    
 
              Lapse Date: 1/3/2013    
 
                   
7.
  Imation Corp.   Toyota Motor Credit Corporation   Delaware Secretary of State
  File No. 20080844967   [Specific equipment]
 
              Filed: 3/10/2008    
 
              Lapse Date: 3/10/2013    
 
                   
8.
  Imation Corp.   Banc of America Leasing & Capital, LLC   Delaware Secretary of
State   File No. 20081533650   [Specific equipment]
 
              Filed: 5/2/2008    
 
              Lapse Date: 5/2/2013    
 
                   
9.
  Imation Corp.   Toyota Motor Credit Corporation   Delaware Secretary of State
  File No. 20081559564   [Specific equipment]
 
              Filed: 5/6/2008    
 
              Lapse Date: 5/6/2013    
 
                   
10.
  Imation Corp.   Toyota Motor Credit Corporation   Delaware Secretary of State
  File No. 20081650447   [Specific equipment]
 
              Filed: 5/13/2008    
 
              Lapse Date: 5/13/2013    





--------------------------------------------------------------------------------



 



                          Debtor   Secured Party   Jurisdiction   Filing
Information   Collateral
11.
  Imation Corp.   Toyota Motor Credit Corporation   Delaware Secretary of State
  File No. 20082302840   [Specific equipment]
 
              Filed: 7/7/2008    
 
              Lapse Date: 7/7/2013    
 
                   
12.
  Imation Corp.   Toyota Motor Credit Corporation   Delaware Secretary of State
  File No. 20082543674   [Specific equipment]
 
              Filed: 7/24/2008    
 
              Lapse Date: 7/24/2013    
 
                   
13.
  Imation Corp.   Banc of America Leasing & Capital, LLC   Delaware Secretary of
State   File No. 20084190466   [Specific equipment]
 
              Filed: 12/17/2008    
 
              Lapse Date: 12/17/2013    
 
                   
14.
  Imation Corp.   Banc of America Leasing & Capital, LLC   Delaware Secretary of
State   File No. 20090384922   [Specific equipment]
 
              Filed: 2/4/2009    
 
              Lapse Date: 2/4/2014    
 
                   
15.
  Imation Corp.   Taishin International Bank and   Delaware Secretary of State  
File No. 20092581996   [Inventory]
 
      TEON USA Corporation       Filed: 8/11/2009    
 
              Lapse Date: 8/11/2014    
 
                   
16.
  Memorex Products, Inc.   NMHG Financial Services Inc.   California Secretary
of State   File No. 0230160702   [Leased equipment]
 
              Filed: 10/28/2002    
 
              Lapse Date: 10/28/2012    
 
                   
17.
  Memorex Products, Inc.   NMHG Financial Services, Inc.   California Secretary
of State   File No. 0327960876   [Leased equipment]
 
              Filed: 10/3/2003    
 
              Lapse Date: 10/3/2013    
 
                   
18.
  Memorex Products, Inc.   Toyota Motor Credit Corporation   California
Secretary of State   File No. 057036692462   [Specific equipment]
 
              Filed: 8/2/2005    
 
              Lapse Date: 8/2/2010    
 
                   
19.
  Memorex Products Inc.   Wells Fargo Financial Leasing, Inc.   California
Secretary of State   File No. 067092402343   [Specific leased equipment]
 
              Filed: 11/17/2006    
 
              Lapse Date: 11/17/2011    





--------------------------------------------------------------------------------



 



SCHEDULE 7.02
INVESTMENTS
Other Equity Interests of Borrowers

              Loan Party   Equity Investment   Percentage Interest Imation Corp.
 
O-Mass (Subsidiary of Tandberg Storage ASA), Norway
  < 10.0% Imation Corp.  
Inphase Technologies, Inc., Delaware
  < 10.0% Imation Corp.  
Exabyte Corporation, Delaware
    11.1 % Imation Corp.  
21VC Fund II, LP, Delaware
    5 % Imation Corp.  
Hummer Winblad Venture Partners II, LP, Delaware
    5 %

In 2010, Imation Corp. entered into an amendment of its license agreement with
ProStor Systems, Inc. (“ProStor”) to extend the agreement and provide for
semi-exclusivity and a share of ProStor’s royalty stream in exchange for a
$5 million payment to ProStor.

 



--------------------------------------------------------------------------------



 



     
Other Investments
A. Intercompany Investments

                              Contributing Loan Party4   Recipient Subsidiary  
Currency   Contribution     Exchange Rate   US$ Equiv   Imation Corp.  
Imation (Thailand) Ltd.
  USD   $ 39,000     1.00   $ 39,000   Imation Corp.  
Imation Holdings Pte. Ltd.
  USD   $ 22,472,000     1.00   $ 22,472,000   Imation Corp.  
Imation Corporation Japan
  USD   $ 14,103,000     1.00   $ 14,103,000   Imation Corp.  
IMN Data Storage Holdings CV
  USD   $ 274,292,00     1.00   $ 274,292,00   Imation Corp.  
Imation Electronics Mexico S.A. de C.V.
  USD   $ 245,000     1.00   $ 245,000   Imation Corp.  
Imation Argentina S.A.
  USD   $ 23,331,000     1.00   $ 23,331,000   Imation Corp.  
Imation Colombia S.A.
  USD   $ 1,225,000     1.00   $ 1,225,000   Imation Corp.  
Imation Venezuela SA
  USD   $ 1,350,000     1.00   $ 1,350,000   Imation Corp.  
Imation Latin America Marketing S.A.
  USD   $ 2,513,000     1.00   $ 2,513,000   Imation Corp.  
Imation de Costa Rica
  USD   $ 1,220,000     1.00   $ 1,220,000   Imation Corp.  
Imation de El Salvador SA de CV
  USD   $ 522,000     1.00   $ 522,000   Imation Corp.  
Imation Europe B.V.
  USD   $ 99,759,000     1.00   $ 99,759,000   Imation Corp.  
Imation Ireland Limited
  USD   $ 3,030,000     1.00   $ 3,030,000   Imation Funding Corp.  
Imation Europe B.V.
  USD   $ 113,938,000     1.00   $ 113,938,000   Imation Corp.  
Imation Canada Inc.
  USD   $ 2,325,000     1.00   $ 2,325,000   Imation Corp.  
Global Data Media FZ-LLC
  USD   $ 2,039,000     1.00   $ 2,039,000   Imation Latin America Corp.  
Imation Mexico S.A. de C.V.
  USD   $ 1,054,000     1.00   $ 1,054,000   Imation Latin America Corp.  
Imation do Brasil Ltda.
  USD   $ 11,090,000     1.00   $ 11,090,000   Imation Latin America Corp.  
Imation Chile S.A.
  USD   $ 2,281,000     1.00   $ 2,281,000   Imation Corp.  
Imation Caribbean Inc.
  USD   $ 832,000     1.00   $ 832,000   Imation Corp.  
Imation Polska Sp z.o.o.
  USD   $ 73,000     1.00   $ 73,000   Imation Europe B.V.  
TME GmbH
  EUR   € 9,395,434     1.00   USD $9,379,951   Imation Europe B.V.  
TME GmbH
  EUR   € 4,378,512     0.68   USD $6,444,675   Imation Europe B.V.  
Imation Deutschland Gmbh
  EUR   € 5,564,054     0.96   USD $5,801,601   Imation Europe B.V.  
Imation France S.A.
  EUR   € 10,061,635     0.80   USD $12,588,000   Imation Europe B.V.  
Imation Middle East FZE
  EUR   € 875,544     1.07   USD $816,882   Imation Europe B.V.  
Imation Iberia, S.A.
  EUR   € 2,595,795     0.97   USD $2,680,090   Imation Europe B.V.  
Imation U.K. Limited
  EUR   € 3,992,352     0.96   USD $4,148,000   Imation Europe B.V.  
Imation S.r.l.
  EUR   € 120,267     0.71   USD $169,456  

 

4   The Contributing Loan Party is the entity that records and tracks the
capital contribution on its books, however it is not necessarily the parent of
the subsidiary being capitalized.

 



--------------------------------------------------------------------------------



 



B. Scheduled Intercompany Investments
The proposed guarantee by Imation Europe B.V. of the pension obligations of
Imation U.K. Limited in an amount up to GBP 12,000,000.
C. Intercompany Loans

                  Loan Party   Name / Address of Debtor   Principal Balance  
Nature of Debt   Maturity Date
Imation Corp.
  Imation ANZ Pty Ltd.
  $2,188,572 USD   Intercompany Loan   12/31/2010
 
  Unit 2, 1 Coronation Ave
           
 
  Kings Park 2148 AUSTRALIA            
 
               
 
               
Imation Corp.
  Imation ANZ Pty Ltd.
  $4,008,580 AUS   Intercompany Loan   12/31/2010
 
  Unit 2, 1 Coronation Ave
           
 
  Kings Park 2148 AUSTRALIA            
 
               
 
               
Imation Corp
  Imation (Shanghai) Co. Ltd.
  $208,061 USD   Intercompany Loan   12/31/2010
 
  Room 2313-2314
           
 
  Bank of China Tower
           
 
  200 Yingcheng Road Central
           
 
  Pudong New Area
           
 
  Shanghai 200120, PRC            

 



--------------------------------------------------------------------------------



 



                  Loan Party   Name / Address of Debtor   Principal Balance  
Nature of Debt   Maturity Date
Imation Corp
  IMN Data Storage Holdings CV
  $23,583,481 USD   Intercompany Loan   12/31/2010
 
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            
 
               
 
               
Imation Corp
  IMN Data Storage Holdings CV
  $10,862,125 USD   Intercompany Loan   12/31/2010
 
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp, NETHERLANDS            
 
               
 
               
Imation Corp
  IMN Data Storage Holdings CV
  $5,170,372 USD   Intercompany Loan   12/31/2010
 
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            
 
               
 
               
Imation Corp
  Tandberg Data ASA
  $2,000,000 USD   Promissory Note   12/31/2010
 
  10225 Westmoore Drive, Suite 125
           
 
  Westminster, CO 80021            
 
               
 
               
Imation Deutschland
  Imation Europe B.V.
  €4,641,224 EUR   Intercompany Loan   12/31/2010
GmbH
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            
 
               
 
               
Imation U.K.
  Imation Europe B.V.
  €3,432,081 EUR   Intercompany Loan   12/31/2010
Limited
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            
 
               
 
               
Imation S.r.l.
  Imation Europe BV
  €1,091,233 EUR   Intercompany Loan   12/31/2010
 
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            
 
               
 
               
Imation Ireland
  Imation Europe B.V.
  €2,582,479 EUR   Intercompany Loan   12/31/2010
Limited
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            

 



--------------------------------------------------------------------------------



 



                  Loan Party   Name / Address of Debtor   Principal Balance  
Nature of Debt   Maturity Date
Imation Ireland
  Imation Europe B.V.
  $1,650,000 USD   Intercompany Loan   12/31/2010
Limited
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            
 
               
 
               
TME GmbH
  Imation Europe B.V.
  €27,313,144 EUR   Intercompany Loan   12/31/2010
 
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            
 
               
 
               
Imation Europe B.V.
  IMN Data Storage Holdings CV
  $10,500,500 USD   Intercompany loan   12/31/2010
 
  Siriusdreef 46-52
           
 
  2132 WT Hoofddorp NETHERLANDS            

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
Material Indebtedness as of June 30, 2010

                          Aggregate Committed         Name of Obligor   Name of
Creditor   Principal Amount   Nature of Debt   Maturity Date
Imation Europe B.V.
  Sixt Leasing (Schweiz) AG   13,800.00 CHF   Lease car guarantee   11/9/2010
 
          (no cash coll)    
 
               
Imation Europe B.V.
  Fiege Deutschland Stiftung   25,000.00 EUR   Customs guarantee   12/28/2012
 
  and CoKg       (no cash coll)    
 
               
Imation Europe B.V.
  Commerz Grundbesitz   145,687.54 EUR   Rental Guarantee Office Netherlands  
Open ended
 
  Investment Gesellschaft mbH       (cash coll)    
 
  te Wiesbaden            
 
               
Imation Europe B.V.
  KN Logistics BV te Rotterdam   $1,776,000.00 USD   Tax/Customs guarantee
Memorex   8/15/2011
 
          (cash coll)    
 
               
Imation Europe B.V.
  Lyreco France   350,000.00 EUR   Tax guarantee   1/31/2014
 
          (cash coll)    
 
               
Imation Corp.
  Philips   $24,800,000 USD   Settlement   7/2012

Other Material Indebtedness
None.





--------------------------------------------------------------------------------



 



SCHEDULE 7.03(A)
OTHER INDEBTEDNESS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES
IMATION CORP.
IMATION ENTERPRISES CORP.:
1 Imation Way
Oakdale, MN 55128
Attention: Timothy J. Gallaher
Telephone: (651) 704-4311
Facsimile: (651) 704-4415
Electronic Mail: tjgallaher@imation.com
Website Address: www.imation.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
135 South LaSalle Street, Fourth Floor
Chicago, Illinois 60603
Attention: Division President
Telephone: (312) 904-6394
Facsimile: (312) 992-1501
with a copy to:
Bank of America, N.A.
20975 Swenson Drive, Suite 200
Mail Code WI3-500-02-01
Waukesha, Wisconsin 53186
Attention: Robert Lund
Telephone: (262) 207-3285
Facsimile: (312) 453-3438
L/C ISSUER:

 



--------------------------------------------------------------------------------



 



Bank of America, N.A.
135 South LaSalle Street, Fourth Floor
Chicago, Illinois 60603
Attention: Division President
Telephone: (312) 904-6394
Facsimile: (312) 992-1501
with a copy to:
Bank of America, N.A.
20975 Swenson Drive, Suite 200
Mail Code WI3-500-02-01
Waukesha, Wisconsin 53186
Attention: Robert Lund
Telephone: (262) 207-3285
Facsimile: (312) 453-3438
LENDERS:
BANK OF AMERICA, N.A., as a Lender
For Requests for Credit Extensions:
Bank of America, N.A.
135 South LaSalle Street, Fourth Floor
Chicago, Illinois 60603
Attention: Division President
Telephone: (312) 904-6394
Facsimile: (312) 992-1501
with a copy to:
Bank of America, N.A.
20975 Swenson Drive, Suite 200
Mail Code WI3-500-02-01
Waukesha, Wisconsin 53186
Attention: Robert Lund
Telephone: (262) 207-3285
Facsimile: (312) 453-3438

 



--------------------------------------------------------------------------------



 



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
For Requests for Credit Extensions:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
601 Carlson Parkway, Suite 370
Minnetonka, MN 55305
Attention: Scott Ackerman
Telephone: (952) 473-7894
Facsimile: (952) 473-5152
Electronic Mail: sackerman@us.mufg.jp
Notices (other than Requests for Credit Extensions):
BTM Operations Office for the Americas
C/O The Bank of Tokyo-Mitsubishi UFJ, Ltd., NY Branch
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
Attention: Rolando Uy
Telephone: (201) 413-8570
Facsimile: (201) 521-2304
Electronic Mail: N/A

 



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A.
For Requests for Credit Extensions:
JPMorgan Chase Bank
10 South Dearborn
Chicago, IL 60603-3403
Attention: Daisy Eades
Telephone: (312) 732-7569
Facsimile: (312) 377-1108
Electronic Mail: daisy.m.eades@chase.com
Notices (other than Requests for Credit Extensions):
JPMorgan Chase Bank
10 South Dearborn
Chicago, IL 60603-3403
Attention: Fe Naviamos
Telephone: (312) 732-7519
Facsimile: (312) 377-1108
Electronic Mail: fe.c.naviamos@chase.com
U.S. BANK NATIONAL ASSOCIATION
For Requests for Credit Extensions:
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
Attention: John Frazier
Telephone: (612) 303-3720
Facsimile: (612) 303-2265
Electronic Mail: gaylen.frazier@usbank.com
Notices (other than Requests for Credit Extensions):
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
Attention: Barbara Campbell
Telephone: (920) 237-7951
Facsimile: (920) 237-7993
Electronic Mail: complex_credits_oshkosh@usbank.com

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, NATIONAL ASSOCIATION
For Requests for Credit Extensions:
Wells Fargo Bank, National Association
90 S. 7th Street
Mail Code: N9305-077
Minneapolis, MN 55402
Attention: Brian Buck
Telephone: (612) 667-3857
Facsimile: (612) 667-2276
Electronic Mail: brian.r.buck@wellsfargo.com
Notices (other than Requests for Credit Extensions):
Wells Fargo Bank, National Association
90 S. 7th Street
Mail Code: N9305-077
Minneapolis, MN 55402
Attention: Greg Strauss
Telephone: (612) 667-7775
Facsimile: (612) 667-2276
Electronic Mail: gregory.j.strauss@wellsfargo.com

 



--------------------------------------------------------------------------------



 



FIFTH THIRD BANK
For Requests for Credit Extensions:
Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109046
Cincinnati, OH 45202
Attention: Gary Losey
Telephone: (513) 534-7757
Facsimile: (513) 534-5947
Electronic Mail: gary.losey@53.com
Notices (other than Requests for Credit Extensions):
Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109046
Cincinnati, OH 45202
Attention: Pam Willinger
Telephone: (513) 534-6724
Facsimile: (513) 534-5947
Electronic Mail: pam.willinger@53.com
Fifth Third Bank
38 Fountain Square Plaza
Mail Drop 109046
Cincinnati, OH 45202
Attention: Christin Bell
Telephone: (513) 358-2633
Facsimile: (513) 534-5947
Electronic Mail: christin.bell@53.com

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.06
PROCESSING AND RECORDATION FEES
     The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:

          Transaction:   Assignment Fee:  
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN NOTICE
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of August 3, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Imation Corp., a
Delaware corporation, Imation Enterprises Corp., a Delaware corporation, Imation
Europe B.V., a company organized under the laws of the Netherlands (each, a
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.
     The undersigned hereby request (select one):
     o A Borrowing of Loans            o A conversion or continuation of Loans

  1.   By                                         [specify Borrower].     2.  
On                                         (a Business Day).     3.   In the
amount of $                                        .     4.   With respect to
the European Borrower only:                                         . [Dollar
Denominated Loan made as a Eurocurrency Rate Loan or a European Swingline Loan
or Euro Denominated Loan made as a Eurocurrency Rate Loan or a European
Swingline Loan]     5.   With respect to the US Borrowers only, Loans comprised
of _______________________. [Eurocurrency Rate Loan, US Base Rate Loan or US
Swingline Loan]     6.   For Eurocurrency Rate Loans: with an Interest Period of
      months.

     [The Borrowing requested herein complies with the requirements of
Section 2.01(a) of the Agreement.]
IMATION CORP., as Borrower Agent

              By:         Name:         Title:        

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF NOTE
                                                            
     FOR VALUE RECEIVED, the undersigned (each, a “Borrower”), hereby promise to
pay to                                                              or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Amended and
Restated Credit Agreement, dated as of August 3, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the undersigned, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in US Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
[Signature Page Follows]

B-1 - 1



--------------------------------------------------------------------------------



 



            IMATION CORP.
      By:           Name:           Title:           IMATION ENTERPRISES CORP.
      By:           Name:           Title:        

B-1 - 2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                  Amount of Principal  
Outstanding                     End of Interest   or Interest Paid   Principal
Balance     Borrower   Date   Type of Loan Made   Amount of Loan Made   Period  
This Date   This Date   Notation Made By                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
 

B-1 - 3



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF NOTE
                                                            
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                                               or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to the Borrower under that certain Amended and
Restated Credit Agreement, dated as of August 3, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the undersigned, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the applicable currency of each Loan in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
      The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
[Signature Page Follows]

B-2 - 1



--------------------------------------------------------------------------------



 



            IMATION EUROPE B.V.
      By:           Name:           Title:        

B-2 - 2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                  Borrower   Date   Type of
Loan
Made   Amount of
Loan Made   Currency   End of
Interest
Period   Amount of
Principal
or Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                   

B-2 - 3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                                         ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of August 3, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Imation Corp.
(“Imation”), a Delaware corporation, Imation Enterprises Corp., a Delaware
corporation, Imation Europe B.V., a company organized under the laws of the
Netherlands (collectively, the “Borrowers”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                         of Imation, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrowers, and that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for Imation and its
Subsidiaries for the fiscal year of Imation ended as of the above date, together
with the report and opinion of an independent certified public accountant
required by such section.
     [Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for Imation and its Subsidiaries
for the fiscal quarter of Imation ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrowers and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.
     [Use following paragraph 1 for fiscal month-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(c) of the Agreement for the Borrowers and the
Subsidiaries for the calendar month ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrowers and the Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

C - 1



--------------------------------------------------------------------------------



 



     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrowers during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all its Obligations under the Loan Documents, and
[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to them.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrowers contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
     [Use following paragraph 5 for Compliance Certificates delivered during a
Financial Covenant Trigger Period as determined in accordance with Section 1 of
Schedule 2]
     5. The financial covenant analysis and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate
and reflect a Consolidated Fixed Charge Coverage Ratio for the fiscal month
ending                      of                      to 1.00 which [is]/[is not]
in compliance with Section 7.11 of the Credit Agreement.
     [Use following paragraph 5 for Compliance Certificates delivered during any
time other than a Financial Covenant Trigger Period as determined in accordance
with Section 1 of Schedule 2]
     5. The calculation of Consolidated Fixed Charge Coverage Ratio set forth on
Schedule 2 attached hereto is true and accurate on and as of the date of this
Certificate and reflects a Consolidated Fixed Charge Coverage Ratio for the
fiscal month ending                      of                      to 1.00.
     [Use following paragraph 6 for Compliance Certificates delivered at the end
of each fiscal year and fiscal quarter]

C - 2



--------------------------------------------------------------------------------



 



     [6. The average daily amount of US Availability applicable to the
immediately preceding fiscal quarter was $[                    ]. The average
daily amount of European Availability applicable to the immediately preceding
fiscal quarter was $[                    ]. The average daily amount of Total
Availability applicable to the immediately preceding fiscal quarter was
$[                    ]. The average daily amount of Liquidity applicable to the
immediately preceding fiscal quarter was $[                    ]. Attached
hereto as Schedule 3 are calculations that support such statement of average
daily US Availability, European Availability, Total Availability and Liquidity.]
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

C - 3



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Compliance Certificate
[Financial Statements Attached]

C - 4



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                      I.   Liquidity
 
                        A.   US Availability    
 
                   
 
      1.   US Borrowing Base:   $                    
 
      2.   Total US Sublimit:   $                    
 
      3.   US Outstandings:   $                    
 
      4.   US Availability (the amount by which (a) the lesser of Line I.A.1 and
Line I.A.2 exceeds (b) Line I.A.3):   $                    
 
                        B.   Unrestricted cash and Cash Equivalents:  
$                    
 
                        C.   Liquidity (Line I.A.4 + I.B)1:  
$                    
 
                        D.   150% of the Current Real Estate Amount  
$                    
 
                        E.   The greater of Line I.D. and $50,000,000  
$                    
 
                        F.   Has either an Event of Default occurred or is Line
I.C. less than Line I.E.?   [Yes]/[No]
 
                        If Yes, a Financial Covenant Trigger Period is in
effect.

 

1   If less than $40,000,000 of the amount of Liquidity from Line I.C. is
derived from US Availability and unrestricted cash and Cash Equivalents held in
the United States in one or more accounts at Bank of America or another U.S.
financial institution, subject to one or more Deposit Account Control Agreements
or Investment Property Control Agreements with the Administrative Agent, then
insert $0 in the corresponding blank.

C - 5



--------------------------------------------------------------------------------



 



                          II.   Section 7.11(a) – Consolidated Fixed Charge
Coverage Ratio.    
 
                              A.     Consolidated EBITDA for four consecutive
fiscal quarters ending on above date (“Subject Period”):    
 
                       
 
          1.     Consolidated Net Income for Subject Period:  
$                    
 
                       
 
          2.     Consolidated Interest Charges for Subject Period:  
$                    
 
                       
 
          3.     Provision for income taxes for Subject Period:  
$                    
 
                       
 
          4.     Depreciation expenses for Subject Period:  
$                    
 
                       
 
          5.     Amortization expenses for intangibles for Subject Period:  
$                    
 
                       
 
          6.     Non-cash charges from asset sales (other than sales of
inventory in the Ordinary Course of Business), asset impairments (including
intangible asset impairments), severance, employment compensation arrangements,
restructuring expenses and litigation accruals for Subject Period:  
$                    
 
                       
 
        7.     To the extent increasing Consolidated Net Income, non-cash gains
from asset sales (other than sales of inventory in the Ordinary Course of
Business) for Subject Period, and cash payments made in such period on account
of non-cash charges expensed in a prior period:   $                    
 
                       
 
        8.     Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6- 7):  
$                    
 
                              B.     Unfinanced Capital Expenditures:  
$                    
 
                              C.     Consolidated Interest Charges:  
$                    

C - 6



--------------------------------------------------------------------------------



 



         
D.
  Cash receipts from income tax refunds during Subject Period:  
$                    
 
       
E.
  Income taxes actually paid during Subject Period:   $                    
 
       
F.
  Restricted Payments made in cash pursuant to Section 7.06(d):  
$                    
 
       
G.
  Scheduled principal payments for Indebtedness for such Subject Period:  
$                    
 
       
H.
  Scheduled amortization of the Original Real Estate Base Amount for such
Subject Period:   $                    
 
       
I.
  Minimum Consolidated Fixed Charge Ratio ((Line II.A. – II.B. +II.D. – II.E. –
II.F.) ¸ (II.C. + II.G. + II.H.)):   $                    

  [Minimum permitted: 1.20:1.00                        to 1.00]2

 

2   Applicable during a Financial Covenant Trigger Period.

C - 7



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

              I.   Liquidity (See Schedule 2)   $                    
 
            II.   US Availability (See Schedule 2)   $                    
 
            III.   European Availability    
 
           
 
  A.   European Borrowing Base:   $                    
 
  B.   Total European Sublimit:   $                    
 
  C.   European Outstandings:   $                    
 
  D.   European Availability (the amount by which    
 
      (a) the lesser of Line III.A. and Line III.B. exceeds    
 
      (b) Line III.C.):   $                    
 
            IV.   Total Availability    
 
  A.   US Availability (Line II.):   $                    
 
  B.   European Availability (Line III.):   $                    
 
  C.   Total Availability (Line II. + Line III.):   $                    

C - 8



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], aAnd [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities ) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.   Assignor [s]:      
                                                                        
                                2.   Assignee [s]:      
                                                                        
                              [for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Lender]]   3.   Borrowers: Imation Corp., Imation Enterprises
Corp. and Imation Europe B.V.

D - 1



--------------------------------------------------------------------------------



 



4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement   5.   Credit Agreement: Amended and Restated Credit
Agreement, dated as of August 3, 2010 (as amended, modified or supplemented from
time to time), among Imation Corp., Imation Enterprises Corp. and Imation Europe
B.V., as Borrowers, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and L/C Issuer.   6.   Assigned
Interest[s]:

                      Aggregate                 Amount of   Amount of  
Percentage         Commitment/Loan   Commitment/Loans   Assigned of     Facility
Assigned   for all Lenders*   Assigned*   Commitment/Loans   CUSIP
                       $                       $                      
                     %                            $                      
$                                            %                           
$                       $                                            %    

[7. Trade Date:                           ]
Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

 

*   Amount to be adjusted by the counterparties to take in account any payments
or prepayments made between the Trade Date and the Effective Date.

D - 2



--------------------------------------------------------------------------------



 



          Consented to and Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent
    By:         Title:            Consented to:
IMATION CORP.
    By:         Title:           

D - 3



--------------------------------------------------------------------------------



 



         

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[                    ]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent,

D - 4



--------------------------------------------------------------------------------



 



[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

D - 5



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF AMENDED AND RESTATED GUARANTY
     THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of August 3,
2010, is made by Imation Corp., a Delaware corporation (“Imation”) and Imation
Enterprises Corp., a Delaware corporation (“Enterprises”) (each of Imation and
Enterprises is referred to individually herein as a “US Borrower” and
collectively as the “US Borrowers”), each Domestic Subsidiary of the US
Borrowers named in the signature pages hereof (each a “US Subsidiary Guarantor”
and collectively, the “US Subsidiary Guarantors”; and together with the US
Borrowers, each a “Guarantor” and, collectively, the “Guarantors”), in favor of
the Lenders party to the Credit Agreement referred to below and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
L/C Issuer.
     The US Borrowers, Imation Europe B.V., a company organized under the laws
of the Netherlands with a corporate seat in Amsterdam, the Netherlands (the
“European Borrower” and together with the US Borrowers, each individually a
“Borrower” and collectively, the “Borrowers”), the Lenders from time to time
party thereto (each a “Lender” and, collectively, the “Lenders”), the L/C
Issuer, and the Administrative Agent are parties to an Amended and Restated
Credit Agreement dated as of August 3, 2010 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).
     It is a condition precedent to the Borrowings and issuances of Letters of
Credit under the Credit Agreement that (a) each US Subsidiary Guarantor
guarantee the indebtedness and other obligations of the US Borrowers to the
Guaranteed Parties under or in connection with the Credit Agreement as set forth
herein and (b) each Guarantor guarantee the indebtedness and other obligations
of the European Borrower to the Guaranteed Parties under or in connection with
the Credit Agreement as set forth herein. Each Guarantor will derive substantial
direct and indirect benefits from the making of the Loans to, and issuances of
Letters of Credit for the account of, the Borrowers pursuant to the Credit
Agreement (which benefits are hereby acknowledged by each Guarantor).
     Accordingly, to induce the Administrative Agent, the L/C Issuer and the
Lenders to enter into the Credit Agreement, and in consideration thereof, each
Guarantor hereby agrees as follows:
     SECTION 1 Definitions; Interpretation.
     (a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
     (b) Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:

E - 1



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).
     “European Subordinated Debt” has the meaning set forth in Section 7.
     “Guaranteed Obligations” has the meaning set forth in Section 2.
     “Guaranteed Parties” means the Administrative Agent, the Lenders and the
L/C Issuer.
     “Guarantor Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty and the Loan Documents.
     “Insolvency Proceeding” means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in either
case undertaken under Debtor Relief Laws.
     “US Subordinated Debt” has the meaning set forth in Section 7.
     (b) Interpretation. The rules of interpretation set forth in Sections 1.02
to 1.05 and 1.09 of the Credit Agreement shall be applicable to this Guaranty
and are incorporated herein by this reference.
     SECTION 2 Guaranty.
     (a) Guaranty. (i) Each US Subsidiary Guarantor hereby unconditionally and
irrevocably guarantees to the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the indebtedness,
liabilities and other obligations of the US Borrowers to the Guaranteed Parties
under or in connection with the Credit Agreement, the Notes and the other Loan
Documents, including all unpaid principal of the Loans, all amounts owing in
respect of the L/C Obligations, all interest accrued thereon, all fees due under
the Credit Agreement and all other amounts payable by the US Borrowers to the
Guaranteed Parties thereunder or in connection therewith (collectively, the “US
Guaranteed Obligations”) and (ii) each Guarantor hereby unconditionally and
irrevocably guarantees to the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the indebtedness,
liabilities and other obligations of the European Borrower to the Guaranteed
Parties under or in connection with the Credit Agreement, the Notes and the
other Loan Documents, including all unpaid principal of the Loans, all amounts
owing in respect of the L/C Obligations, all interest accrued thereon, all fees
due under the Credit Agreement and all other amounts payable by the European
Borrower to the Guaranteed Parties thereunder or in connection therewith
(collectively, the “European Guaranteed Obligations”). The terms

E - 2



--------------------------------------------------------------------------------



 



“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include any and all advances, debts, obligations and
liabilities, now existing or hereafter arising, whether voluntary or involuntary
and whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness,
liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim under any Debtor Relief Law, and including
interest that accrues after the commencement by or against the Borrowers or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding. The foregoing indebtedness, liabilities
and other obligations of the Borrowers, and all other indebtedness, liabilities
and obligations to be paid or performed by the Guarantors in connection with
this Guaranty (including any and all amounts due under Section 15), shall
hereinafter be collectively referred to as the “Guaranteed Obligations.”
     (b) Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
New York Uniform Fraudulent Conveyance Act and §§544 and 548 of the Bankruptcy
Code) any limitations on the amount of any Guarantor’s liability with respect to
the Guaranteed Obligations which any Guaranteed Party can enforce under this
Guaranty, the Guaranteed Parties by their acceptance hereof accept such
limitation on the amount of such Guarantor’s liability hereunder to the extent
needed to make this Guaranty and the Guarantor Documents fully enforceable and
nonavoidable.
     SECTION 3 Liability of Guarantors. The liability of the Guarantors under
this Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
     (a) such Guarantor’s liability hereunder shall be the immediate, direct,
and primary obligation of such Guarantor and shall not be contingent upon any
Guaranteed Party’s exercise or enforcement of any remedy it may have against any
Borrower or any other Person, or against any Collateral;
     (b) this Guaranty is a guaranty of payment when due and not merely of
collectibility;
     (c) the Guaranteed Parties may enforce this Guaranty upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between any of the Guaranteed Parties and any Borrower with
respect to the existence of such Event of Default;
     (d) such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and
     (e) such Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall such Guarantor be exonerated or discharged
by, any of the following events:

E - 3



--------------------------------------------------------------------------------



 



     (i) any Insolvency Proceeding with respect to any Borrower, such Guarantor,
any other Loan Party or any other Person;
     (ii) any limitation, discharge (other than discharges in the Insolvency
Proceeding of such Guarantor), or cessation of the liability of any Borrower,
such Guarantor, any other Loan Party or any other Person for any Guaranteed
Obligations due to any statute, regulation or rule of law (other than cessation
of liability to any Guarantor by virtue of statutes of limitation applicable to
actions against such Guarantor), or any invalidity or unenforceability in whole
or in part of any of the Guaranteed Obligations or the Loan Documents;
     (iii) any merger, acquisition, consolidation or change in structure of any
Borrower, such Guarantor or any other Loan Party or Person, or any sale, lease,
transfer or other disposition of any or all of the assets or shares of any
Borrower, such Guarantor, any other Loan Party or other Person;
     (iv) any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;
     (v) any claim, defense, counterclaim or set-off, other than that of prior
performance, that any Borrower, such Guarantor, any other Loan Party or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;
     (vi) any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, or
any Collateral, or any Guaranteed Party’s exchange, release, or waiver of any
Collateral;
     (vii) any Guaranteed Party’s exercise or nonexercise of any power, right or
remedy with respect to any of the Collateral, including any Guaranteed Party’s
compromise, release, settlement or waiver with or of any Borrower, any other
Loan Party or any other Person;
     (viii) any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations other than the Insolvency Proceeding of the Guarantor
with respect to which any of the foregoing pertains;
     (ix) any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and
     (x) any other guaranty, whether by such Guarantor or any other Person, of
all or any part of the Guaranteed Obligations or any other indebtedness,
obligations or liabilities of any Borrower to any Guaranteed Party.

E - 4



--------------------------------------------------------------------------------



 



     SECTION 4 Consents of Guarantors. Each Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from such
Guarantor:
     (a) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;
     (b) the time, manner, place or terms of any payment under any Loan Document
may be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;
     (c) the time for any Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;
     (d) any Guaranteed Party may discharge or release, in whole or in part, any
other Loan Party or any other Person liable for the payment and performance of
all or any part of the Guaranteed Obligations, and may permit or consent to any
such action or any result of such action, and shall not be obligated to demand
or enforce payment upon any of the Collateral or any other collateral, nor shall
any Guaranteed Party be liable to the Guarantors for any failure to collect or
enforce payment or performance of the Guaranteed Obligations from any Person or
to realize on the Collateral or other collateral therefor;
     (e) in addition to the Collateral, the Guaranteed Parties may take and hold
other security (legal or equitable) of any kind, at any time, as collateral for
the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;
     (f) the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
any Borrower to any Guaranteed Party and may, from time to time, in whole or in
part, surrender, release, subordinate, modify, waive, rescind, compromise or
extend any such guaranty and may permit or consent to any such action or the
result of any such action; and
     (g) the Guaranteed Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Guaranteed Party, with respect to the Guaranteed Obligations or any of the
Collateral, even if the exercise of such right, remedy, power or privilege
affects or eliminates any right of subrogation or any other right of the
Guarantors against the Borrowers;

E - 5



--------------------------------------------------------------------------------



 



all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
     SECTION 5 Guarantor Waivers.
     (a) Certain Waivers. Each Guarantor waives and agrees not to assert:
     (i) any right to require any Guaranteed Party to marshal assets in favor of
any Borrower, such Guarantor, any other Loan Party or any other Person, to
proceed against any Borrower, any other Loan Party or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Guaranteed Obligations
or comply with any other provisions of §9611 of the New York UCC (or any
equivalent provision of any other applicable law) or to pursue any other right,
remedy, power or privilege of any Guaranteed Party whatsoever;
     (ii) any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Guarantor or any other
Person;
     (iii) any defense based upon any Guaranteed Party’s errors or omissions in
the administration of the Guaranteed Obligations;
     (iv) any rights to set-offs and counterclaims (other than that of prior
performance);
     (v) any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against any Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and
     (vi) without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.
     (b) Additional Waivers. Each Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Guaranteed Obligations, or the
reliance by the Guaranteed Parties upon this Guaranty, or the exercise of any
right, power or privilege hereunder. The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. Each Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon any Borrower, such Guarantor or
any other Person with respect to the Guaranteed Obligations.
     (c) Independent Obligations.

E - 6



--------------------------------------------------------------------------------



 



     (i) The obligations of each US Subsidiary Guarantor hereunder are
independent of and separate from the obligations of the US Borrowers and any
other Loan Party and upon the occurrence and during the continuance of any Event
of Default, a separate action or actions may be brought against such US
Subsidiary Guarantor, whether or not any US Borrower or any such other Loan
Party is joined therein or a separate action or actions are brought against any
US Borrower or any such other Loan Party.
     (ii) The obligations of each Guarantor hereunder are independent of and
separate from the obligations of the European Borrower and any other Loan Party
and upon the occurrence and during the continuance of any Event of Default, a
separate action or actions may be brought against such Guarantor, whether or not
the European Borrower or any such other Loan Party is joined therein or a
separate action or actions are brought against the European Borrower or any such
other Loan Party.
     (d) Financial Condition of Borrowers. No Guarantor shall have any right to
require any Guaranteed Party to obtain or disclose any information with respect
to: (i) the financial condition or character of the Borrowers or the ability of
the Borrowers to pay and perform the Guaranteed Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.
     SECTION 6 Subrogation. Until the Guaranteed Obligations shall be satisfied
in full and the Commitments shall be terminated, no Guarantor shall have, and no
Guarantor shall directly or indirectly exercise, (a) any rights that it may
acquire by way of subrogation under this Guaranty, by any payment hereunder or
otherwise, (b) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Guaranty or (c) any other right
which it might otherwise have or acquire (in any way whatsoever) which could
entitle it at any time to share or participate in any right, remedy or security
of any Guaranteed Party as against the Borrowers or other Loan Parties, whether
in connection with this Guaranty, any of the other Loan Documents or otherwise.
If any amount shall be paid to any Guarantor on account of the foregoing rights
at any time when all the Guaranteed Obligations shall not have been paid in
full, such amount shall be held in trust for the benefit of the Guaranteed
Parties and shall forthwith be paid to the Administrative Agent to be credited
and applied to the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
     SECTION 7 Subordination.
     (I) US Guaranteed Obligations.
     (a) Subordination to Payment of US Guaranteed Obligations. All payments on
account of all indebtedness, liabilities and other obligations (other than those
arising out of intercompany transactions in the ordinary course of business) of
the US Borrowers to each US Subsidiary Guarantor, whether created under, arising
out of or in connection with any documents or instruments evidencing any Credit
Extensions to the US

E - 7



--------------------------------------------------------------------------------



 



Borrowers or otherwise, including all principal on any such Credit Extensions,
all interest accrued thereon, all fees and all other amounts payable by the US
Borrowers to such US Subsidiary Guarantor in connection therewith, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined (the “US
Subordinated Debt”) shall be subject, subordinate and junior in right of payment
and exercise of remedies, to the extent and in the manner set forth herein, to
the prior payment in full in cash or cash equivalents of the US Guaranteed
Obligations.
     (b) No Payments. As long as any of the US Guaranteed Obligations shall
remain outstanding and unpaid, no US Subsidiary Guarantor shall accept or
receive any payment or distribution by or on behalf of any US Borrower, directly
or indirectly, of assets of such US Borrower of any kind or character, whether
in cash, property or securities, including on account of the purchase,
redemption or other acquisition of US Subordinated Debt, as a result of any
collection, sale or other disposition of collateral, or by set-off, exchange or
in any other manner, for or on account of the US Subordinated Debt (“US
Subordinated Debt Payments”), except that if no Event of Default exists, a US
Subsidiary Guarantor shall be entitled to accept and receive regularly scheduled
payments and other payments in the ordinary course on the US Subordinated Debt,
in accordance with the terms of the documents and instruments governing the US
Subordinated Debt and other US Subordinated Debt Payments in respect of US
Subordinated Debt not evidenced by documents or instruments, in each case to the
extent permitted under Article VII of the Credit Agreement. During the existence
of an Event of Default (or if any Event of Default would exist immediately after
the making of a US Subordinated Debt Payment), and until such Event of Default
is cured or waived, such US Subsidiary Guarantor shall not make, accept or
receive any US Subordinated Debt Payment. In the event that, notwithstanding the
provisions of this Section 7, any US Subordinated Debt Payments shall be
received in contravention of this Section 7 by any US Subsidiary Guarantor
before all US Guaranteed Obligations are paid in full in cash or cash
equivalents, such US Subordinated Debt Payments shall be held in trust for the
benefit of the Guaranteed Parties and shall be paid over or delivered to the
Administrative Agent for application to the payment in full in cash or cash
equivalents of all US Guaranteed Obligations remaining unpaid to the extent
necessary to give effect to this Section 7, after giving effect to any
concurrent payments or distributions to any Guaranteed Party in respect of the
US Guaranteed Obligations.
     (c) Subordination of Remedies. As long as any US Guaranteed Obligations
shall remain outstanding and unpaid, no US Subsidiary Guarantor shall, without
the prior written consent of the Administrative Agent:
     (i) accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any US Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the US Subordinated Debt;
     (ii) exercise any rights under or with respect to (A) any guaranties of the
US Subordinated Debt, or (B) any collateral held by it, including causing or

E - 8



--------------------------------------------------------------------------------



 



compelling the pledge or delivery of any collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any collateral held by it,
notifying any account debtors of the US Borrowers or asserting any claim or
interest in any insurance with respect to any collateral, or attempt to do any
of the foregoing;
     (iii) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of such US Subsidiary Guarantor to the
US Borrowers against any of the US Subordinated Debt; or
     (iv) commence, or cause to be commenced, or join with any creditor other
than any Guaranteed Party in commencing, any Insolvency Proceeding.
     (d) Subordination Upon Any Distribution of Assets of the US Borrowers. In
the event of any payment or distribution of assets of any US Borrower of any
kind or character, whether in cash, property or securities, upon any Insolvency
Proceeding with respect to or involving any US Borrower, (i) all amounts owing
on account of the US Guaranteed Obligations, including all interest accrued
thereon at the contract rate both before and after the initiation of any such
proceeding, whether or not an allowed claim in any such proceeding, shall first
be paid in full in cash, or payment provided for in cash or in cash equivalents,
before any US Subordinated Debt Payment is made; and (ii) to the extent
permitted by applicable law, any US Subordinated Debt Payment to which such US
Subsidiary Guarantor would be entitled except for the provisions hereof, shall
be paid or delivered by the trustee in bankruptcy, receiver, assignee for the
benefit of creditors or other liquidating agent making such payment or
distribution directly to the Administrative Agent (on behalf of the other
Guaranteed Parties) for application to the payment of the US Guaranteed
Obligations in accordance with clause (i), after giving effect to any concurrent
payment or distribution or provision therefor to any Guaranteed Party in respect
of such US Guaranteed Obligations.
     (e) Authorization to Administrative Agent. If, while any US Subordinated
Debt is outstanding, any Insolvency Proceeding is commenced by or against any US
Borrower or its property:
     (i) the Administrative Agent, when so instructed by the Required Lenders,
is hereby irrevocably authorized and empowered (in the name of the Guaranteed
Parties or in the name of any US Subsidiary Guarantor or otherwise), but shall
have no obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the US Subordinated Debt and give acquittance
therefor and to file claims and proofs of claim and take such other action
(including voting the US Subordinated Debt) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
the Guaranteed Parties; and
     (ii) each US Subsidiary Guarantor shall promptly take such action as the
Administrative Agent (on instruction from the Required Lenders) may reasonably
request (A) to collect the US Subordinated Debt for the account of the

E - 9



--------------------------------------------------------------------------------



 



Guaranteed Parties and to file appropriate claims or proofs of claim in respect
of the US Subordinated Debt, (B) to execute and deliver to the Administrative
Agent, such powers of attorney, assignments and other instruments as it may
request to enable it to enforce any and all claims with respect to the US
Subordinated Debt, and (C) to collect and receive any and all US Subordinated
Debt Payments.
     (II) European Guaranteed Obligations.
     (a) Subordination to Payment of European Guaranteed Obligations. All
payments on account of all indebtedness, liabilities and other obligations
(other than those arising out of intercompany transactions in the ordinary
course of business) of the European Borrower to each Guarantor, whether created
under, arising out of or in connection with any documents or instruments
evidencing any Credit Extensions to the European Borrower or otherwise,
including all principal on any such Credit Extensions, all interest accrued
thereon, all fees and all other amounts payable by the European Borrower to such
Guarantor in connection therewith, whether now existing or hereafter arising,
and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined (the “European Subordinated Debt”)
shall be subject, subordinate and junior in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior payment
in full in cash or cash equivalents of the European Guaranteed Obligations.
     (b) No Payments. As long as any of the European Guaranteed Obligations
shall remain outstanding and unpaid, no Guarantor shall accept or receive any
payment or distribution by or on behalf of the European Borrower, directly or
indirectly, of assets of the European Borrower of any kind or character, whether
in cash, property or securities, including on account of the purchase,
redemption or other acquisition of European Subordinated Debt, as a result of
any collection, sale or other disposition of collateral, or by set-off, exchange
or in any other manner, for or on account of the European Subordinated Debt
(“European Subordinated Debt Payments”), except that if no Event of Default
exists, a Guarantor shall be entitled to accept and receive regularly scheduled
payments and other payments in the ordinary course on the European Subordinated
Debt, in accordance with the terms of the documents and instruments governing
the European Subordinated Debt and other European Subordinated Debt Payments in
respect of European Subordinated Debt not evidenced by documents or instruments,
in each case to the extent permitted under Article VII of the Credit Agreement.
During the existence of an Event of Default (or if any Event of Default would
exist immediately after the making of a European Subordinated Debt Payment), and
until such Event of Default is cured or waived, such Guarantor shall not make,
accept or receive any European Subordinated Debt Payment. In the event that,
notwithstanding the provisions of this Section 7, any European Subordinated Debt
Payments shall be received in contravention of this Section 7 by any Guarantor
before all European Guaranteed Obligations are paid in full in cash or cash
equivalents, such European Subordinated Debt Payments shall be held in trust for
the benefit of the Guaranteed Parties and shall be paid over or delivered to the
Administrative Agent for application to the payment in full in cash or cash
equivalents of all European Guaranteed Obligations remaining unpaid to the
extent necessary to give

E - 10



--------------------------------------------------------------------------------



 



effect to this Section 7, after giving effect to any concurrent payments or
distributions to any Guaranteed Party in respect of the European Guaranteed
Obligations.
     (c) Subordination of Remedies. As long as any European Guaranteed
Obligations shall remain outstanding and unpaid, no Guarantor shall, without the
prior written consent of the Administrative Agent:
     (i) accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any European Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the European Subordinated Debt;
     (ii) exercise any rights under or with respect to (A) any guaranties of the
European Subordinated Debt, or (B) any collateral held by it, including causing
or compelling the pledge or delivery of any collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any collateral held by it,
notifying any account debtors of the European Borrower or asserting any claim or
interest in any insurance with respect to any collateral, or attempt to do any
of the foregoing;
     (iii) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of such Guarantor to the European
Borrower against any of the European Subordinated Debt; or
     (iv) commence, or cause to be commenced, or join with any creditor other
than any Guaranteed Party in commencing, any Insolvency Proceeding.
     (d) Subordination Upon Any Distribution of Assets of the European Borrower.
In the event of any payment or distribution of assets of the European Borrower
of any kind or character, whether in cash, property or securities, upon any
Insolvency Proceeding with respect to or involving the European Borrower,
(i) all amounts owing on account of the European Guaranteed Obligations,
including all interest accrued thereon at the contract rate both before and
after the initiation of any such proceeding, whether or not an allowed claim in
any such proceeding, shall first be paid in full in cash, or payment provided
for in cash or in cash equivalents, before any European Subordinated Debt
Payment is made; and (ii) to the extent permitted by applicable law, any
European Subordinated Debt Payment to which such Guarantor would be entitled
except for the provisions hereof, shall be paid or delivered by the trustee in
bankruptcy, receiver, assignee for the benefit of creditors or other liquidating
agent making such payment or distribution directly to the Administrative Agent
(on behalf of the other Guaranteed Parties) for application to the payment of
the European Guaranteed Obligations in accordance with clause (i), after giving
effect to any concurrent payment or distribution or provision therefor to any
Guaranteed Party in respect of such European Guaranteed Obligations.

E - 11



--------------------------------------------------------------------------------



 



     (e) Authorization to Administrative Agent. If, while any European
Subordinated Debt is outstanding, any Insolvency Proceeding is commenced by or
against the European Borrower or its property:
     (i) the Administrative Agent, when so instructed by the Required Lenders,
is hereby irrevocably authorized and empowered (in the name of the Guaranteed
Parties or in the name of any Guarantor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the European Subordinated Debt and give acquittance
therefor and to file claims and proofs of claim and take such other action
(including voting the European Subordinated Debt) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
the Guaranteed Parties; and
     (ii) each Guarantor shall promptly take such action as the Administrative
Agent (on instruction from the Required Lenders) may reasonably request (A) to
collect the European Subordinated Debt for the account of the Guaranteed Parties
and to file appropriate claims or proofs of claim in respect of the European
Subordinated Debt, (B) to execute and deliver to the Administrative Agent, such
powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the European
Subordinated Debt, and (C) to collect and receive any and all European
Subordinated Debt Payments.
     SECTION 8 Continuing Guaranty.
     (a) This Guaranty is a continuing guaranty and agreement of subordination
relating to any Guaranteed Obligations, including Guaranteed Obligations which
may exist continuously or which may arise from time to time under successive
transactions, and the Guarantors expressly acknowledge that this Guaranty shall
remain in full force and effect notwithstanding that there may be periods in
which no Guaranteed Obligations exist. This Guaranty shall continue in effect
and be binding upon the Guarantors until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations.
     (b) Notwithstanding the provisions of subsection (a) above, if any US
Subsidiary Guarantor ceases to be a Subsidiary of the US Borrowers pursuant to a
Disposition permitted under Section 7.05(e) of the Credit Agreement, upon the
consummation of such Disposition this Guaranty shall terminate and be of no
further force and effect solely in relation to such US Subsidiary Guarantor.
     SECTION 9 Payments.
     (a) (i) Each US Subsidiary Guarantor hereby agrees, in furtherance of the
foregoing provisions of this Guaranty and not in limitation of any other right
which any Guaranteed Party or any other Person may have against such US
Subsidiary Guarantor by virtue hereof, upon the failure of any Borrower to pay
any of the US Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration,

E - 12



--------------------------------------------------------------------------------



 



acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under §362(a) of the Bankruptcy Code),
such US Subsidiary Guarantor shall forthwith pay, or cause to be paid, in cash,
to the Administrative Agent an amount equal to the amount of the US Guaranteed
Obligations then due as aforesaid (including interest which, but for the filing
of a petition in any Insolvency Proceeding with respect to any Borrower, would
have accrued on such US Guaranteed Obligations, whether or not a claim is
allowed against such Borrower for such interest in any such Insolvency
Proceeding); and (ii) each Guarantor hereby agrees, in furtherance of the
foregoing provisions of this Guaranty and not in limitation of any other right
which any Guaranteed Party or any other Person may have against such Guarantor
by virtue hereof, upon the failure of the European Borrower to pay any of the
European Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under §362(a) of the Bankruptcy Code), such Guarantor shall
forthwith pay, or cause to be paid, in cash, to the Administrative Agent an
amount equal to the amount of the European Guaranteed Obligations then due as
aforesaid (including interest which, but for the filing of a petition in any
Insolvency Proceeding with respect to the European Borrower, would have accrued
on such European Guaranteed Obligations, whether or not a claim is allowed
against such European Borrower for such interest in any such Insolvency
Proceeding). Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the applicable currency of the Guaranteed Obligations in immediately available
funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as are specified in the Credit Agreement.
     (b) Any and all payments by any Guarantor to or for the account of any
Guaranteed Party under any Guarantor Documents shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Guarantor shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) each Guaranteed Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Guarantors shall make
such deductions and (iii) the Guarantors shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (c) Without limiting the provisions of subsection (b) above, the Guarantors
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
     (d) The Guarantors shall indemnify the Guaranteed Parties, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Guaranteed
Parties, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Guaranteed Parties (with a copy to the Administrative
Agent), or by the Administrative

E - 13



--------------------------------------------------------------------------------



 



Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.
     (e) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Guarantors to a Governmental Authority, such Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (f) If any Guaranteed Party determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Guarantor or with respect to which the Guarantor has paid
additional amounts pursuant to this Section, it shall pay to the Guarantor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Guarantor under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of a Guaranteed Party, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Guarantor, upon the request of a Guaranteed
Party, agrees to repay the amount paid over to the Guarantor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to a Guaranteed Party in the event the Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require a Guaranteed Party
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Guarantors or any other Person.
     (g) Status of Lenders.
     (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Guarantor is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Guarantor, on or prior to the date on which a payment is made
under the Guaranty, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Guarantor, shall deliver, on or prior to the date on which
payment is made under the Guaranty, such other documentation prescribed by
applicable law or reasonably requested by the Guarantor as will enable the
Guarantor to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that a
Guarantor is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Guarantor (in such number of copies as shall be requested
by the recipient) on or prior to the date on which a payment is made under the
Guaranty (and from time to time thereafter upon the request of the Guarantor,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

E - 14



--------------------------------------------------------------------------------



 



     (A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (B) duly completed copies of Internal Revenue Service Form W-8ECI,
     (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Guarantor to determine the withholding or deduction
required to be made.
     (h) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Guarantors and the Administrative Agent (i) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller, and (ii) other documentation reasonably requested by the
Guarantors and the Administrative Agent sufficient for the Administrative Agent
and the Guarantors to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements.
Each Lender shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction. In addition, any Lender, if
requested by the Guarantors or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Guarantors or the Administrative Agent as will enable the Guarantors or the
Administrative Agent to determine whether such Lender is subject to backup or
other withholding or other information reporting requirements.
     (i) Any payments by any Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.
     (j) The agreements in this Section 9 shall survive the payment of all
Guaranteed Obligations.
     SECTION 10 Representations and Warranties. Each Guarantor represents and
warrants to each Guaranteed Party that:

E - 15



--------------------------------------------------------------------------------



 



     (a) Organization and Powers. Each Guarantor is (i) duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own its assets and carry on its business and (B) to execute, deliver, and
perform its obligations under this Guaranty and the other Guarantor Documents to
which it is a party, (iii) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws, except in
each case referred to in clause (ii)(A), clause (iii) or clause (iv), to the
extent that failure to do so individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
     (b) Authorization; No Conflict. The execution, delivery and performance by
each Guarantor of this Guaranty and any other Guarantor Documents have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Guarantor’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, any Contractual Obligation to which such
Guarantor is a party or any order, injunction, writ or decree of any
Governmental Authority or arbitral award to which such Guarantor or its property
is subject; or (iii) violate any Law applicable to such Guarantor.
     (c) Binding Obligation. This Guaranty has been, and the other Guarantor
Documents, when executed and delivered against each Guarantor that is party
thereto, will have been, duly executed and delivered by against each such
Guarantor that is party thereto. This Guaranty constitutes, and each other
Guarantor Document when so executed and delivered will constitute, a legal,
valid and binding obligation of such Guarantor, enforceable against each
Guarantor that is party thereto in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
     (d) Governmental Consents. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Guarantor of this
Guaranty or any other Guarantor Documents.
     (e) No Prior Assignment.
     (i) No US Subsidiary Guarantor has previously assigned any interest in the
US Subordinated Debt or any collateral relating thereto, no Person other than a
US Subsidiary Guarantor owns an interest in any of the US Subordinated Debt or
any such collateral (whether as joint holders of the US Subordinated Debt,
participants or otherwise), and the entire US Subordinated Debt is owing only to
the US Subsidiary Guarantors.
     (ii) No Guarantor has previously assigned any interest in the European
Subordinated Debt or any collateral relating thereto, no Person other than a
Guarantor owns an interest in any of the European Subordinated Debt or any such
collateral

E - 16



--------------------------------------------------------------------------------



 



(whether as joint holders of the European Subordinated Debt, participants or
otherwise), and the entire European Subordinated Debt is owing only to the
Guarantors.
     (f) Solvency. Immediately prior to and after and giving effect to the
incurrence of each Guarantor’s obligations under this Guaranty such Guarantor is
and will be Solvent.
     (g) Consideration. Each Guarantor has received substantial direct and
indirect benefits from the making of the Loans to, and the issuance of Letters
of Credit for the account of, the Borrowers pursuant to the Credit Agreement.
     (h) Independent Investigation. Each Guarantor hereby acknowledges that it
has undertaken its own independent investigation of the financial condition of
the Borrowers and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of any Guaranteed Party with respect thereto. Each Guarantor
represents and warrants that it has received and reviewed copies of the Loan
Documents and that it is in a position to obtain, and it hereby assumes full
responsibility for obtaining, any additional information concerning the
financial condition of the Borrowers and any other matters pertinent hereto that
any Guarantor may desire. No Guarantor is relying upon or expecting any
Guaranteed Party to furnish to such Guarantor any information now or hereafter
in any Guaranteed Party’s possession concerning the financial condition of the
Borrowers or any other matter.
     SECTION 11 Reporting Covenant. So long as any Guaranteed Obligations shall
remain unsatisfied or any Lender shall have any Commitment, each Guarantor
agrees that it shall furnish to the Administrative Agent such information
respecting the operations, properties, business or condition (financial or
otherwise) of such Guarantor or its Subsidiaries as the Administrative Agent, at
the request of any Guaranteed Party, may from time to time reasonably request.
     SECTION 12 Additional Affirmative Covenants. So long as any Guaranteed
Obligations shall remain unsatisfied or any Guaranteed Party shall have any
Commitment, each Guarantor agrees that:
     (a) Preservation of Existence, Etc. Each Guarantor shall (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization, except in a
transaction permitted by Section 7.04 or 7.05 of the Credit Agreement; and
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
     (b) Further Assurances and Additional Acts. Each Guarantor shall execute,
acknowledge, deliver, file, notarize and register at its own expense all such
further agreements, instruments, certificates, documents and assurances and
perform such acts as the Administrative Agent or the Required Lenders shall deem
necessary or appropriate to effectuate the purposes of this Guaranty and the
other Guarantor Documents, and promptly provide the Administrative Agent with
evidence of the foregoing satisfactory in form and substance to the
Administrative Agent and the Required Lenders.

E - 17



--------------------------------------------------------------------------------



 



     (c) Credit Agreement Covenants. Each Guarantor shall observe, perform and
comply with all covenants applicable to such Guarantor set forth in Articles VI
and VII of the Credit Agreement, which by their terms the Borrowers are required
to cause such Guarantor to observe, perform and comply with, as if such
covenants were set forth in full herein.
     (d) Governmental Consents. Each Guarantor shall maintain all
authorizations, consents, approvals, licenses, exemptions of, or filings or
registrations with, any Governmental Authority, or approvals or consents of any
other Person, required in connection with this Guaranty or any other Guarantor
Documents.
     SECTION 13 Notices. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed, emailed (subject to the provisions
of the final sentence of this Section 13) or delivered, in the case of any
Guarantor, to the address or facsimile number or email address specified on the
signature page hereof, and in the case of any Guaranteed Party, to the address
or facsimile number or email address specified in the Credit Agreement, or to
such other address, facsimile number or email address as shall be designated by
such party in a notice to the other parties. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(a) actual receipt by the intended recipient and (b) (i) if delivered by hand or
by courier, when signed for by the intended recipient; (ii) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (iii) if
delivered by facsimile, when sent and receipt has been confirmed by telephone,
when delivered; and (iv) if delivered by electronic mail (which form of delivery
is subject to the provisions of the final sentence of this Section 13), when
delivered. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, and to
distribute documents for execution by the parties thereto, and may not be used
for any other purpose.
     SECTION 14 No Waiver; Cumulative Remedies. No failure by any Guaranteed
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Guarantor Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     SECTION 15 Costs and Expenses; Indemnification.
     (a) Costs and Expenses. Each Guarantor shall: (i) pay or reimburse the
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Guaranty and the other Guarantor Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs (including the allocated cost of internal
legal services and all disbursements of internal counsel); and (ii) pay or
reimburse the Administrative Agent and each other Guaranteed Party for all
reasonable costs and expenses incurred in connection with the

E - 18



--------------------------------------------------------------------------------



 



enforcement, attempted enforcement, or preservation of any rights or remedies
under this Guaranty or the other Guarantor Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all Attorney Costs. The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.
     (b) Indemnification. Each Guarantor shall indemnify the Guaranteed Parties,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Guarantor or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Guaranty, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Guaranty and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Guarantor or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Guarantor or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party have obtained a final
and nonappealable judgment in its or their favor on such claim as determined by
a court of competent jurisdiction.
     (c) Interest. Any amounts payable by any Guarantor under this Section 15 or
otherwise under this Guaranty if not paid upon demand shall bear interest from
the date of such demand until paid in full, at a fluctuating interest rate per
annum at all times equal to the Default Rate applicable to Base Rate Loans to
the fullest extent permitted by applicable Law. Any such interest shall be due
and payable upon demand and shall be calculated on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed.

E - 19



--------------------------------------------------------------------------------



 



     (d) Payment. All amounts due under this Section 15 shall be payable within
ten Business Days after demand therefor.
     (e) Survival. The agreements in this Section 15 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.
     SECTION 16 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each of the Lenders is authorized at any time and from time to
time, without prior notice to any Guarantor, any such notice being waived by
such Guarantor to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Lender to or
for the credit or the account of such Guarantor against any and all Obligations
owing to such Lender, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Guaranty or any other Guarantor Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each of the Lenders agrees (by its
acceptance hereof) promptly to notify such Guarantor and the Administrative
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.
     SECTION 17 Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Guaranteed Party shall be under any obligation to marshal any
assets in favor of any Guarantor or any other Person or against or in payment of
any or all of the Guaranteed Obligations. To the extent that any Guarantor makes
a payment to any Guaranteed Party, or any Guaranteed Party exercises its right
of set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Guaranteed Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each of the Lenders severally agrees (by its acceptance hereof) to pay to
the Administrative Agent upon demand its pro rata share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The agreements in
this Section 17 shall survive the termination of the Commitment and repayment of
all Guaranteed Obligations.
     SECTION 18 Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Guaranteed
Party and their respective successors and assigns, and no other Person (other
than any Indemnitee specified herein) shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this Guaranty. The Guaranteed Parties, by their acceptance of this
Guaranty, shall not have any obligations under this Guaranty to any Person other
than the Guarantors, and such obligations shall be limited to those expressly
stated herein.

E - 20



--------------------------------------------------------------------------------



 



     SECTION 19 Binding Effect; Assignment.
     (a) Binding Effect. This Guaranty shall be binding upon each Guarantor and
its successors and assigns, and inure to the benefit of and be enforceable by
the Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.
     (b) Assignment. Except to the extent otherwise provided in the Credit
Agreement, no Guarantor shall have the right to assign or transfer its rights
and obligations hereunder or under any other Guarantor Documents without the
prior written consent of the Required Lenders. Each Lender may, without notice
to or consent by any Guarantor, sell, assign, transfer or grant participations
in all or any portion of such Lender’s rights and obligations hereunder and
under the other Guarantor Documents in connection with any sale, assignment,
transfer or grant of a participation by such Lender in accordance with
Section 10.04 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (i) shall be deemed to have a right of set-off
under Section 16 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (ii) shall also be entitled to the benefits of
Section 15.
     SECTION 20 Governing Law and Jurisdiction.
     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
     (c) Each Guarantor hereby irrevocably appoints Imation, with an office as
listed in Section 10.02 of the Credit Agreement, as its authorized agent (in
such capacity, the “Process Agent”) with all powers necessary to receive on its
behalf service of copies of the summons and complaint and any other process
which may be served in any action or proceeding arising out of

E - 21



--------------------------------------------------------------------------------



 



or relating to this Guaranty and the other Guarantor Documents in any of the
courts in and of the State of California. Such service may be made by mailing or
delivering a copy of such process to each Guarantor in care of the Process Agent
at the Process Agent’s address and such Guarantor hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf and agrees
that the failure of the Process Agent to give any notice of any such service to
such Guarantor shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. As an alternative
method of service, such Guarantor also irrevocably consents to the service of
any and all process in any such action or proceeding by the mailing of copies of
such process to such Guarantor at its address specified on the signature page
hereof. If for any reason Imation shall cease to act as Process Agent, such
Guarantor shall appoint forthwith, in the manner provided for herein, a
successor Process Agent qualified to act as an agent for service of process with
respect to all courts in and of the State of California and acceptable to the
Administrative Agent.
     (d) Nothing in this Section 20 shall affect the right of the Guaranteed
Parties to serve legal process in any other manner permitted by law or limit the
right of the Guaranteed Parties to bring any action or proceeding against any
Guarantor or its property in the courts of other jurisdictions.
     SECTION 21 Waiver of Jury Trial. EACH GUARANTOR AND EACH GUARANTEED PARTY
(BY ITS ACCEPTANCE HEREOF) HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THE GUARANTOR
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES OR ANY OF THEM WITH RESPECT TO THE GUARANTOR DOCUMENTS, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH
GUARANTOR AND EACH GUARANTEED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     SECTION 22 Entire Agreement; Amendments and Waivers. This Guaranty together
with the other Guarantor Documents embodies the entire agreement of the
Guarantors with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantors, the Administrative Agent
and the Required Lenders. No waiver of any rights of the Guaranteed Parties
under any provision of this Guaranty or consent to any departure by any
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Required Lenders, or the Administrative Agent (with
the written consent of the Required Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

E - 22



--------------------------------------------------------------------------------



 



     SECTION 23 Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty and the other Guarantor Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     SECTION 24 [Reserved]
     SECTION 25 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Guarantor
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any
Guarantor in respect of any such sum due from it to any Guaranteed Party
hereunder or under the other Guarantor Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of the Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent (by its
acceptance hereof) agrees to return the amount of any excess to such Guarantor
(or to any other Person who may be entitled thereto under applicable law). The
agreements in this Section 25 shall survive the termination of the Commitments
and repayment of all Guaranteed Obligations.
     SECTION 26 Future Guarantors. At such time following the date hereof as any
Subsidiary of any Borrower (an “Acceding Subsidiary”) is required to accede
hereto pursuant to the terms of Section 6.13 of the Credit Agreement, such
Acceding Subsidiary shall execute and deliver to the Administrative Agent a
Joinder Agreement substantially in the form of Exhibit G to the Credit
Agreement, signifying its agreement to be bound by the provisions of this
Guaranty as a Guarantor to the same extent as if such Acceding Subsidiary had
originally executed this Guaranty as of the date hereof.
     SECTION 27 Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

E - 23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the
date first above written.

                  IMATION CORP.    
 
           
 
  By        
 
     
 
   
 
  Title:        
 
           
 
  Address:        
 
           
 
  c/o        
 
     
 
   
 
                     
 
                     
 
  Attn.:        
 
     
 
   
 
  Fax No.        
 
     
 
   
 
                IMATION ENTERPRISES CORP.    
 
           
 
  By        
 
     
 
   
 
  Title:        
 
           
 
  Address:        
 
           
 
  c/o        
 
     
 
   
 
                     
 
                     
 
  Attn.:        
 
     
 
   
 
  Fax No.        
 
     
 
   
 
                IMATION FUNDING CORP.    
 
           
 
  By        
 
     
 
   
 
  Title:        
 
           
 
  Address:        
 
           
 
  c/o        
 
     
 
   
 
                     
 
                     
 
  Attn.:        
 
     
 
   
 
  Fax No.        
 
     
 
   

E - 24



--------------------------------------------------------------------------------



 



                  IMATION LATIN AMERICA CORP.    
 
           
 
  By        
 
     
 
   
 
  Title:        
 
           
 
  Address:        
 
           
 
  c/o        
 
     
 
   
 
                     
 
                     
 
  Attn.:        
 
     
 
   
 
  Fax No.        
 
     
 
   
 
                IMN DATA STORAGE LLC    
 
           
 
  By        
 
     
 
   
 
  Title:        
 
           
 
  Address:        
 
           
 
  c/o        
 
     
 
   
 
                     
 
                     
 
  Attn.:        
 
     
 
   
 
  Fax No.        
 
     
 
   
 
                MEMOREX PRODUCTS, INC.    
 
           
 
  By        
 
     
 
   
 
  Title:        
 
           
 
  Address:        
 
           
 
  c/o        
 
     
 
   
 
                     
 
                     
 
  Attn.:        
 
     
 
   
 
  Fax No.        
 
     
 
   

E - 25



--------------------------------------------------------------------------------



 



                  IMATION GOVERNMENT CORP.    
 
           
 
  By        
 
     
 
   
 
  Title:        
 
           
 
  Address:        
 
           
 
  c/o        
 
     
 
   
 
                     
 
                     
 
  Attn.:        
 
     
 
   
 
  Fax No.        
 
     
 
   

E - 26



--------------------------------------------------------------------------------



 



EXHIBIT F
OPINION MATTERS
     The matters contained in the following Sections of the Credit Agreement
should be covered by the legal opinion:

  •   Section 5.01(a), (b) and (c)     •   Section 5.02     •   Section 5.03    
•   Section 5.04     •   Section 5.06     •   Section 5.14(b)

F - 1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF JOINDER AGREEMENT
     THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of
                    , 200___by                                         , a
                     [corporation/limited liability company/partnership]
(“Joining Party”), and delivered to BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), for the benefit of the
Lenders (as defined below). Except as otherwise defined herein, terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
     Imation Corp. a Delaware corporation (“Imation”), Imation Enterprises
Corp., a Delaware corporation (“Enterprises”) and Imation Europe B.V. (“Imation
Europe”) (each of Imation, Enterprises and Imation Europe is referred to
individually herein as a “Borrower” and collectively as the “Borrowers”), the
lenders from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”), Bank of America, N.A. as issuer of letters of credit for the account
of the Borrowers (in such capacity, the “L/C Issuer”) and the Administrative
Agent are parties to an Amended and Restated Credit Agreement, dated as of
August 3, 2010 (as amended, modified or supplemented from time to time, the
“Credit Agreement”);
     The Joining Party is a direct or indirect Subsidiary of Imation or
Enterprises and desires, or is required pursuant to the provisions of the Credit
Agreement, to become a Guarantor under the Guaranty; and
     The Joining Party will obtain benefits from the incurrence of Loans by, and
the issuance of Letters of Credit for the account of, the Borrowers, in each
case pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to (i) satisfy the requirements described in the preceding
paragraph; and (ii) induce the Lenders to continue to make Loans and the Issuing
Lender to issue Letters of Credit to the Borrowers;
     Accordingly, in consideration of the foregoing and other benefits accruing
to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to the L/C Issuer, each Lender and the Administrative Agent and
hereby covenants and agrees with the L/C Issuer, each Lender and the
Administrative Agent as follows:
     1. By this Joinder, the Joining Party becomes a Guarantor for all purposes
under the Guaranty, pursuant to Section 26 thereof.
     2. The Joining Party agrees that, upon its execution hereof, it will become
a Guarantor under the Guaranty with respect to all Guaranteed Obligations (as
defined in the Guaranty), and will be bound by all terms, conditions and duties
applicable to a Guarantor under the Guaranty and the other Loan Documents.
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party unconditionally and irrevocably, guarantees the due and punctual payment
and performance of all Guaranteed Obligations (on the same basis as the other
Guarantors under the Guaranty).

G - 1



--------------------------------------------------------------------------------



 



     3. The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as a Guarantor pursuant to
the Guaranty, in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of a
Guarantor pursuant to the Guaranty and all other Loan Documents to which it is
or becomes a party.
     4. This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document without the
prior written consent of the Lenders or as otherwise permitted by the Loan
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder, which shall remain binding
on all parties hereto.
     5. From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
     6. The effective date of this Joinder is                     , 20___.
[Remainder of page intentionally left blank]

G - 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

            [NEW SUBSIDIARY]
      By:           Name:           Title:        

Accepted and Acknowledged by:
BANK OF AMERICA, N.A.,
as Administrative Agent

                  By:           Name:           Title:        

G - 3



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF US SECURITY AND PLEDGE AGREEMENT

H - 1